Exhibit 10.1

 

LOGO [g80146img003.jpg]       LOGO [g80146img002.jpg]

$400,000,000

CREDIT AGREEMENT

Among

AMEDISYS, INC.,

AMEDISYS HOLDING, L.L.C.,

as Borrowers,

The Several Lenders from Time to Time Parties Hereto

(including without limitation, Raymond James Bank, fsb, as Senior Managing
Agent),

FIFTH THIRD BANK,

BANK OF AMERICA, N.A.,

as Documentation Agents,

OPPENHEIMER & CO, INC.,

UBS SECURITIES LLC,

as Syndication Agents,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of March 26, 2008

J.P. MORGAN SECURITIES INC. and

UBS SECURITIES LLC,

as Co-Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE 1

   DEFINITIONS    1

1.1

   Defined Terms    1

1.2

   Other Definitional Provisions    23

ARTICLE 2

   AMOUNT AND TERMS OF COMMITMENTS    23

2.1

   Term Commitments    23

2.2

   Procedure for Term Loan Borrowing    24

2.3

   Repayment of Term Loan    24

2.4

   Revolving Commitments    24

2.5

   Procedure for Revolving Loan Borrowing    24

2.6

   Swingline Commitment    25

2.7

   Procedure for Swingline Borrowing; Refunding of Swingline Loans    25

2.8

   Applicable Commitment Fees, Etc    26

2.9

   Termination or Reduction of Revolving Commitments    27

2.10

   Optional Prepayments    27

2.11

   Mandatory Prepayments    27

2.12

   Conversion and Continuation Options    28

2.13

   Limitations on Eurodollar Tranches    28

2.14

   Interest Rates and Payment Dates    29

2.15

   Computation of Interest and Fees    29

2.16

   Inability to Determine Interest Rate    29

2.17

   Pro Rata Treatment and Payments    30

2.18

   Requirements of Law    31

2.19

   Taxes    32

2.20

   Indemnity    34

2.21

   Change of Lending Office    34

2.22

   Replacement of Lenders    34

2.23

   Increase of Commitments    35

2.24

   Joint and Several Liability    35

ARTICLE 3

   LETTERS OF CREDIT    37

3.1

   L/C Commitment    37

3.2

   Procedure for Issuance of Letter of Credit    37

3.3

   Fees and Other Charges    38

3.4

   L/C Participations    38

3.5

   Reimbursement Obligation of the Borrower    39

3.6

   Obligations Absolute    39

3.7

   Letter of Credit Payments    39

3.8

   Applications    39

 

Credit Agreement    i   



--------------------------------------------------------------------------------

ARTICLE 4

   REPRESENTATIONS AND WARRANTIES    40

4.1

   Financial Condition    40

4.2

   No Change    40

4.3

   Existence; Compliance with Law    40

4.4

   Power; Authorization; Enforceable Obligations    41

4.5

   No Legal Bar    41

4.6

   Adverse Proceedings    41

4.7

   No Default    41

4.8

   Ownership of Property; Liens    41

4.9

   Intellectual Property    41

4.10

   Taxes    42

4.11

   Federal Regulations    42

4.12

   Labor Matters    42

4.13

   ERISA    42

4.14

   Investment Company Act; Other Regulations    43

4.15

   Subsidiaries    43

4.16

   Use of Proceeds    43

4.17

   Environmental Matters    43

4.18

   Accuracy of Information, Etc    44

4.19

   Solvency    44

4.20

   Employee Benefit Plans    44

4.21

   Certain Documents    45

4.22

   Compliance with Health Care Laws    45

4.23

   Projections    46

ARTICLE 5

   CONDITIONS PRECEDENT    47

5.1

   Conditions to Initial Extension of Credit    47

5.2

   Conditions to Each Extension of Credit    49

ARTICLE 6

   AFFIRMATIVE COVENANTS    49

6.1

   Financial Statements    49

6.2

   Certificates; Other Information    50

6.3

   Payment of Obligations    52

6.4

   Maintenance of Existence; Compliance    52

6.5

   Maintenance of Property; Insurance    52

6.6

   Inspection of Property; Books and Records; Discussions    52

6.7

   Notices    52

6.8

   Environmental Laws    53

6.9

   Further Assurances    53

6.10

   Subsidiaries    53

6.11

   Compliance Program    54

6.12

   Condition of Participation in Third Party Payor Programs    54

6.13

   Payment of Taxes and Claims    54

ARTICLE 7

   NEGATIVE COVENANTS    54

7.1

   Financial Condition Covenants.    55

7.2

   Indebtedness    56

 

Credit Agreement    ii   



--------------------------------------------------------------------------------

7.3

   Liens    57

7.4

   Fundamental Changes; Disposition of Assets; Acquisitions    59

7.5

   Clauses Restricting Subsidiary Distributions    60

7.6

   Restricted Payments    60

7.7

   Investments    60

7.8

   Transactions with Affiliates    61

7.9

   Sales and Leasebacks    61

7.10

   Swap Agreements    61

7.11

   Changes in Fiscal Periods    61

7.12

   Negative Pledge Clauses    62

7.13

   Lines of Business    62

7.14

   Amendments to Acquisition Documents    62

7.15

   No Foreign Subsidiaries    62

ARTICLE 8

   EVENTS OF DEFAULT    62

ARTICLE 9

   THE AGENTS    65

9.1

   Appointment    65

9.2

   Delegation of Duties    65

9.3

   Exculpatory Provisions    65

9.4

   Reliance by Administrative Agent    66

9.5

   Notice of Default    66

9.6

   Non-Reliance on Agents and Other Lenders    66

9.7

   Indemnification    67

9.8

   Agent in Its Individual Capacity    67

9.9

   Successor Administrative Agent    67

9.10

   Documentation Agents and Syndication Agents    67

ARTICLE 10

   MISCELLANEOUS    68

10.1

   Amendments and Waivers    68

10.2

   Notices    69

10.3

   No Waiver; Cumulative Remedies    70

10.4

   Survival of Representations and Warranties    70

10.5

   Payment of Expenses and Taxes    70

10.6

   Successors and Assigns; Participations and Assignments    71

10.7

   Adjustments; Setoff    73

10.8

   Counterparts    74

10.9

   Severability    74

10.10

   Integration    74

10.11

   GOVERNING LAW    74

10.12

   Submission To Jurisdiction; Waivers    75

10.13

   Acknowledgements    75

10.14

   Releases of Guarantees    75

10.15

   Confidentiality    76

10.16

   WAIVERS OF JURY TRIAL    76

10.17

   USA Patriot Act Notice    77

 

Credit Agreement    iii   



--------------------------------------------------------------------------------

SCHEDULES:      

Schedule 1.1

   —      Commitments

Schedule 3.1

   —      Existing Letters of Credit

Schedule 4.4

   —      Consents, Authorizations, Filings and Notices; Ownership

Schedule 4.15

   —      Subsidiaries, Capital Stock and Initial Guarantors

Schedule 4.22

   —      Health Care Laws

Schedule 7.2

   —      Existing Indebtedness

Schedule 7.3

   —      Existing Liens

Schedule 7.8

   —      Transactions with Affiliates EXHIBITS:      

Exhibit “A”

   —      Form of Guaranty Agreement

Exhibit “B”

   —      Form of Compliance Certificate

Exhibit “C”

   —      Form of Closing Certificate

Exhibit “D”

   —      Form of Assignment and Assumption

Exhibit “E”

   —      Form of Legal Opinion of Baker, Donelson, Bearman, Caldwell &
Berkowitz, PC

Exhibit “F”

   —      Form of Notice of Borrowing

Exhibit “G”

      Form of Continuation/Conversion Notice

Exhibit “H”

   —      Insurance Requirements

Exhibit “I”

   —      Form of Exemption Certificate

Exhibit “J”

   —      Solvency Certificate

Exhibit “K”

   —      Form of Increase Commitment Supplement

 

Credit Agreement    iv   



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of March 26, 2008, among AMEDISYS HOLDING, L.L.C.
(“Co-Borrower”), AMEDISYS , INC. (the “Lead Borrower”, together with the
Co-Borrower, the “Borrowers”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), FIFTH THIRD BANK and BANK OF AMERICA, N.A., as Documentation Agents
(in such capacity, the “Documentation Agents”), OPPENHEIMER & CO., INC. and UBS
SECURITIES LLC (“UBSS”), as Syndication Agents (in such capacity, the
“Syndication Agents”), JPMORGAN CHASE BANK, N.A, as Administrative Agent, J.P.
Morgan Securities Inc. (“JPM Securities”) and UBSS as Co-Lead Arrangers and
Joint Bookrunners.

The parties hereto hereby agree as follows:

ARTICLE 1

DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined).

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on such day and
(b) the Federal Funds Effective Rate in effect on such day plus  1/2 of 1%. Any
change in the ABR due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.

“ABR Loan”: a Loan bearing interest at a rate determined by reference to the
ABR.

“Acquisition”: the consummation of the transactions described in the Acquisition
Agreement.

“Acquisition Agreement”: that certain Purchase and Sale Agreement, dated as of
the 18th day of February 2008, by and among the Lead Borrower, Buyer, TLC, TLC
Holdings I, Corp. (“Holdco”), and the securityholders of TLC and Holdco, as
sellers, (the “Sellers”) to acquire all of the outstanding shares of TLC and
Holdco, as amended, modified or supplemented in accordance with Section 7.14.

“Acquisition Documentation”: collectively, the Acquisition Agreement and all
schedules, exhibits and annexes thereto and all side letters and agreements
affecting the terms thereof or entered into in connection therewith.

“Adjustment Date”: as defined in the Applicable Margin.

“Adverse Proceeding”: any action, suit, proceeding (whether administrative,
judicial or otherwise), prosecution, governmental investigation, audit or
arbitration (whether or not purportedly on behalf of the Borrowers or any of
their Subsidiaries) at law or in equity, or before or by any Governmental
Authority, domestic or foreign (including any Environmental Claims) that is
pending or, to the knowledge of the Borrowers or any of their Subsidiaries,
threatened against or affecting the Borrowers or any of their Subsidiaries or
any property of the Borrowers or any of their Subsidiaries.

“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its Affiliates
and successors, as the arranger of the Commitments and as the administrative
agent for the Lenders under this Agreement and the other Loan Documents.

 

Credit Agreement – Page 1      



--------------------------------------------------------------------------------

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in Control of, is Controlled by, or is under common Control with, such Person.

“Agent”: each of the Syndication Agents, the Documentation Agents and the
Administrative Agent.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate amount of such Lender’s Commitments at
such time and (b) thereafter, the sum of (i) the aggregate then unpaid principal
amount of such Lender’s Term Loan and (ii) the amount of such Lender’s Revolving
Commitment then in effect or, if the Revolving Commitments have been terminated,
the amount of such Lender’s Revolving Extensions of Credit then outstanding.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: this Credit Agreement, dated as of March 26, 2008, as it may be
amended, supplemented, restated or otherwise modified from time to time.

“Applicable Margin” and “Applicable Commitment Fee”: for each Type of Loan, the
rate per annum determined by reference to the Total Leverage Ratio in effect
from time to time as set forth under the relevant column heading below:

 

Pricing Level

  

Total Leverage Ratio

   Applicable Margin
for Eurodollar Loans   Applicable Margin
for ABR Loans   Applicable
Commitment Fee

I

   ³3.00    2.00%   1.00%   0.400%

II

   < 3.00 and ³2.50    1.75%   0.75%   0.350%

III

   < 2.50 and ³2.00    1.50%   0.50%   0.300%

IV

   < 2.00 and ³1.50    1.25%   0.25%   0.250%

V

   < 1.50 and ³1.00    1.00%   0.00%   0.200%

VI

   < 1.00    0.75%   0.00%   0.150%

No change in the Applicable Margin or Applicable Commitment Fee shall become
effective until the date (the “Adjustment Date”) that is three Business Days
after the date on which the applicable financial statements and a Compliance
Certificate are delivered to the Lenders pursuant to Section 6.2(b) calculating
the Total Leverage Ratio and shall remain in effect until the next change to be
effected pursuant to this paragraph. From the Closing Date to the delivery of
the applicable financial statements and a Compliance Certificate pursuant to
Section 6.2(b) calculating the Total Leverage Ratio for the Lead Borrower’s
Fiscal Quarter ending June 30, 2008, the Applicable Margin and the Applicable
Commitment Fee shall be determined as if Pricing Level II applied. If any of the
information referred to above is not delivered as and when required by
Section 6.2, then, until the date that is three Business Days after the date on
which such information is delivered, Pricing Level I shall apply.

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.

“Approved Fund”: as defined in Section 10.6(b).

“Assessments”: as defined in Section 4.22(g).

 

Credit Agreement – Page 2      



--------------------------------------------------------------------------------

“Asset Sale”: any sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other Disposition to, or any exchange of property
with, any Person (other than the Borrowers or any Guarantor), in one transaction
or a series of transactions, of all or any part of the Borrowers’ or any of
their Subsidiaries’ businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, leased or licensed, including, without limitation, the
Capital Stock of any of the Borrowers’ Subsidiaries, other than inventory sold
or leased in the ordinary course of business (excluding any such sales, leases
or licenses by operations or divisions discontinued or to be discontinued).

“Assignee”: as defined in Section 10.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit “D”.

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect less (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided, that in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.4(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.

“Bankruptcy Code”: 11 U.S.C. Title 11, as now and hereafter in effect, or any
successor statute.

“Benefitted Lender”: as defined in Section 10.7(a).

“Big Four Accounting Firm”: any of Ernst & Young LLP, PriceWaterhouseCoopers
LLP, Deloitte & Touche LLP or KPMG LLP.

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Board of Directors”: (a) in the case of a Person that is a limited partnership,
the general partner or any committee authorized to act therefor, (b) in the case
of a Person that is a corporation, the board of directors of such Person or any
committee authorized to act therefor, (c) in the case of a Person that is a
limited liability company, the board of managers or members of such Person or
such Person’s manager or any committee authorized to act therefor and (d) in the
case of any other Person, the board of directors, management committee or
similar governing body or any authorized committee thereof responsible for the
management of the business and affairs of such a Person.

“Borrowers”: as defined in the preamble hereto.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business Day”: a day of the year on which commercial banks in New York City are
not authorized or required by law to close, and, that with respect to notices
and determinations in connection with, and payments of principal and interest
on, Eurodollar Loans, such day is also a day for trading by and between banks in
Dollar deposits in the interbank eurodollar market.

“Buyer”: Amedisys TLC Acquisition, L.L.C.

 

Credit Agreement – Page 3      



--------------------------------------------------------------------------------

“Capital Lease Obligations”: as to any Person, the amount of the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations, in conformity with GAAP, are required to
be classified and accounted for as capital leases on a balance sheet of such
Person.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
Securities issued or fully guaranteed or insured by the United States
government; (e) Securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
Securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least
A-1 by S&P or P-1 by Moody’s; (f) Securities with maturities of six months or
less from the date of acquisition backed by standby letters of credit issued by
any Lender or any commercial bank satisfying the requirements of clause (b) of
this definition; (g) money market mutual or similar funds that invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $1,000,000,000.

“Change of Control”: at any time, (a) any Person or “group”(within the meaning
of Rules 13d-3 and 13d-5 under the Exchange Act) (i) shall have acquired
beneficial ownership of 35% or more on a fully diluted basis of the voting
and/or economic interest in the Capital Stock of the Lead Borrower or (ii) shall
have obtained the power (whether or not exercised) to elect a majority of the
members of the Board of Directors of the Lead Borrower, or (b) the majority of
the seats (other than vacant seats) on the Board of Directors of the Lead
Borrower cease to be occupied by Persons who are Continuing Directors.

“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date is March 26, 2008, or as soon
thereafter as practicable.

“Co-Borrower”: as set forth in preamble hereto.

“Code: the Internal Revenue Code of 1986, as amended from time to time.

“Commitment”: as to any Lender, the sum of the Term Commitment and the Revolving
Commitment of such Lender.

 

Credit Agreement – Page 4      



--------------------------------------------------------------------------------

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit “B”.

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated February 20, 2008 and furnished to certain Lenders.

“Consent Subsidiary”: any Subsidiary formed or acquired after the date hereof,
in respect of which the consent of any Person other than the Borrowers or any
Wholly Owned Subsidiary is required by applicable law or the terms of any
organizational document of such Subsidiary or other agreement of such Subsidiary
or any Affiliate of such Subsidiary in order for such Subsidiary to become a
Guarantor.

“Consolidated Adjusted EBITDA”: means, for any period, an amount determined on a
consolidated basis for the applicable Person equal to (a) the sum, without
duplication, of the amounts for such period of (i) Consolidated Net Income,
(ii) Consolidated Interest Expense, (iii) provisions for Taxes based on income,
(iv) total depreciation expense, (v) total amortization expense,
(vi) Restructuring Charges, and (vii) other noncash items reducing Consolidated
Net Income (excluding any such non-cash item to the extent that it represents an
accrual or reserve for potential cash items in any future period or amortization
of a prepaid cash item that was paid in a prior period) minus (b) other non-cash
items increasing Consolidated Net Income for such period (excluding (x) any such
non-cash item to the extent it represents the reversal of an accrual or reserve
for potential cash items to the extent that such accrual or reversal was created
in such period and (y) any such non-cash item to the extent it will result in
the receipt of cash payments in any future period or in respect of which cash
was received in a prior period). Except where otherwise indicated, “Consolidated
Adjusted EBITDA” refers to Consolidated Adjusted EBITDA of the Lead Borrower and
its consolidated Subsidiaries.

“Consolidated Adjusted EBITDAR”: means, with reference to any period,
Consolidated Adjusted EBITDA for such period plus, without duplication, to the
extent deducted from revenues in determining Consolidated Net Income for such
period, Consolidated Rent, calculated for the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP for such period.

“Consolidated Capital Expenditures”: means, for any period, the aggregate of all
expenditures of the Lead Borrower and its Subsidiaries during such period
determined on a consolidated basis that, in accordance with GAAP, are or should
be included in “purchase of property and equipment” or similar items reflected
in the consolidated statement of cash flows of the Lead Borrower and its
Subsidiaries.

“Consolidated Cash Interest Expense”: means, for any period, Consolidated
Interest Expense for such period, excluding any amount not payable in cash for
such period.

“Consolidated Interest Expense”: means, for any period, total interest expense
(including that portion attributable to Capital Lease Obligations and
capitalized interest) of the Lead Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP with respect to all outstanding
Indebtedness of the Borrower and its Subsidiaries, including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
net costs under Specified Swap Agreements, but excluding, however, debt issuance
costs, debt discount or premium and other financing fees and expenses paid or
accrued on or before the Closing Date.

 

Credit Agreement – Page 5      



--------------------------------------------------------------------------------

“Consolidated Net Income”: means, for any period, (a) the net income (or loss)
of the Lead Borrower and its consolidated Subsidiaries for such period taken as
a single accounting period determined in conformity with GAAP, minus (b) (i) the
income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
of the Lead Borrower or is merged into or consolidated with the Lead Borrower or
any of its Subsidiaries or that Person’s assets are acquired by the Lead
Borrower or any of its Subsidiaries, (ii) the income of any Subsidiary of the
Lead Borrower to the extent that the declaration or payment of dividends or
similar distributions by that Subsidiary of that income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Subsidiary, (iii) any after-tax gains or losses attributable to a Material
Asset Sale or returned surplus assets of any Pension Plan, and (iv) (to the
extent not included in clauses (i) through (iii) above) any net extraordinary
non-cash gains or net extraordinary non-cash losses.

“Consolidated Rent”: for any period, the dollar amount of rent expensed for the
use of improved and unimproved real property on the financial statements of the
Lead Borrower and its Subsidiaries calculated on a consolidated basis in
accordance with GAAP for such period.

“Consolidated Total Debt”: as at any date of determination, the aggregate stated
balance sheet amount of all Indebtedness of the Lead Borrower and its
Subsidiaries determined on a consolidated basis in accordance with GAAP (without
giving effect to original issue discount).

“Continuing Directors”: the members of the Board of Directors of the Lead
Borrower on the Closing Date, after giving effect to the Acquisition, and any
future member of the Board of Directors of the Lead Borrower if such future
director’s appointment or nomination for election to the Board of Directors of
the Lead Borrower is made or recommended, as the case may be, by at least a
majority of the then Continuing Directors.

“Contractual Obligation”: as to any Person, any provision of any Securities
issued by such Person or of any indenture, mortgage, deed of trust, contract,
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound or to which it or any of its properties
is subject.

“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.

“Conversion”, “Convert” and “Converted” each refer to a conversion of a Loan of
one Type into Loans of the other Type pursuant to Section 2.12.

“Corporate Headquarters”: that parcel of real property located at 5959 South
Sherwood Forest Boulevard, Baton Rouge, Louisiana 70816, together with all
improvements now or hereafter constructed thereon comprising the principal
executive offices of the Lead Borrower and its Subsidiaries.

“Default”: any of the events specified in Article 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Documentation Agents”: as defined in the preamble hereto.

 

Credit Agreement – Page 6      



--------------------------------------------------------------------------------

“Dollars” and “$”: dollars in lawful currency of the United States.

“Employee Benefit Plan”: any “employee benefit plan” as defined in Section 3(3)
of ERISA which is or was sponsored, maintained or contributed to by, or required
to be contributed by, the Borrowers, any of their Subsidiaries or any of their
respective ERISA Affiliates.

“Environmental Claim”: means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (a) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (b) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (c) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

“Environmental Laws”: any and all current or future foreign or domestic, federal
or state (or any subdivision of either of them), statutes, ordinances, orders,
rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (a) environmental matters,
including those relating to any Hazardous Materials Activity; (b) the
generation, use, storage, transportation or disposal of Hazardous Materials; or
(c) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, in any manner applicable
to the Borrowers or any of their Subsidiaries or any real property (including
all buildings, fixtures or other improvements located thereon) now or hereafter
owned, leased, operated or used by the Borrowers or any of their Subsidiaries.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time, and any successor thereto.

“ERISA Affiliate”: as applied to any Person, (a) any corporation which is a
member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(b) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (c) any member of an affiliated service group within the meaning of
Section 414(m) or (o)of the Internal Revenue Code of which that Person, any
corporation described in clause (a) above or any trade or business described in
clause (b) above is a member. Any former ERISA Affiliate of the Borrowers or any
of their Subsidiaries shall continue to be considered an ERISA Affiliate of the
Borrowers or any such Subsidiary within the meaning of this definition with
respect to the period such entity was an ERISA Affiliate of the Borrowers or
such Subsidiary and with respect to liabilities arising after such period for
which the Borrowers or such Subsidiary could be liable under the Internal
Revenue Code or ERISA.

“ERISA Event”: (a) a “reportable event” within the meaning of Section 4043 of
ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (b) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (c) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (d) the withdrawal
by the Borrowers or any of their Subsidiaries or any of their respective ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability to the Borrowers,
any of their Subsidiaries or any of their respective Affiliates

 

Credit Agreement – Page 7      



--------------------------------------------------------------------------------

pursuant to Section 4063 or 4064 of ERISA; (e) the institution by the PBGC of
proceedings to terminate any Pension Plan, or the occurrence of any event or
condition which might constitute grounds under ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan; (f) the imposition
of liability on the Borrowers any of their Subsidiaries or any of their
respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by
reason of the application of Section 4212(c) of ERISA; (g) the withdrawal of the
Borrower, any of their Subsidiaries or any of their respective ERISA Affiliates
in a complete or partial withdrawal (within the meaning of Sections 4203 and
4205 of ERISA) from any Multiemployer Plan if there is any potential liability
therefore, or the receipt by the Borrowers, any of their Subsidiaries or any of
their respective ERISA Affiliates of notice from any Multiemployer Plan that it
is in Reorganization or Insolvency pursuant to Section 4241 or 4245 of ERISA, or
that it intends to terminate or has terminated under Section 4041A or 4042 of
ERISA; (h) the occurrence of an act or omission which could give rise to the
imposition on the Borrowers, any of their Subsidiaries or any of their
respective ERISA Affiliates of fines, penalties, taxes or related charges under
Chapter 43 of the Internal Revenue Code or under Section 409, Section 502(c),
(i) or (1), or Section 4071 of ERISA in respect of any Employee Benefit Plan;
(i) the assertion of a material claim (other than routine claims for benefits)
against any Employee Benefit Plan other than a Multiemployer Plan or the assets
thereof, or against the Borrowers, any of their Subsidiaries or any of their
respective ERISA Affiliates in connection with any Employee Benefit Plan;
(j) receipt from the Internal Revenue Service of notice of the failure of any
Pension Plan (or any other Employee Benefit Plan intended to be qualified under
Section 401(a) of the Internal Revenue Code) to qualify under Section 401(a) of
the Internal Revenue Code, or the failure of any trust forming part of any
Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Internal Revenue Code; or (k)the imposition of a Lien pursuant to
Section 401(a)(29) or 412(n) of the Internal Revenue Code or pursuant to ERISA
with respect to any Pension Plan.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on the Reuters
Screen LIBOR01 Page as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on such page (or otherwise on such screen), the “Eurodollar Base Rate”
shall be determined by reference to such other comparable publicly available
service for displaying eurodollar rates as may be selected by the Administrative
Agent or, in the absence of such availability, by reference to the rate at which
the Administrative Agent is offered Dollar deposits at or about 11:00 A.M., New
York City time, two Business Days prior to the beginning of such Interest Period
in the interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

 

Credit Agreement – Page 8      



--------------------------------------------------------------------------------

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

Eurodollar Base Rate

1.00 - Eurocurrency Reserve Requirements

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”: any of the events specified in Article 8, provided, that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excluded Foreign Subsidiary”: any Foreign Subsidiary in respect of which the
guaranteeing by such Subsidiary of the Obligations, would, in the good faith
judgment of the Borrower, result in adverse tax consequences to the Borrower.

“Existing Indebtedness”: that certain Credit and Guaranty Agreement dated as of
October 24, 2007, among the Lead Borrower, the Co-Borrower, CIBC World Markets
Corp., Canadian Imperial Bank of Commerce, and J.P. Morgan Securities Inc.

“Existing Letters of Credit”: means the letters of credit outstanding on the
Closing Date and set forth on Schedule 3.1.

“Facility”: each of (a) the Term Commitments and the Term Loan made hereunder
(the “Term Facility”) and (b) the Revolving Commitments and the extensions of
credit made thereunder (the “Revolving Facility”).

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it.

“Fee Payment Date”: (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.

“Fiscal Quarter”: means a fiscal quarter of any Fiscal Year.

“Fiscal Year”: the fiscal year of the Lead Borrower and its Subsidiaries ending
on December 31 of each calendar year.

“Fixed Charge Coverage Ratio”: the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Adjusted EBITDAR minus Consolidated Capital
Expenditures minus Taxes based on income that are paid in cash, all for the
four-Fiscal Quarter period then ending, to (ii) scheduled payments of principal
on Indebtedness of Borrower and its Subsidiaries plus Consolidated Cash Interest
Expense plus Consolidated Rent plus Restricted Payments, all for such
four-Fiscal Quarter period; provided however, solely for the purposes of
calculating this covenant, the Borrowers shall be permitted to exclude an
aggregate amount of $20,000,000 of Consolidated Capital Expenditures during the
term of the Loans for discretionary capital expenditures included in such total
incurred in connection with the Corporate Headquarters.

 

Credit Agreement – Page 9      



--------------------------------------------------------------------------------

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Fraudulent Transfer Laws”: as defined in Section 2.24(a).

“Funding Borrower”: as defined in Section 2.24(b).

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b). In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

“Governmental Authority”: the government of the United States of America, any
nation or government, any state or other political subdivision thereof, any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank),
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Governmental Authorization”: any permit, license, certificate of need,
approval, agreement, provider number, registration, certificate, filing,
consent, authorization, plan, directive, consent order, consent decree or other
permission (including any supplements or amendments thereto) of or from any
Governmental Authority.

“Governmental Third Party Payor”: as defined in Section 4.22(c).

“Governmental Third Party Payor Programs”: as defined in Section 4.22(c).

“Group Members”: the collective reference to the Borrowers and their respective
Subsidiaries.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any

 

Credit Agreement – Page 10      



--------------------------------------------------------------------------------

Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, Securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

“Guarantors”: the collective reference to (a) as of the Closing Date, the
Initial Guarantors and (b) each Supplemental Guarantor and in each case, their
respective successors and assigns.

“Guaranty Agreement”: the Guaranty Agreement to be executed and delivered by the
Borrowers and each Subsidiary Guarantor, substantially in the form of
Exhibit “A”.

“Hazardous Materials”: any chemical, material or substance, exposure to which is
prohibited, limited or regulated by any Governmental Authority or which may or
could pose a hazard to the health and safety of the owners, occupants or any
Persons in the vicinity of any facility or to the indoor or outdoor environment.

“Hazardous Materials Activity”: means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Health Care Laws”: (a) any and all federal and state fraud and abuse laws,
including without limitation, the federal Anti-kickback Statute (42 U.S.C. §
1320a-7b(b)), the Stark Anti-Self-Referral Law (42 U.S.C. § 1395nn), the
Anti-Inducement Law (42 U.S.C. §1320a-7a(a)(5)), the civil False Claims Act (31
U.S.C. §§ 3729 et seq .), the administrative False Claims Law (42 U.S.C. §
1320a-7b(a)), the exclusion laws (42 U.S.C. § 1320a-7), the civil monetary
penalty laws (42 U.S.C. § 1320a-7a), the regulations promulgated pursuant to
such statute and any comparable state laws, (b) HIPAA, (c) Medicare,
(d) Medicaid and (e) any other state or federal law, regulation, guidance
document, manual provision, program memorandum, opinion letter, or other
issuance which regulates patient or program charges, billing and collections,
recordkeeping, claims process, documentation requirements, medical necessity,
referrals, the hiring of employees or acquisition of services or supplies from
those who have been excluded from government health care programs, quality,
safety, privacy, security, licensure, accreditation or any other aspect of
providing health care or reimbursement therefor.

 

Credit Agreement – Page 11      



--------------------------------------------------------------------------------

“HIPAA”: the Health Insurance Portability and Accountability Act of 1996 (42
U.S.C. §§ 1320d et seq.), as the same may be amended, modified or supplemented
from time to time, any successor statute thereto, any and all rules or
regulations promulgated from time to time thereunder, and any comparable state
laws.

“HIPAA Compliance Plan”: as defined in Section 4.22(g).

“HIPAA Compliant”: to the extent applicable, each of the Lead Borrower,
Co-Borrower and their Subsidiaries (a)is in material compliance with any and all
of the applicable requirements of HIPAA and (b)is not subject to, and would not
reasonably be expected to become subject to, any civil or criminal penalty or
any investigation, claim or process that would reasonably be expected to cause a
Material Adverse Effect in connection with any violation by the Borrowers or any
of their Subsidiaries of then effective requirements of HIPAA.

“Holdco”: as defined in the definition of “Acquisition Agreement”.

“Immaterial Subsidiary”: any Subsidiary (a) which has net revenues less than
2.5% of the net revenues of the Lead Borrower and its Subsidiaries on a
consolidated basis or (b) which has Consolidated Adjusted EBITDA less than 2.5%
of the total Consolidated Adjusted EBITDA of the Lead Borrower and their
Subsidiaries on a consolidated basis.

“Increase Amount”: as defined in Section 2.23.

“Indebtedness”: as applied to any Person, means, without duplication, (a) all
Indebtedness for borrowed money; (b) that portion of obligations with respect to
Capital Lease Obligations that is properly classified as a liability on a
balance sheet in conformity with GAAP; (c) notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money; (d) any obligation owed for all or any part of the deferred
purchase price of property or services (excluding any such obligations incurred
under ERISA), which purchase price is (i) due more than six (6) months from the
date of incurrence of the obligation in respect thereof or (ii) evidenced by a
note or similar written instrument; (e) all Indebtedness secured by any Lien on
any property or asset owned or held by that Person regardless of whether the
Indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person; (f) the face amount of any letter of
credit issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings; (g) the direct or indirect
guaranty, endorsement (otherwise than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of the obligation of another; (h) any obligation of such Person
the primary purpose or intent of which is to provide assurance to an obligee
that the obligation of the obligor thereof will be paid or discharged, or any
agreement relating thereto will be complied with, or the holders thereof will be
protected (in whole or in part) against loss in respect thereof; (i) any
liability of such Person for the obligation of another through any agreement
(contingent or otherwise) (i) to purchase, repurchase or otherwise acquire such
obligation or any security therefor, or to provide funds for the payment or
discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise) or (ii) to maintain the solvency
or any balance sheet item, level of income or financial condition of another if,
in the case of any agreement described under subclauses (i) or (ii) of this
clause (i), the primary purpose or intent thereof is as described in clause (h)
above; and (j) obligations of such Person in respect of any exchange traded or
over the counter derivative transaction, including, without limitation, any
Specified Swap Agreement, whether entered into for hedging or speculative
purposes.

 

Credit Agreement – Page 12      



--------------------------------------------------------------------------------

“Initial Guarantors”: each Subsidiary of the Lead Borrower as of the Closing
Date (other than the Co-Borrower, any Immaterial Subsidiaries, Saint Alphonso
Home Health and Hospice, LLC and any other Consent Subsidiaries).

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: (a) all inventions and discoveries (whether patentable
or unpatentable and whether or not reduced to practice), all improvements
thereto, and all patents, patent applications and patent disclosures, together
with all reissuances, continuations, continuations-in-part, revisions,
extensions and reexaminations thereof, (b) all trademarks, service marks, trade
dress, logos, trade names and corporate names, together with all translations,
adaptations, derivations and combinations thereof and including all goodwill
associated therewith, (c) all copyrightable works, all copyrights and all
applications, registrations and renewals in connection therewith, (d) all
broadcast rights, (e) all mask works and all applications, registrations and
renewals in connection therewith, (f) all know-how, trade secrets and
confidential business information, whether patentable or unpatentable and
whether or not reduced to practice (including ideas, research and development,
know-how, formulas, compositions and manufacturing and production process and
techniques, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information and business and marketing plans
and proposals), (g) all computer software (including data and related
documentation), (h) all other proprietary rights, (i) all copies and tangible
embodiments thereof (in whatever form or medium) and (j) all licenses and
agreements in connection therewith.

“Interest Payment Date”: (a) as to any ABR Loan (other than any Swingline Loan),
the last day of each March, June, September and December (or, if an Event of
Default is in existence, the last day of each calendar month) to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and on the date that such
Eurodollar Loan is Converted or paid in full, (d) as to any Loan (other than any
Revolving Loan that is an ABR Loan and any Swingline Loan), the date of any
repayment or prepayment made in respect thereof and (e) as to any Swingline
Loan, the day that such Loan is required to be repaid.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six (or, if agreed to by
all Lenders under the relevant Facility, nine or twelve) months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six (or, if agreed to by all
Lenders under the relevant Facility, nine or twelve) months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 11:00 A.M., New York City time, on the date that is three Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided that, all of the foregoing provisions relating to Interest
Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

Credit Agreement – Page 13      



--------------------------------------------------------------------------------

(ii) the Borrower may not select an Interest Period under a particular Facility
that would extend beyond the Revolving Termination Date or beyond the date final
payment is due on the Term Loan, as the case may be;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv) the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such Loan.

“Investments”: (a) any direct or indirect purchase or other acquisition by the
Borrowers, or any of their Subsidiaries of, or of a beneficial interest in, any
of the Securities of any other Person (other than a Guarantor); (b) any direct
or indirect redemption, retirement, purchase or other acquisition for value, by
any Subsidiary of the Borrowers from any Person (other than the Borrowers or any
Guarantor), of any Capital Stock of such Person; and (c) any direct or indirect
loan, advance (other than advances to employees for moving, entertainment and
travel expenses, drawing accounts and similar expenditures in the ordinary
course of business) or capital contribution by the Borrowers or any of their
Subsidiaries to any other Person (other than the Borrowers or any Guarantor),
including all Indebtedness and accounts receivable from that other Person that
are not current assets or did not arise from sales to that other Person in the
ordinary course of business. The amount of any Investment shall be the original
cost of such Investment plus the cost of all additions thereto, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect to such Investment.

“Issuing Lender”: JPMorgan Chase Bank, N.A., or any affiliate thereof, in its
capacity as issuer of any Letter of Credit and any other Revolving Lender
approved by the Administrative Agent and the Lead Borrower that has agreed in
its sole discretion to act as an “Issuing Lender” hereunder, or any of their
respective affiliates, in each case in its capacity as issuer of any Letter of
Credit. Each reference herein to “the Issuing Lender” shall be deemed to be a
reference to the relevant Issuing Lender.

“Joint Venture”: a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

“L/C Commitment”: $25,000,000.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

“L/C Participants”: the collective reference to all the Revolving Lenders other
than the Issuing Lender.

“Lead Borrower”: as defined in the preamble hereto.

“Legacy Costs”: one-time expenses for the costs of lease or other contract
terminations and other similar costs of the type described in Emerging Issues
Task Force Issue (“EITF”) 95-3, “Recognition of Liabilities in connection with a
Purchase Business Combination”.

“Lenders”: as defined in the preamble hereto.

 

Credit Agreement – Page 14      



--------------------------------------------------------------------------------

“Letters of Credit”: as defined in Section 3.1(a), provided, such term shall
include the Existing Letter of Credit.

“Lien”: (a) any lien, mortgage, pledge, assignment, security interest, charge or
encumbrance of any kind (including any agreement to give any of the foregoing,
any conditional sale or other title retention agreement, and any lease in the
nature thereof) and any option, trust or other preferential arrangement having
the practical effect of any of the foregoing and (b) in the case of Securities,
any purchase option, call or similar right of a third party with respect to such
Securities.

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Security Documents, the Notes and any
amendment, waiver, supplement or other modification to any of the foregoing.

“Loan Party”: a Group Member that is a party to a Loan Document.

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loan or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).

“Material Acquisition”: any acquisition of property or series of related
acquisitions of property that (a) constitutes all or substantially all of an
operating unit of a business or constitutes all or substantially all of the
common stock of a Person and (b) involves the payment of consideration by the
Loan Parties in excess of $20,000,000.

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations, condition (financial or otherwise) or prospects of the
Borrowers and their Subsidiaries taken as a whole, (b) the ability of the Loan
Parties to fully and timely perform their obligations under the Loan Documents,
(c) the legality, validity, binding effect, or enforceability of this Agreement
or any of the other Loan Documents against the Loan Parties or the rights or
remedies of the Administrative Agent or the Lenders hereunder or thereunder or
(d) the rights, remedies, and benefits available to, or conferred upon, the
Administrative Agent, Issuing Bank or the Lenders under any Loan Documents.

“Material Asset Sale”: any Asset Sale, other than in connection with a Permitted
Acquisition, involving the disposition of property that (a) constitutes assets
comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the Capital Stock of a Person and
(b) yields gross proceeds to the Borrowers and their Subsidiaries in excess of
$5,000,000.

“Medicaid”: means collectively, the healthcare assistance program established by
Title XIX of the Social Security Act (42 U.S.C. §§1396 et seq .) and any
statutes succeeding thereto, and all laws, rules, regulations, manuals, orders,
guidelines or requirements pertaining to such program, including (a) all federal
statutes (whether set forth in Title XIX of the Social Security Act or
elsewhere) affecting such program, (b) all state statutes and plans for medical
assistance enacted in connection with such program and federal rules and
regulations promulgated in connection with such program, and (c) all applicable
provisions of all rules, regulations, manuals, orders and administrative,
reimbursement, guidelines and requirements of all government authorities
promulgated in connection with such program (whether or not having the force of
law), in each case as the same may be amended, supplemented or otherwise
modified from time to time.

 

Credit Agreement – Page 15      



--------------------------------------------------------------------------------

“Medicare”: collectively, the health insurance program for the aged and disabled
established by Title XVIII of the Social Security Act (42 U.S.C. §§1395 et seq
.) and any statutes succeeding thereto, and all laws, rules, regulations,
manuals, orders or guidelines pertaining to such program, including (a) all
federal statutes (whether set forth in Title XVIII of the Social Security Act or
elsewhere) affecting such program, and (b) all applicable provisions of all
rules, regulations, manuals, orders and administrative, reimbursement,
guidelines and requirements of all governmental authorities promulgated in
connected with such program (whether or not having the force of law), in each
case as the same may be amended, supplemented or otherwise modified from time to
time.

“Moody’s”: Moody’s Investor Services, Inc.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Sections
3(37) and 4001(a)(3) of ERISA.

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in excess of $2,500,000 in any Fiscal Year that are
in the form of cash and Cash Equivalents (including any such proceeds received
by way of deferred payment of principal pursuant to a note or installment
receivable or purchase price adjustment receivable or otherwise, but only as and
when received), net of attorneys’ fees, accountants’ fees, investment banking
fees, amounts required to be applied to the repayment of Indebtedness secured by
a Lien expressly permitted hereunder on any asset that is the subject of such
Asset Sale or Recovery Event (other than any Lien pursuant to a Security
Document) and other customary fees and expenses actually incurred in connection
therewith and net of taxes paid or reasonably estimated to be payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and (b) in connection with any
issuance or sale of Capital Stock (excluding proceeds received pursuant to
director or employee option plans or other Employee Benefit Plans), the cash
proceeds received from such issuance, net of attorneys’ fees, investment banking
fees, accountants’ fees, underwriting discounts and commissions and other
customary fees and expenses actually incurred in connection therewith.

“New Lender”: as defined in Section 2.23.

“Non-Excluded Taxes”: as defined in Section 2.19(a).

“Non-U.S. Lender”: as defined in Section 2.19(d).

“Notes”: the collective reference to any promissory note evidencing Loans.

“Notice of Borrowing”: as defined in Section 2.5 and substantially in the form
of Exhibit “F”.

“Obligation Aggregate Payments”: as defined in Section 2.24.

“Obligation Fair Share”: as defined in Section 2.24.

“Obligation Fair Share Contribution Amount”: as defined in Section 2.24.

“Obligation Fair Share Shortfall”: as defined in Section 2.24.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrowers, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding)

 

Credit Agreement – Page 16      



--------------------------------------------------------------------------------

the Loans and all other obligations and liabilities of the Borrowers to the
Administrative Agent or to any Lender (or, in the case of Specified Swap
Agreements and Specified Cash Management Agreements, any affiliate of any
Lender), whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement, any other Loan Document, the Letters of Credit,
any Specified Swap Agreement, any Specified Cash Management Agreement or any
other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including all fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by the Borrowers pursuant hereto) or otherwise.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Participant”: as defined in Section 10.6(c).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Pension Plan”: any Employer Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

“Permitted Acquisition”: any acquisition by the Borrowers or any of their
Wholly-Owned Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, or of 50% or more of the Capital Stock of,
or a business line or unit or a division of, any Person; provided,
(a) immediately prior to, and after giving effect thereto, no Event of Default
or Default shall have occurred and be continuing or would result therefrom;
(b) the Borrowers and their Subsidiaries shall have delivered to the
Administrative Agent at least ten Business Days prior to such proposed
acquisition, a certificate evidencing on a pro forma basis after giving effect
to such acquisition that the Total Leverage Ratio is either (x) less than 2.50
to 1.00 or (y) 25 basis points less than the Total Leverage Ratio limitation
then in effect pursuant to Section 7.1 and all acquisitions, including the
proposed acquisition, during the preceding four (4) Fiscal Quarters will not
exceed $30,000,000 in the aggregate; and (c) such acquisition and all
transactions related thereto (i) shall be consummated in accordance with all
material applicable laws and (ii) shall not be preceded by, or effected pursuant
to, a hostile takeover offer.

“Person”: any natural person, corporation, limited liability company, trust,
Joint Venture, association, company, partnership, Governmental Authority or
other entity.

“Plan”: at a particular time, any Employee Benefit Plan that is covered by ERISA
and in respect of which the Borrowers or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by the Administrative Agent as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by such Lender in connection with extensions of credit to
debtors).

“Privacy and Security Rules”: as defined in Section 4.22.

“Private Third Party Payor”: as defined in Section 4.22.

 

Credit Agreement – Page 17      



--------------------------------------------------------------------------------

“Private Third Party Payor Programs”: as defined in Section 4.22.

“Pro Forma Balance Sheet”: as defined in Section 4.1.

“Projections”: as defined in Section 4.23.

“Ratably”: means in the event of a Disposition which results in Net Cash
Proceeds to be applied pursuant to Section 2.11(b) hereof and Section 8.7 of the
Senior Note Indenture, an amount equal to the product of (a) the Net Cash
Proceeds being so applied to the payment of Indebtedness multiplied by (b) a
fraction the numerator of which is the outstanding principal amount of the Loans
and the denominator of which is the sum of the outstanding principal amount of
all Loans plus the outstanding principal amount of all Indebtedness outstanding
under the Senior Notes.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

“Refunded Swingline Loans”: as defined in Section 2.7.

“Register”: as defined in Section 10.6.

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrowers to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Term Loan or reduce the Revolving Commitments
pursuant to Section 2.11(b) as a result of the delivery of a Reinvestment
Notice.

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrowers have delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrowers (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire or repair assets useful in its business.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the Borrowers’ business.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring nine months after such Reinvestment Event and
(b) the date on which the Borrowers shall have determined not to, or shall have
otherwise ceased to, acquire or repair assets useful in the Borrowers’ business
with all or any portion of the relevant Reinvestment Deferred Amount.

“Release”: any release, spill, emission, leaking, pumping, pouring, injection,
escaping, deposit, disposal, discharge, dispersal, dumping, leaching or
migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

Credit Agreement – Page 18      



--------------------------------------------------------------------------------

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. §4043.

“Required Lenders”: at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments then in effect and (b) thereafter, the sum of
(i) the aggregate unpaid principal amount of the Term Loan then outstanding and
(ii) the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
Bylaws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: the chief executive officer, president, chief financial
officer or senior vice president-finance of the Lead Borrower, but in any event,
with respect to financial matters, the chief financial officer or the senior
vice president-finance of the Lead Borrower.

“Restricted Payments”: (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock of the Borrowers or any
of their Subsidiaries now or hereafter outstanding, except a dividend payable
solely in shares of that class of stock to the holders of that class; (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of stock
of the Borrowers or any of their Subsidiaries now or hereafter outstanding; and
(c) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of stock of the
Borrowers or any of their Subsidiaries now or hereafter outstanding.

“Restructuring Charges”: means charges for reasonable out-of-pocket legal, due
diligence, audit and investment banking fees expensed on or before June 30, 2008
in connection with the negotiation and completion of the transactions
contemplated in connection with this Agreement; provided that Restructuring
Charges shall be limited to the maximum aggregate amount of $10,000,000.

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Commitment” opposite such Lender’s name on
Schedule 1.1 or in the Assignment and Assumption pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof. The original amount of the Total Revolving Commitments is
$250,000,000.

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then

 

Credit Agreement – Page 19      



--------------------------------------------------------------------------------

outstanding, (b) such Lender’s Revolving Percentage of the L/C Obligations then
outstanding and (c) such Lender’s Revolving Percentage of the aggregate
principal amount of Swingline Loans then outstanding.

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loans”: as defined in Section 2.4(a).

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding, provided, that, in the event
that the Revolving Loans are paid in full prior to the reduction to zero of the
Total Revolving Extensions of Credit, the Revolving Percentages shall be
determined in a manner designed to ensure that the other outstanding Revolving
Extensions of Credit shall be held by the Revolving Lenders on a comparable
basis.

“Revolving Termination Date”: means the earlier to occur of (a) March 26, 2013
or (b) the date that the Revolving Commitments are sooner terminated pursuant to
Sections 2.9 or 8 hereof.

“S&P”: Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Securities”: any stock, shares, partnership interests, membership interests,
voting trust certificates, certificates of interest or participation in any
profit-sharing agreement or arrangement, options, warrants, bonds, debentures,
notes, or other evidences of Indebtedness, secured or unsecured, convertible,
subordinated or otherwise, or in general any instruments commonly known as
“securities” or any certificates of interest, shares or participations in
temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.

“Securities Act”: the Securities Act of 1933, as amended from time to time, and
any successor statute.

“Security Documents”: the collective reference to the Guaranty Agreement, Lien,
if any, on any property of any Person to secure the obligations and liabilities
of any Loan Party under any Loan Document.

“Sellers”: as defined in the definition of “Acquisition Agreement”.

“Senior Note Indenture”: the Indenture entered into by the Lead Borrower and the
Co-Borrower in connection with the issuance of the Senior Notes, together with
all instruments and other agreements entered into by the Lead Borrower and the
Co-Borrower in connection therewith.

“Senior Notes”: the notes of the Lead Borrower and issued on the Closing Date
pursuant to the Senior Note Indenture.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

 

Credit Agreement – Page 20      



--------------------------------------------------------------------------------

“Solvency Certificate”: a Solvency Certificate of the chief financial officer or
senior vice president—accounting of the Lead Borrower or the Co-Borrower, as
applicable, substantially in the form of Exhibit “J”.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

“Specified Cash Management Agreement”: any agreement providing for treasury,
depositary, purchasing card or cash management services, including in connection
with any automated clearing house transfers of funds or any similar transactions
between the Borrowers or any Guarantor and any Lender or affiliate thereof,
which has been designated by such Lender and the Borrowers, by notice to the
Administrative Agent not later than 90 days after the execution and delivery by
the Borrowers or such Guarantor, as a “Specified Cash Management Agreement”.

“Specified Change of Control”: a “Change of Control” (or any other defined term
having a similar purpose) as defined in the Senior Note Indenture.

“Specified Swap Agreement”: any Swap Agreement in respect of interest rates,
currency exchange rates or commodity prices entered into by the Borrowers or any
Guarantor and any Person that is a Lender or an Affiliate of any Lender at the
time such Swap Agreement is entered into.

“Subject Transaction”: as defined in Section 7.1(c).

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company, Joint Venture or other entity of which more than 50% of the total
voting power of shares of stock or other ownership interests entitled (without
regard to the occurrence of any contingency) to vote in the election of the
Person or Persons (whether, directors, managers, trustees or other persons
performing similar functions) having the power to direct or cause the direction
of the management and policies thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof; provided, in determining the percentage
of ownership interests of any Person controlled by another Person, no ownership
interest in the nature of a “qualifying share” of the former Person shall be
deemed to be outstanding.

“Subsidiary Guarantor”: each Subsidiary of the Borrowers other than any Excluded
Foreign Subsidiary.

“Supplemental Guarantor”: as defined in Section 6.10.

 

Credit Agreement – Page 21      



--------------------------------------------------------------------------------

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or Securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrowers or any of
their Subsidiaries shall be a “Swap Agreement”.

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.6 in an aggregate principal amount at any one time
outstanding not to exceed $15,000.000.

“Swingline Lender”: JPMorgan Chase Bank, N.A., in its capacity as the lender of
Swingline Loans.

“Swingline Loans”: as defined in Section 2.6.

“Swingline Participation Amount”: as defined in Section 2.7.

“Syndication Agents”: as defined in the preamble hereto.

“Taxes”: means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Commitment”: as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Borrowers in a principal amount not to exceed the amount
set forth under the heading “Term Commitment” opposite such Lender’s name on
Schedule 1.1. The original aggregate amount of the Term Commitments is
$150,000,000.

“Term Lenders”: the Lenders of the Term Loan.

“Term Loan”: as defined in Section 2.1.

“Term Loan Maturity Date”: means the earlier to occur of (a) March 26, 2013 or
(b) the date the Term Loans are accelerated pursuant to Article 8 hereof.

“Term Percentage”: as to any Term Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the Closing Date, the percentage which the aggregate principal
amount of such Lender’s Term Loans then outstanding constitutes of the aggregate
principal amount of the Term Loans then outstanding).

“TLC”: TLC Health Care Services, Inc., and certain securityholders.

“Total Leverage Ratio”: means the ratio as of the last day of any Fiscal Quarter
of (a) Consolidated Total Debt as of such day to (b) Consolidated Adjusted
EBITDA for the four-Fiscal Quarter period ending on such date.

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

 

Credit Agreement – Page 22      



--------------------------------------------------------------------------------

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

“Transactions Rule”: as defined in Section 4.22.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“United States”: the United States of America.

“USA Patriot Act”: as defined in Section 10.17.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrowers.

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, Securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

ARTICLE 2

AMOUNT AND TERMS OF COMMITMENTS

2.1 Term Commitments. Subject to the terms and conditions hereof, each Lender
severally agrees to make a term loan (the “Term Loan”) to the Borrowers on the
Closing Date in an amount up to

 

Credit Agreement – Page 23      



--------------------------------------------------------------------------------

but not to exceed such Lender’s Term Commitment. The Term Loan may from time to
time consist of Eurodollar Loans or ABR Loans, as determined by the Borrowers
and notified to the Administrative Agent in accordance with Sections 2.2 and
2.12.

2.2 Procedure for Term Loan Borrowing. The Borrowers shall give the
Administrative Agent irrevocable notice pursuant to a Notice of Borrowing (which
notice must be received by the Administrative Agent prior to 11:00 A.M., New
York City time, (a) three Business Days prior to the anticipated Closing Date,
in the case of Eurodollar Loans, or (b) one Business Day prior to the
anticipated Closing Date, in the case of ABR Loans) requesting that the Term
Lenders make the Term Loan on the Closing Date and specifying the amount to be
borrowed. Upon receipt of such notice, the Administrative Agent shall promptly
notify each Term Lender thereof. Not later than 12:00 Noon, New York City time,
on the Closing Date each Term Lender shall make available to the Administrative
Agent at the Funding Office an amount in immediately available funds equal to
the Term Loan to be made by such Lender. The Administrative Agent shall credit
the account of the Borrowers on the books of such office of the Administrative
Agent with the aggregate of the amounts made available to the Administrative
Agent by the Lenders in immediately available funds.

2.3 Repayment of Term Loan. The Term Loan of each Term Lender shall mature in 20
consecutive quarterly installments, each of which shall be in an amount equal to
such Lender’s Term Percentage multiplied by each principal payment in the amount
of $7,500,000 due and payable commencing on June 30, 2008 and continuing on the
last day of each September, December, March and June thereafter until the Term
Loan Maturity Date.

2.4 Revolving Commitments. (a) Subject to the terms and conditions hereof, each
Revolving Lender severally agrees to make revolving credit loans (“Revolving
Loans”) to the Borrowers from time to time during the Revolving Commitment
Period in an aggregate principal amount at any one time outstanding which, when
added to such Lender’s Revolving Percentage of the sum of (i) the L/C
Obligations then outstanding and (ii) the aggregate principal amount of the
Swingline Loans then outstanding, does not exceed the amount of such Lender’s
Revolving Commitment. During the Revolving Commitment Period the Borrowers may
use the Revolving Commitments by borrowing, prepaying the Revolving Loans in
whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. The Revolving Loans may from time to time be Eurodollar Loans
or ABR Loans, as determined by the Borrowers and notified to the Administrative
Agent in accordance with Sections 2.5 and 2.12.

(b) The Borrowers shall repay all outstanding Revolving Loans on the Revolving
Termination Date.

2.5 Procedure for Revolving Loan Borrowing. The Borrowers may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day, provided that the Borrowers shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to 11:00
A.M., New York City time, (a) three Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans, or (b) one Business Day prior
to the requested Borrowing Date, in the case of ABR Loans) (provided that any
such notice of a borrowing of ABR Loans under the Revolving Facility to finance
payments required by Section 3.5 may be given not later than 11:00 A.M., New
York City time, on the date of the proposed borrowing). Each such notice of a
Borrowing (a “Notice of Borrowing”) shall be in writing, or by telephone,
conformed promptly in writing, or telex, telecopier or other electronic
communication and shall specify: (i) the amount and Type of Revolving Loans to
be borrowed, (ii) the requested Borrowing Date and (iii) in the case of
Eurodollar Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Period therefor. Each Revolving Loan
shall be in an amount equal to (x) in the case of ABR Loans,

 

Credit Agreement – Page 24      



--------------------------------------------------------------------------------

$1,000,000 or a whole multiple of $100,000 in excess thereof (or, if the then
aggregate Available Revolving Commitments are less than $1,000,000, such lesser
amount) and (y) in the case of Eurodollar Loans, $1,000,000 or a whole multiple
of $100,000 in excess thereof; with the exception of Revolving Loans the
proceeds of which are or will be used to pay or prepay in full all outstanding
Swingline Loans or outstanding L/C Obligations including, without limitation,
Revolving Loans requested by the Swingline Lender pursuant to Section 2.7. Upon
receipt of a Notice of Borrowing, the Administrative Agent shall promptly notify
each Revolving Lender thereof. Each Revolving Lender will make the amount of its
pro rata share of each borrowing available to the Administrative Agent for the
account of the Borrowers at the Funding Office prior to 12:00 Noon, New York
City time, on the Borrowing Date requested by the Borrowers in funds immediately
available to the Administrative Agent. Such borrowing will then be made
available to the Borrowers by the Administrative Agent crediting the account of
the Borrowers on the books of such office with the aggregate of the amounts made
available to the Administrative Agent by the Revolving Lenders and in like funds
as received by the Administrative Agent.

2.6 Swingline Commitment. (a) Subject to the terms and conditions hereof, the
Swingline Lender agrees to make a portion of the credit otherwise available to
the Borrowers under the Revolving Commitments from time to time during the
Revolving Commitment Period by making swingline loans (“Swingline Loans”) to the
Borrowers; provided that (i) the aggregate principal amount of Swingline Loans
outstanding at any time shall not exceed the Swingline Commitment then in effect
(notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s other outstanding Revolving Loans, may
exceed the Swingline Commitment then in effect) and (ii) the Borrowers shall not
request, and the Swingline Lender shall not make, any Swingline Loan if, after
giving effect to the making of such Swingline Loan, the aggregate amount of the
Available Revolving Commitments would be less than zero. During the Revolving
Commitment Period, the Borrowers may use the Swingline Commitment by borrowing,
repaying and reborrowing, all in accordance with the terms and conditions
hereof. Swingline Loans shall be ABR Loans only.

(b) The Borrowers shall repay to the Administrative Agent for the account of the
Swingline Lender (and such other Revolving Lenders that have made Swingline
Loans) the then unpaid principal amount of each Swingline Loan on the earlier of
the maturity date specified in the Notice of Borrowing (which maturity date
shall be no later than the tenth Business Day after the requested date of such
Borrowing) and the Revolving Termination Date; provided that on each date that a
Revolving Loan is borrowed, the Borrowers shall repay all Swingline Loans then
outstanding.

2.7 Procedure for Swingline Borrowing; Refunding of Swingline Loans. (a)
Whenever the Borrowers desire that the Swingline Lender make Swingline Loans it
shall give the Swingline Lender irrevocable telephonic notice confirmed promptly
in writing pursuant to a Notice of Borrowing (which telephonic notice must be
received by the Swingline Lender not later than 1:00 P.M., New York City time,
on the proposed Borrowing Date), specifying (i) the amount to be borrowed,
(ii) the requested Borrowing Date (which shall be a Business Day during the
Revolving Commitment Period) and (iii) the maturity of such borrowing (which
maturity shall be no longer than ten Business Days after the requested Borrowing
Date). Each borrowing under the Swingline Commitment shall be in an amount equal
to $500,000 or a whole multiple of $100,000 in excess thereof. Not later than
3:00 P.M., New York City time, on the Borrowing Date specified in a Notice of
Borrowing, the Swingline Lender shall make available to the Administrative Agent
at the Funding Office an amount in immediately available funds equal to the
amount of the Swingline Loan to be made by the Swingline Lender. The
Administrative Agent shall make the proceeds of such Swingline Loan available to
the Borrowers on such Borrowing Date by depositing such proceeds in the account
of the Borrowers with the Administrative Agent on such Borrowing Date in
immediately available funds.

 

Credit Agreement – Page 25      



--------------------------------------------------------------------------------

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrowers (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by the Swingline Lender no later than 12:00 Noon, New York City time,
request each Revolving Lender to make, and each Revolving Lender hereby agrees
to make, a Revolving Loan (without regard to the limits set forth in
Section 2.5), in an amount equal to such Revolving Lender’s Revolving Percentage
of the aggregate amount of the Swingline Loans (the “Refunded Swingline Loans”)
outstanding on the date of such notice, to repay the Swingline Lender. Each
Revolving Lender shall make the amount of such Revolving Loan available to the
Administrative Agent at the Funding Office in immediately available funds, not
later than 10:00 A.M., New York City time, one Business Day after the date of
such notice. The proceeds of such Revolving Loans shall be immediately made
available by the Administrative Agent to the Swingline Lender for application by
the Swingline Lender to the repayment of the Refunded Swingline Loans. The
Borrowers irrevocably authorize the Swingline Lender to charge the Borrowers’
accounts with the Administrative Agent (up to the amount available in each such
account) in order to immediately pay the amount of such Refunded Swingline Loans
to the extent amounts received from the Revolving Lenders are not sufficient to
repay in full such Refunded Swingline Loans.

(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.7(b), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to the Borrowers or if for any
other reason, as determined by the Swingline Lender in its sole discretion,
Revolving Loans may not be made as contemplated by Section 2.7(b), each
Revolving Lender shall, on the date such Revolving Loan was to have been made
pursuant to the notice referred to in Section 2.7(b), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Revolving Lender’s Revolving Percentage times (ii) the sum of
the aggregate principal amount of Swingline Loans then outstanding that were to
have been repaid with such Revolving Loans.

(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.

(e) Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.7(b) and to purchase participating interests pursuant to
Section 2.7(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrowers may have against the
Swingline Lender, the Borrowers or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Article 5, (iii) any
adverse change in the condition (financial or otherwise) of the Borrowers,
(iv) any breach of this Agreement or any other Loan Document by the Borrowers,
any other Loan Party or any other Revolving Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

2.8 Applicable Commitment Fees, Etc. (a) The Borrowers agree to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee
for the period from

 

Credit Agreement – Page 26      



--------------------------------------------------------------------------------

and including the date hereof to the last day of the Revolving Commitment
Period, computed at a rate per annum equal to the Applicable Commitment Fee
times the average daily amount of the Available Revolving Commitment of such
Lender during the period for which payment is made, payable quarterly in arrears
as invoiced by the Administrative Agent on or before each Fee Payment Date,
commencing with the first payment due hereunder on June 30, 2008.

(b) The Borrowers agree to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

2.9 Termination or Reduction of Revolving Commitments. The Borrowers shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Revolving Commitments or, from time to time, to reduce
the amount of the Revolving Commitments; provided that no such termination or
reduction of Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Revolving Loans and Swingline Loans made
on the effective date thereof, the Total Revolving Extensions of Credit would
exceed the Total Revolving Commitments. Any such reduction shall be in an amount
equal to $500,000, or a whole multiple of $100,000 in excess thereof, and shall
reduce permanently the Revolving Commitments then in effect.

2.10 Optional Prepayments. The Borrowers may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 11:00
A.M., New York City time, three Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 11:00 A.M., New York City time, one Business
Day prior thereto, in the case of ABR Loans, which notice shall specify the date
and amount of prepayment and whether the prepayment is of Eurodollar Loans or
ABR Loans; provided, that if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrowers shall also
pay any amounts owing pursuant to Section 2.14. Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof. If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are ABR Loans and Swingline Loans) accrued interest to such
date on the amount prepaid. Partial prepayments of the Term Loan and Revolving
Loans shall be in an aggregate principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof. Partial prepayments of Swingline Loans shall be
in an aggregate principal amount of $100,000 or a whole multiple thereof.
Prepayments of the Term Loan made pursuant to this Section 2.10 shall be
applied, first, to the prepayment of the Term Loan in accordance with
Section 2.17(b) and, if the Term Loans are paid in full, then to Revolving Loans
without reduction in the Revolving Commitments, the Swingline Commitment or the
L/C Commitments.

2.11 Mandatory Prepayments. (a) If Borrowers receive Net Cash Proceeds as a
result of the issuance of any Capital Stock and, at the time of issuance, the
Total Leverage Ratio is ³ 2.50 to 1.00, an amount equal to 50% of the Net Cash
Proceeds (up to the maximum amount of the Term Loans then outstanding) thereof
shall be applied as a prepayment in accordance with Section 2.11(c) within three
Business Days of such issuance.

(b) If on any date any Group Member shall receive Net Cash Proceeds from any
Asset Sale or Recovery Event then, unless a Reinvestment Notice shall be
delivered in respect thereof, such Net Cash Proceeds shall be applied on such
date toward the prepayment of the Loans as set forth in Section 2.11(c);
provided, that, notwithstanding the foregoing, (i) the aggregate Net Cash
Proceeds of Asset Sales and Recovery Events that may be excluded from the
foregoing requirement pursuant to a Reinvestment Notice shall not exceed
$5,000,000 in any Fiscal Year of the Borrowers and (ii) on each Reinvestment
Prepayment Date, an amount equal to the Reinvestment Prepayment Amount with
respect to the relevant Reinvestment Event shall be applied toward the
prepayment of the Loans as set forth in Section 2.11(c).

 

Credit Agreement – Page 27      



--------------------------------------------------------------------------------

(c) Amounts to be applied in connection with prepayments made pursuant to
Section 2.11 shall be applied Ratably to the Senior Notes and the Loans, with
prepayments to the Loans to be applied, first, to the prepayment of the Term
Loan in accordance with Section 2.17(b) and, second, the excess, if any, to the
Revolving Loans without reduction in the Revolving Commitments, the Swingline
Commitment or the L/C Commitments. In addition, any reduction of the Revolving
Commitments pursuant to Section 2.09 shall be accompanied by prepayment of the
Revolving Loans and/or Swingline Loans to the extent, if any, that the Total
Revolving Extensions of Credit exceed the amount of the Total Revolving
Commitments as so reduced, provided that if the aggregate principal amount of
Revolving Loans and Swingline Loans then outstanding is less than the amount of
such excess (because L/C Obligations constitute a portion thereof), the
Borrowers shall, to the extent of the balance of such excess, replace
outstanding Letters of Credit and/or deposit an amount in cash in a cash
collateral account established with the Administrative Agent for the benefit of
the Lenders on terms and conditions satisfactory to the Administrative Agent.
The application of any prepayment pursuant to Section 2.11 shall be made, first,
to ABR Loans and, second, to Eurodollar Loans. Each prepayment of the Loans
under Section 2.11 (except in the case of Revolving Loans that are ABR Loans and
Swingline Loans) shall be accompanied by accrued interest to the date of such
prepayment on the amount prepaid.

2.12 Conversion and Continuation Options. a) The Borrowers may elect from time
to time to Convert Eurodollar Loans to ABR Loans by giving the Administrative
Agent prior irrevocable notice of such election no later than 11:00 A.M., New
York City time, on the Business Day preceding the proposed Conversion date,
provided that any such Conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto. The Borrowers may elect
from time to time to Convert ABR Loans to Eurodollar Loans by giving the
Administrative Agent prior irrevocable notice substantially in the form of
Exhibit “G” of such election no later than 11:00 A.M., New York City time, on
the third Business Day preceding the proposed Conversion date (which notice
shall specify the length of the initial Interest Period therefor), provided that
no ABR Loan under a particular Facility may be Converted into a Eurodollar Loan
when: (i) any Event of Default has occurred and is continuing; and (ii) the
Administrative Agent or the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
Conversions. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrowers giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan under a particular Facility may be continued as such when (i) any Event of
Default has occurred and is continuing and (ii) the Administrative Agent has or
the Majority Facility Lenders in respect of such Facility have determined in its
or their sole discretion not to permit such continuations, and provided,
further, that if the Borrowers shall fail to give any required notice as
described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically Converted to
ABR Loans on the last day of such then expiring Interest Period. Upon receipt of
any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.

2.13 Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be in conformity with Section 2.5 and (b) no more than
ten Eurodollar Tranches shall be outstanding at any one time.

 

Credit Agreement – Page 28      



--------------------------------------------------------------------------------

2.14 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c)(i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), all outstanding Loans and Reimbursement Obligations
(whether or not overdue) shall bear interest at a rate per annum equal to (x) in
the case of the Loans, the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this Section plus 2% or (y) in the case
of Reimbursement Obligations, the rate applicable to ABR Loans under the
Revolving Facility plus 2%, and (ii) if all or a portion of any interest payable
on any Loan or Reimbursement Obligation or any commitment fee or other amount
payable hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to ABR Loans under the relevant
Facility plus 2% (or, in the case of any such other amounts that do not relate
to a particular Facility, the rate then applicable to ABR Loans under the
Revolving Facility plus 2%), in each case, with respect to clauses (i) and
(ii) above, from the date of such nonpayment until such amount is paid in full
(as well after as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

2.15 Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to ABR Loans the rate of interest on which is
calculated on the basis of the Prime Rate, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrowers and the relevant Lenders of each determination of a
Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrowers and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrowers and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrowers, deliver to the Borrowers a
statement showing the quotations used by the Administrative Agent in determining
any interest rate pursuant to Section 2.15(a).

2.16 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrowers) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

 

Credit Agreement – Page 29      



--------------------------------------------------------------------------------

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrowers and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans under the relevant Facility that were to have been Converted on
the first day of such Interest Period to Eurodollar Loans shall be continued as
ABR Loans and (z) any outstanding Eurodollar Loans under the relevant Facility
shall be Converted, on the last day of the then-current Interest Period, to ABR
Loans. Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans under the relevant Facility shall be made or continued
as such, nor shall the Borrowers have the right to Convert Loans under the
relevant Facility to Eurodollar Loans.

2.17 Pro Rata Treatment and Payments. (a) Each borrowing by the Borrowers from
the Lenders hereunder, each payment by the Borrowers on account of any
commitment fee and any reduction of the Commitments of the Lenders shall be made
on a pro rata basis according to the respective Term Percentages or Revolving
Percentages, as the case may be, of the relevant Lenders.

(b) Each payment (including each prepayment) by the Borrowers on account of
principal of and interest on the Term Loan shall be made pro rata according to
the respective outstanding principal amounts of the Term Loan then held by the
Term Lenders. The amount of each (x) voluntary principal prepayment of the Term
Loan pursuant to Section 2.10 shall be applied first to reduce in direct order
the next four scheduled amortization payments thereunder immediately following
the date of such prepayment unless and until such amortization payments have
been eliminated as a result of such reductions and, thereafter to the remaining
amortization installments of the Term Loan, pro rata based upon the respective
then remaining principal amounts thereof, and (y) mandatory principal prepayment
of the Term Loan shall be applied first to reduce the then remaining
installments of the Term Loan in the inverse order of its maturity, pro rata
based upon the respective then remaining principal amounts thereof. Amounts
prepaid on account of the Term Loan may not be reborrowed.

(c) Each payment (including each prepayment) by the Borrowers on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

(d) All payments (including prepayments) to be made by the Borrowers hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 1:00 P.M., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to each relevant
Lender promptly upon receipt in like funds as received, net of any amounts owing
by such Lender pursuant to Section 9.7. If any payment hereunder (other than
payments on the Eurodollar Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day. If any payment on a Eurodollar Loan becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day. In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.

 

Credit Agreement – Page 30      



--------------------------------------------------------------------------------

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans under
the relevant Facility, on demand, from the Borrowers.

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrowers prior to the date of any payment due to be made by the Borrowers
hereunder that the Borrowers will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrowers are making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrowers within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrowers.

2.18 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes covered by Section 2.19 and the
imposition of or changes in the rate of tax on the overall net income of such
Lender);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate;

(iii) shall impose on such Lender any other condition; or

(iv) and the result of any of the foregoing is to increase the cost to such
Lender, by an amount that such Lender deems to be material, of making,
Converting into, continuing or maintaining Eurodollar Loans or issuing or
participating in Letters of Credit, or to reduce any amount receivable hereunder
in respect thereof, then, in any such case, the Borrowers shall promptly pay
such

 

Credit Agreement – Page 31      



--------------------------------------------------------------------------------

Lender, upon its demand, any additional amounts necessary to compensate such
Lender for such increased cost or reduced amount receivable. If any Lender
becomes entitled to claim any additional amounts pursuant to this paragraph, it
shall promptly notify the Borrowers (with a copy to the Administrative Agent) of
the event by reason of which it has become so entitled.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrowers (with a copy to the Administrative Agent) of a written
request therefor, the Borrowers shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such corporation for such
reduction.

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrowers (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. Notwithstanding
anything to the contrary in this Section, the Borrowers shall not be required to
compensate a Lender pursuant to this Section for any amounts incurred more than
nine months prior to the date that such Lender notifies the Borrowers of such
Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such
nine-month period shall be extended to include the period of such retroactive
effect. The obligations of the Borrowers pursuant to this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

2.19 Taxes. (a) All payments made by the Borrowers under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Administrative Agent or any Lender as a result of a present or former
connection between the Administrative Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent or such Lender having executed, delivered
or performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document). If any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (“Non-Excluded
Taxes”) or Other Taxes are required to be withheld from any amounts payable to
the Administrative Agent or any Lender hereunder, the amounts so payable to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such Lender (after payment of all
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement, provided,
however, that the Borrowers shall not be required to increase any such amounts
payable to any Lender with respect to any Non-Excluded Taxes (i) that are
attributable to such Lender’s failure to comply with the requirements of
paragraph (d) or (e) of this Section or (ii) that are United States withholding
taxes imposed on amounts payable to such Lender at the time such Lender becomes
a party to this Agreement, except to the extent that such Lender’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Borrowers with respect to such Non-Excluded Taxes pursuant to this
paragraph.

 

Credit Agreement – Page 32      



--------------------------------------------------------------------------------

(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrowers,
as promptly as possible thereafter the Borrowers shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by the Borrowers showing payment thereof. If the Borrowers fail to pay
any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrowers shall indemnify the
Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure.

(d) Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrowers and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit “I” and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrowers under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall promptly notify the Borrowers at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrowers (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.

(e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrowers are
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrowers (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrowers, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or submission would not materially
prejudice the legal position of such Lender.

(f) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrowers or with respect to
which the Borrowers have paid additional amounts pursuant to this Section 2.19,
it shall pay over such refund to the Borrowers (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrowers under this
Section 2.19 with respect to the Non-Excluded Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that the
Borrowers, upon the request of the Administrative Agent or such Lender, agrees
to repay the amount paid over to the Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the

 

Credit Agreement – Page 33      



--------------------------------------------------------------------------------

Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrowers or any other Person.

(g) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

2.20 Indemnity. The Borrowers agree to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrowers in making a borrowing of,
Conversion into or continuation of Eurodollar Loans after the Borrowers have
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrowers in making any prepayment of or
conversion from Eurodollar Loans after the Borrowers have given a notice thereof
in accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrowers by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

2.21 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.18 or 2.19(a) with respect
to such Lender, it will, if requested by the Borrowers, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrowers or the rights of any Lender pursuant to
Section 2.18 or 2.19(a).

2.22 Replacement of Lenders. The Borrowers shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.18 or 2.19(a), (b) defaults in its obligation to make Loans hereunder,
or (c) does not consent to any proposed amendment, supplement, modification,
consent or waiver of any provision of this Agreement or any other Loan Document
that requires the consent of each of the Lenders or each of the Lenders affected
thereby (so long as the consent of the Required Lenders has been obtained), with
a replacement financial institution; provided that (i) such replacement does not
conflict with any Requirement of Law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) prior to any
such replacement, such Lender shall have taken no action under Section 2.21 so
as to eliminate the continued need for payment of amounts owing pursuant to
Section 2.18 or 2.19(a), (iv) the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of replacement, (v) the Borrowers shall be liable to such
replaced Lender under Section 2.20 if any Eurodollar Loan owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (vi) the replacement financial institution shall be reasonably
satisfactory

 

Credit Agreement – Page 34      



--------------------------------------------------------------------------------

to the Administrative Agent, (vii) the replaced Lender shall be obligated to
make such replacement in accordance with the provisions of Section 10.6
(provided that the Borrowers shall be obligated to pay the registration and
processing fee referred to therein), (viii) until such time as such replacement
shall be consummated, the Borrowers shall pay all additional amounts (if any)
required pursuant to Section 2.18 or 2.19(a), as the case may be, and (ix) any
such replacement shall not be deemed to be a waiver of any rights that the
Borrowers, the Administrative Agent or any other Lender shall have against the
replaced Lender.

2.23 Increase of Commitments. By written notice sent to the Administrative Agent
(which the Administrative Agent shall promptly distribute to the Lenders) the
Borrowers may from time to time request an increase in the aggregate amount
(a) of the Revolving Commitments by an aggregate amount of up to $50,000,000 in
minimum increments of $10,000,000, and (b) of the Term Commitments by an
aggregate amount of up to $100,000,000 in minimum increments of $10,000,000;
provided that (i) no Default shall have occurred and be continuing, (ii) the
aggregate amount of the Commitments shall not have been reduced, nor shall the
Borrowers have given notice of any such reduction under Section 2.9, (iii) the
aggregate amount of the Commitments shall not previously have been increased
pursuant to this Section 2.23 more than three (3) times, and (iv) the aggregate
amount of the increase of the Commitments pursuant to this Section 2.23 shall
not exceed $100,000,000. No Lender shall have any obligation to increase its
Commitment. A Lender’s decision whether to increase its Commitment under this
Section 2.23 if it is requested to do so shall be made in such Lender’s sole and
absolute discretion and any failure to respond to a request shall be deemed a
decision by such Lender that it will not increase its Commitment. If one or more
of the Lenders is not increasing its Commitment, then, with notice to the
Administrative Agent and the other Lenders, another one or more financial
institutions, each as approved by the Borrowers and the Administrative Agent (a
“New Lender”), may commit to provide an amount equal to the aggregate amount of
the requested increase that will not be provided by the existing Lenders (the
“Increase Amount”); provided, that the Commitment of each New Lender shall be at
least $5,000,000. Upon receipt of notice from the Administrative Agent to the
Lenders and the Borrowers that the Lenders, or sufficient lenders and New
Lenders have agreed to commit to an aggregate amount equal to the Increase
Amount (or such lesser amount as the Borrowers shall agree, which shall be at
least $10,000,000 and an integral multiple of $5,000,000 in excess thereof),
then: provided that no Default exists at such time or after giving effect to the
requested increase, the Borrowers, the Administrative Agent, and the Lenders
willing to increase their respective Commitments and the New Lenders (if any)
shall execute and deliver an “Increase Commitment Supplement” (herein so called)
in the form attached hereto as Exhibit “K” hereto. If all existing Lenders shall
not have provided their pro rata portion of the requested increase, on the
effective date of the Increase Commitment Supplement the Borrowers shall request
a borrowing hereunder which shall be made only by the Lenders who have increased
their Commitment and, if applicable, the New Lenders. The proceeds of such
borrowing shall be utilized by the Borrowers to repay the Lenders who did not
agree to increase their Commitments, such borrowing and repayment to be an
amounts sufficient so that after giving effect thereto, the Loans shall be held
by the Lenders pro rata according to their Commitments.

2.24 Joint and Several Liability. (a) All Obligations of the Borrowers under
this Agreement and the other Loan Documents shall be joint and several
Obligations of each Borrower. Anything contained in this Agreement and the other
Loan Documents to the contrary notwithstanding, the Obligations of each Borrower
hereunder, solely to the extent that such Borrower did not receive the benefit
of the proceeds of Loans from any borrowing hereunder, shall be limited to a
maximum aggregate amount equal to the largest amount that would not render its
Obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under §548 of the Bankruptcy Code, or any applicable provisions of
comparable state law (collectively, the “Fraudulent Transfer Laws”), in each
case after giving effect to all other liabilities of such Borrower, contingent
or otherwise, that are relevant under the Fraudulent Transfer Laws (specifically
excluding, however, any liabilities of such Borrower in respect of

 

Credit Agreement – Page 35      



--------------------------------------------------------------------------------

intercompany Indebtedness to any other Loan Party or Affiliates of any other
Loan Party to the extent that such Indebtedness would be discharged in an amount
equal to the amount paid by such Loan Party hereunder) and after giving effect
as assets to the value (as determined under the applicable provisions of the
Fraudulent Transfer Laws) of any rights to subrogation or contribution of such
Borrower pursuant to (i) applicable law or (ii) any agreement providing for an
equitable allocation among such Borrower and other Affiliates of any Loan Party
of Obligations arising under the Guaranty Agreement executed by such parties.

(b) Until the Obligations shall have been paid in full in cash, no Letters of
Credit shall be outstanding and all Commitments under the Loan Documents have
been terminated, each Borrower shall withhold exercise of any right of
subrogation, contribution or any other right to enforce any remedy which it now
has or may hereafter have against the other Borrower or any other guarantor of
the Obligations. Each Borrower further agrees that, to the extent the waiver of
its rights of subrogation, contribution and remedies as set forth herein is
found by a court of competent jurisdiction to be void or voidable for any
reason, any such rights such Borrower may have against the other Borrower, any
collateral or security or any such other guarantor, shall be junior and
subordinate to any rights the Administrative Agent may have against the other
Borrower, any such collateral or security, and any such other guarantor. The
Borrowers under this Agreement and the other Loan Documents together desire to
allocate among themselves, in a fair and equitable manner, their Obligations
arising under this Agreement and the other Loan Documents. Accordingly, in the
event any payment or distribution is made on any date by any Borrower under this
Agreement and the other Loan Documents (a “Funding Borrower”) that exceeds its
Obligation Fair Share (as defined below) as of such date, that Funding Borrower
shall be entitled to a contribution from the other Borrower in the amount of
such other Borrowers’ Obligation Fair Share Shortfall (as defined below) as of
such date, with the result that all such contributions will cause each
Borrowers’ Obligation Aggregate Payments (as defined below) to equal its
Obligation Fair Share as of such date. “Obligation Fair Share” means, with
respect to a Borrower as of any date of determination, an amount equal to
(i) the ratio of (x) the Obligation Fair Share Contribution Amount (as defined
below) with respect to such Borrower to (y) the aggregate of the Obligation Fair
Share Contribution Amounts with respect to all the Borrowers, multiplied by
(ii) the aggregate amount paid or distributed on or before such date by all
Funding Borrowers under this Agreement and the other Loan Documents in respect
of the Obligations guaranteed. “Obligation Fair Share Shortfall” means, with
respect to a Borrower as of any date of determination, the excess, if any, of
the Obligation Fair Share of such Borrower over the Obligation Aggregate
Payments of such Borrower. “Obligation Fair Share Contribution Amount” means,
with respect to a Borrower as of any date of determination, the maximum
aggregate amount of the Obligations of such Borrower under this Agreement and
the other Loan Documents that would not render its Obligations hereunder or
thereunder subject to avoidance as a fraudulent transfer or conveyance under
Section 548 of Title 11 of the United States Code or any comparable applicable
provisions of state law; provided that, solely for purposes of calculating the
Obligation Fair Share Contribution Amount with respect to any Borrower for
purposes of this Section 2.24 any assets or liabilities of such Loan Party
arising by virtue of any rights to subrogation, reimbursement or indemnification
or any rights to or Obligations of contribution hereunder shall not be
considered as assets or liabilities of such Borrower. “Obligation Aggregate
Payments” means, with respect to a Borrower as of any date of determination, an
amount equal to (i) the aggregate amount of all payments and distributions made
on or before such date by such Borrower in respect of this Agreement and the
other Loan Documents (including in respect of this Section 2.24) minus (ii) the
aggregate amount of all payments received on or before such date by such
Borrower from the other Borrower as contributions under this Section 2.24. The
amounts payable as contributions hereunder shall be determined as of the date on
which the related payment or distribution is made by the applicable Funding
Borrower. The allocation among the Borrowers of their Obligations as set forth
in this Section 2.24 shall not be construed in any way to limit the liability of
any Borrower hereunder or under any Loan Document.

 

Credit Agreement – Page 36      



--------------------------------------------------------------------------------

(c) Co-Borrower hereby appoints Lead Borrower as its agent, attorney-in-fact and
representative for the purpose of (i) making any borrowing requests or other
requests required under this Agreement, (ii) the giving and receipt of notices
by and to Borrowers under this Agreement, (iii) the delivery of all documents,
reports, financial statements and written materials required to be delivered by
Borrowers under this Agreement, and (iv) all other purposes incidental to any of
the foregoing. Co-Borrower agrees that any action taken by Lead Borrower as the
agent, attorney-in-fact and representative of Co-Borrower shall be binding upon
Co-Borrower to the same extent as if directly taken by Co-Borrower.

(d) All Loans shall be made to Lead Borrower as borrower unless a different
allocation of the Loans as between Lead Borrower and Co-Borrower with respect to
any borrowing hereunder is included in the applicable funding notice.

ARTICLE 3

LETTERS OF CREDIT

3.1 L/C Commitment. (a) Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Revolving Lenders set forth
in Section 3.4(a), agrees to issue or cause one of its Affiliates that is a
commercial bank to issue letters of credit (“Letters of Credit”) for the account
of the Borrowers on any Business Day during the Revolving Commitment Period in
such form as may be approved from time to time by the Issuing Lender; provided
that the Issuing Lender shall have no obligation to issue any Letter of Credit
if, after giving effect to such issuance, (i) the L/C Obligations would exceed
the L/C Commitment or (ii) the aggregate amount of the Available Revolving
Commitments would be less than zero. Each Letter of Credit shall (i) be
denominated in Dollars and (ii) expire no later than the earlier of (x) the
first anniversary of its date of issuance and (y) the date that is five Business
Days prior to the Revolving Termination Date, provided that any Letter of Credit
with a one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in
clause (y) above).

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause the Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.

(c) Notwithstanding anything to the contrary herein, the Existing Letters of
Credit for the account of or on behalf of the Lead Borrower that are outstanding
on the Closing Date as listed on Schedule 3.1 shall be deemed to be Letters of
Credit issued hereunder on the Closing Date.

3.2 Procedure for Issuance of Letter of Credit. The Borrowers may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may reasonably request. Upon receipt of any Application, the Issuing Lender will
process such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower. The Issuing Lender shall furnish a copy of such
Letter of Credit to the Borrowers promptly following the issuance thereof. The
Issuing Lender shall promptly furnish to the Administrative Agent, which shall
in turn promptly furnish to the Lenders, notice of the issuance of each Letter
of Credit (including the amount thereof).

 

Credit Agreement – Page 37      



--------------------------------------------------------------------------------

3.3 Fees and Other Charges. (a) The Borrowers will pay a fee on all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurodollar Loans under the Revolving Facility, shared
ratably among the Revolving Lenders and payable quarterly in arrears on each Fee
Payment Date after the issuance date. In addition, the Borrower shall pay to the
Issuing Lender for its own account a fronting fee of 0.125% per annum on the
undrawn and unexpired amount of each Letter of Credit, payable quarterly in
arrears on each Fee Payment Date after the issuance date, commencing with the
first payment due hereunder on June 30, 2008.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

3.4 L/C Participations. (a) The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Percentage in
the Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit and the amount of each draft paid by the Issuing Lender thereunder.
Each L/C Participant agrees with the Issuing Lender that, if a draft is paid
under any Letter of Credit for which the Issuing Lender is not reimbursed in
full by the Borrower in accordance with the terms of this Agreement, such L/C
Participant shall pay to the Issuing Lender upon demand at the Issuing Lender’s
address for notices specified herein an amount equal to such L/C Participant’s
Revolving Percentage of the amount of such draft, or any part thereof, that is
not so reimbursed. Each L/C Participant’s obligation to pay such amount shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such L/C Participant may have against the Issuing Lender, the Borrower or any
other Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Article 5, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other L/C
Participant or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, the
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans under the Revolving Facility. A
certificate of the Issuing Lender submitted to any L/C Participant with respect
to any amounts owing under this Section shall be conclusive in the absence of
manifest error.

 

Credit Agreement – Page 38      



--------------------------------------------------------------------------------

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.

3.5 Reimbursement Obligation of the Borrower. If any draft is paid under any
Letter of Credit, the Borrower shall reimburse the Issuing Lender for the amount
of (a) the draft so paid and (b) any taxes, fees, charges or other costs or
expenses incurred by the Issuing Lender in connection with such payment, not
later than 1:00 P.M., New York City time, on (i) the Business Day that the
Borrower receives notice of such draft, if such notice is received on such day
prior to 10:00 A.M., New York City time, or (ii) if clause (i) above does not
apply, the Business Day immediately following the day that the Borrower receives
such notice. Each such payment shall be made to the Issuing Lender at its
address for notices referred to herein in Dollars and in immediately available
funds. Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at the rate set forth in (x) until
the Business Day next succeeding the date of the relevant notice,
Section 2.14(b) and (y) thereafter, Section 2.14(c).

3.6 Obligations Absolute. The Borrower’s obligations under this Article 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such Transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and non-appealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrower agrees that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct, shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender to the Borrower.

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the Borrower of
the date and amount thereof. The responsibility of the Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Article 3, the
provisions of this Article 3 shall apply.

 

Credit Agreement – Page 39      



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrowers hereby jointly and severally represent and warrant to the
Administrative Agent and each Lender that:

4.1 Financial Condition. (a) The unaudited pro forma consolidated balance sheet
of the Group Members as at March 31, 2008 (including the notes thereto) (the
“Pro Forma Balance Sheet”), copies of which have heretofore been furnished to
each Lender, has been prepared giving effect (as if such events had occurred on
such date) to (i) the consummation of the Acquisition, (ii) the Loans to be made
and the Senior Notes to be issued on the Closing Date and the use of proceeds
thereof and (iii) the payment of fees and expenses in connection with the
foregoing. The Pro Forma Balance Sheet has been prepared based on the best
information available to the Lead Borrower as of the date of delivery thereof,
and presents fairly on a pro forma basis the estimated financial position of the
Group Members as at March 31, 2008, assuming that the events specified in the
preceding sentence had actually occurred at such date.

(b) The audited consolidated balance sheets of the Group Members as at
December 31, 2007, December 31, 2006 and December 31, 2005, and the related
consolidated statements of income and of cash flows for each of the three Fiscal
Years ended on December 31, 2007, reported on by and accompanied by an
unqualified report from a Big Four Accounting Firm and included in the Lead
Borrower’s Annual Reports on Form 10-K for the Fiscal Years ended December 31,
2006 and December 31, 2007, present fairly the consolidated financial condition
of the Group Members at such date, and the consolidated results of its
operations and its consolidated cash flows for the respective Fiscal Years then
ended. All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein). No Group Member has any material
Guarantee Obligations, contingent liabilities and liabilities for taxes, or any
long-term leases or unusual forward or long-term commitments, including any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, that are not reflected in the most recent
financial statements referred to in this paragraph.

4.2 No Change. Since December 31, 2007, there has been no development or event
with respect to the Borrowers, their Subsidiaries, or TLC that has had or could
reasonably be expected to have a Material Adverse Effect. It is agreed that the
effectiveness of the final Rule adopted by the Centers for Medicare and Medicaid
Services effective January 1, 2008, providing payment for home health care
services set forth in the Home Health Prospective Payment System Refinement and
Rate Update for the calendar year 2008 (Regulations No. CMS 1541-FC, published
at 72 Fed. Reg. 49762 (August 29, 2007)) shall not be considered a Material
Adverse Effect. During the period from December 31, 2007 to and including the
date hereof there has been no Disposition by any Group Member of any material
part of its business or property.

4.3 Existence; Compliance with Law. Each Loan Party (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation or other organization and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification and (d) is in compliance
with all Requirements of Law and all indentures, agreements and other
instruments except to the extent that the failure to comply therewith could not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

Credit Agreement – Page 40      



--------------------------------------------------------------------------------

4.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrowers, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrowers, to
authorize the borrowings on the terms and conditions of this Agreement. No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the Acquisition and the extensions of credit hereunder or with
the execution, delivery, performance, validity or enforceability of this
Agreement or any of the Loan Documents, except consents, authorizations, filings
and notices described in Schedule 4.4, which consents, authorizations, filings
and notices have been obtained or made and are in full force and effect. Each
Loan Document has been duly executed and delivered on behalf of each Loan Party
party thereto. This Agreement constitutes, and each other Loan Document upon
execution will constitute, a legal, valid and binding obligation of each Loan
Party party thereto, enforceable against each such Loan Party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of any Group Member and will not result in,
or require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation. No Requirement of Law or Contractual Obligation
applicable to the Borrower or any of its Subsidiaries could reasonably be
expected to have a Material Adverse Effect.

4.6 Adverse Proceedings. There are no Adverse Proceedings (a) with respect to
any of the Loan Documents or any of the transactions contemplated hereby or
thereby, or (b) that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect. Neither the Borrowers nor any of
their Subsidiaries (a) is in violation of any applicable laws (including
Environmental Laws and Health Care Laws) that, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect, or (b) is
subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.

4.7 No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.

4.8 Ownership of Property; Liens. Each Group Member has title in fee simple to,
or a valid leasehold interest in, all its real property, and good title to, or a
valid leasehold interest in, all its other property, and none of such property
is subject to any Lien except as permitted by Section 7.3.

4.9 Intellectual Property. Each Group Member and its Subsidiaries own, or
possess the right to use, all Intellectual Property that the Loan Parties
consider reasonably necessary for the conduct of their respective businesses as
currently conducted without any infringement upon the rights of any other Person
that could have a Material Adverse Effect. To the knowledge of Borrowers, the
use of

 

Credit Agreement – Page 41      



--------------------------------------------------------------------------------

Intellectual Property by each Group Member does not infringe on the rights of
any Person in any manner that could reasonably be expected to have a Material
Adverse Effect. No claim or litigation regarding any of the foregoing is pending
or, to the best knowledge of the Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

4.10 Taxes. Except as otherwise permitted under Section 6.13, all federal tax
returns, and all other tax returns and reports of the Borrowers and their
Subsidiaries required to be filed by any of them (excluding such other tax
returns and reports with respect to which the failure to pay or file could not
result in the loss, suspension, or impairment of any material Governmental
Authorization, and otherwise could not reasonably be expected to have a Material
Adverse Effect) have been timely filed (including extensions), and all taxes
shown on such tax returns to be due and payable and all assessments, fees and
other governmental charges upon the Borrowers and their Subsidiaries and upon
their respective properties, assets, income, businesses and franchises which are
due and payable have been paid when due and payable. The Borrowers know of no
proposed tax assessment against the Borrowers or any of their Subsidiaries that
is not being actively contested by the Borrowers or such Subsidiary in good
faith and by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Borrowers and/or
their Subsidiaries, as the case may be; and as of the Closing Date no tax Lien
has been filed, and to the knowledge of the Borrowers, no claim is being
asserted, with respect to any such tax, fee or other charge.

4.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board. If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U1, as applicable,
referred to in Regulation U.

4.12 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrowers, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.

4.13 ERISA. Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. No termination of a Single Employer Plan has occurred, and no Lien
in favor of the PBGC or a Plan has arisen, during such five-year period. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by a material amount. Neither the Borrower nor any Commonly Controlled
Entity has had a complete or partial withdrawal from any Multiemployer Plan that
has resulted or could reasonably be expected to result in a material liability
under ERISA, and neither the Borrower nor any Commonly Controlled Entity would
become subject to any material liability under ERISA if the Borrower or any such
Commonly Controlled Entity were to withdraw completely from all

 

Credit Agreement – Page 42      



--------------------------------------------------------------------------------

Multiemployer Plans as of the valuation date most closely preceding the date on
which this representation is made or deemed made. No such Multiemployer Plan is
in Reorganization or Insolvent.

4.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to incur Indebtedness.

4.15 Subsidiaries. Except as set forth on Schedule 4.15, as of the Closing Date,
there are no existing subscriptions, options, warrants, calls, rights,
commitments or other agreements to which the Borrowers or any of their
Subsidiaries are a party requiring, and there is no membership interest or other
Capital Stock of any of the Subsidiaries of the Lead Borrower outstanding which
upon conversion or exchange would require, the issuance by any of the
Subsidiaries of the Lead Borrower of any additional membership interests or
other Capital Stock of any of the Subsidiaries of the Lead Borrower or other
Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Capital Stock of any
of the Subsidiaries of the Lead Borrower. Schedule 4.15 correctly sets forth the
name and jurisdiction of incorporation of each Subsidiary, as to each such
Subsidiary, the ownership interest of the Lead Borrower and its Subsidiaries in
its respective Subsidiaries as of the Closing Date. Each Subsidiary of the Lead
Borrower that is an Initial Guarantor as of the Closing Date is identified in
Schedule 4.15.

4.16 Use of Proceeds. The proceeds of the Term Loan and the Revolving Loan shall
be used to finance a portion of the Acquisition (including all Indebtedness
related thereto), to pay related fees and expenses, to refinance Existing
Indebtedness. The proceeds of the Revolving Loans and the Swingline Loans, and
the Letters of Credit, shall be used for general corporate purposes.

4.17 Environmental Matters. There are no Adverse Proceeding regarding
environmental matters or compliance with Environmental Laws that, individually
or in the aggregate would reasonably be expected to have a Material Adverse
Effect. Neither Borrowers nor any of their Subsidiaries nor any of their
respective facilities or operations are subject to any outstanding written
order, consent decree or settlement agreement with any Person relating to any
Environmental Law, any Environmental Claim, or any Hazardous Materials Activity
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. There are and, to each of the Borrowers’ and their
Subsidiaries’ knowledge, have been, no conditions, occurrences, or Hazardous
Materials Activities which would reasonably be expected to form the basis of an
Environmental Claim against the Borrowers and their Subsidiaries that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. Neither Borrowers nor any of their Subsidiaries nor, to
any Loan Party’s knowledge, any predecessor of Borrowers and their Subsidiaries
has filed any notice under any Environmental Law indicating past or present
treatment of Hazardous Materials at any facility in violation of any
Environmental Law where such violation is reasonably expected to have a Material
Adverse Effect. None of the Borrowers’ or any of their Subsidiaries’ operations
involves the generation, transportation, treatment, storage or disposal of
hazardous waste, as defined under 40 C.F.R. Parts 260-270 or any state
equivalent, except in the ordinary course of its business in compliance with all
Environmental Laws. Compliance with all current or reasonably foreseeable future
requirements pursuant to or under Environmental Laws would not be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.
No event or condition has occurred or is occurring with respect to the Borrowers
and their Subsidiaries relating to any Environmental Law, any Release of
Hazardous Materials, or any Hazardous Materials Activity which individually or
in the aggregate has had, or would reasonably be expected to have, a Material
Adverse Effect.

 

Credit Agreement – Page 43      



--------------------------------------------------------------------------------

4.18 Accuracy of Information, Etc. No statement or information contained in this
Agreement, any other Loan Document, the Confidential Information Memorandum or
any other document, certificate or statement furnished by or on behalf of any
Loan Party to the Administrative Agent or the Lenders, or any of them, for use
in connection with the transactions contemplated by this Agreement or the other
Loan Documents, contained as of the date such statement, information, document
or certificate was so furnished (or, in the case of the Confidential Information
Memorandum, as of the date of this Agreement), any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not misleading. The Projections and pro
forma financial information contained in the materials referenced above are
based upon good faith estimates and assumptions believed by management of the
Lead Borrower to be reasonable at the time made, it being recognized by the
Lenders that such financial information as it relates to future events is not to
be viewed as fact and that actual results during the period or periods covered
by such financial information may differ from the projected results set forth
therein by a material amount. As of the date hereof, the representations and
warranties made by Lead Borrower and Buyer that are contained in the Acquisition
Documentation are true and correct in all material respects. As of the date
hereof, Borrowers have no knowledge that any of the representations and
warranties made by Holdco and Sellers that are contained in the Acquisition
Documentation are not true and correct in all material respects. Borrowers have
no knowledge of any matter or occurrence that could reasonably be expected to
have a Material Adverse Effect that has not been expressly disclosed herein, in
the other Loan Documents, in the Confidential Information Memorandum or in any
other documents, certificates and statements furnished to the Administrative
Agent and the Lenders for use in connection with the transactions contemplated
hereby and by the other Loan Documents.

4.19 Solvency. Each Loan Party is, and after giving effect to the Acquisition
and the incurrence of all Indebtedness and Obligations being incurred in
connection herewith and therewith on the Closing Date and on any date on which
this representation and warranty is made, will be, Solvent.

4.20 Employee Benefit Plans. The Borrowers, each of their Subsidiaries and each
of their respective ERISA Affiliates are in compliance with all applicable
provisions and requirements of ERISA and the Internal Revenue Code and the
regulations and published interpretations thereunder with respect to each
Employee Benefit Plan, and have performed all their obligations under each
Employee Benefit Plan, except where such non-compliance or non-performance would
not reasonably be expected to result in a Material Adverse Effect. Each Employee
Benefit Plan which is intended to qualify under Section 401(a) of the Internal
Revenue Code has received a favorable determination letter from the Internal
Revenue Service indicating that such Employee Benefit Plan is so qualified and
nothing has occurred subsequent to the issuance of such determination letter
which would cause such Employee Benefit Plan to lose its qualified status that
would reasonably be expected to result in a Material Adverse Effect. No
liability to the PBGC (other than required premium payments), the Internal
Revenue Service, any Employee Benefit Plan or any trust established under Title
IV of ERISA has been or is expected to be incurred by Borrowers, any of their
Subsidiaries or any of their ERISA Affiliates except to the extent reflected on
the consolidated financial statements of the Lead Borrower and its Subsidiaries
and the notes thereto. No ERISA Event has occurred or is reasonably expected to
occur that would reasonably be expected to result in a Material Adverse Effect.
Except to the extent required under Section 4980B of the Internal Revenue Code
or similar state laws, no Employee Benefit Plan provides health or welfare
benefits (through the purchase of insurance or otherwise) for any retired or
former employee of Borrowers, any of their Subsidiaries or any of their
respective ERISA Affiliates. The present value of the aggregate benefit
liabilities under each Pension Plan sponsored, maintained or contributed to by
the Borrowers, any of their Subsidiaries or any of their ERISA Affiliates,
(determined as of the end of the most recent plan year on the basis of the
actuarial assumptions specified for funding purposes in the most recent
actuarial valuation for such Pension Plan), did not exceed the aggregate current
value of the assets of such Pension Plan. As of the most recent valuation date
for each Multiemployer Plan for which the

 

Credit Agreement – Page 44      



--------------------------------------------------------------------------------

actuarial report is available, the potential liability of the Borrowers, their
Subsidiaries and their respective ERISA Affiliates for a complete withdrawal
from such Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA is zero. The Borrowers, their Subsidiaries and each of their ERISA
Affiliates have complied with the requirements of Section 515 of ERISA with
respect to each Multiemployer Plan and are not in material “default” (as defined
in Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer
Plan.

4.21 Certain Documents. The Borrower has delivered to the Administrative Agent a
complete and correct copy of the Acquisition Documentation, including any
amendments, supplements or modifications with respect to any of the foregoing.

4.22 Compliance with Health Care Laws. (a) The Borrowers and their Subsidiaries,
when taken as a whole, are in compliance in all material respects with all
material Health Care Laws applicable to it, its products and its properties or
other assets or its business or operation. Each of Borrowers and their
Subsidiaries, taken as a whole, has in effect all material Governmental
Authorizations necessary for it to carry on its business and operations, as
presently conducted. All such Governmental Authorizations are in full force and
effect and there exists no default under, or violation of, any such Governmental
Authorization and neither Borrower nor any of their Subsidiaries has received
notice or has knowledge that any Governmental Authority is considering limiting,
suspending, terminating, adversely amending or revoking any such Governmental
Authorization, in each case, except where the failure to be in full force and
effect, and/or default, or violation or such notice would not reasonably be
expected to have a Material Adverse Effect.

(b) Except as set forth on Schedule 4.22, all reports, documents, claims,
notices or approvals required to be filed, obtained, maintained or furnished by
the Borrowers and their Subsidiaries pursuant to any Health Care Law to any
Governmental Authority have been so filed, obtained, maintained or furnished
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, and all such reports, documents, claims and notices
were complete and correct in all material respects on the date filed (or were or
will be corrected in or supplemented by a subsequent filing).

(c) Each of the Borrowers and their Subsidiaries, to the extent that it is
billing the related payor, has the requisite provider number or other
Governmental Authorization to bill under Medicare, the respective Medicaid
program in the state or states in which such entity operates, or Private Third
Party Payor Programs. There is no investigation, audit, claim review, or other
action pending, or threatened to the knowledge of the Borrowers, which would
result in a revocation, suspension, termination, probation, restriction,
limitation, or non-renewal of any Governmental Third Party Payor or Private
Third Party Payor (as defined below) provider number or result in any of the
Borrowers’ or any of their Subsidiaries’ exclusion from any Governmental Third
Party Payor Program or Private Third Party Payor Program which individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect. For purposes of this Agreement, a “Governmental Third Party Payor” means
Medicare, Medicaid, TRICARE, state government insurers and any other person or
entity which presently or in the future maintains Governmental Third Party Payor
Programs. In addition, for purposes of this Agreement, “Governmental Third Party
Payor Programs” means all governmental third party payor programs in which the
Borrowers or any of their Subsidiaries participates (including, without
limitation, Medicare, Medicaid, TRICARE or any other federal or state health
care programs). For purposes of this Agreement, a “Private Third Party Payor”
means private insurers and any other person or entity which presently or in the
future maintains Private Third Party Payor Programs. In addition, for purposes
of this Agreement, “Private Third Party Payor Programs” means all
non-governmental third party payor

 

Credit Agreement – Page 45      



--------------------------------------------------------------------------------

programs in which the Borrowers or any of their Subsidiaries participate
(including, without limitation, managed care plans, or any other private
insurance programs).

(d) Each of the Borrowers and their Subsidiaries (i) has received and maintains
accreditation to the extent required by law in good standing and without
limitation or impairment by all applicable accrediting organizations, including
without limitation, the Joint Commission on Accreditation of Healthcare
Organizations, and (ii) if applicable, has cured all deficiencies or submitted
or will submit a plan of correction to cure all deficiencies noted in its most
recent accreditation survey reports, except in the case of clause (i) and
(ii) where the failure to require, maintain, cure or submit would not reasonably
be expected to have a Material Adverse Effect.

(e) There are no facts, circumstances or conditions that to the knowledge of the
Borrowers, would reasonably be expected to form the basis for any valid
investigation, suit, claim, audit, action (legal or regulatory) or proceeding
(legal or regulatory) by a Governmental Authority relating to any of the Health
Care Laws against or affecting the Borrowers and their Subsidiaries that are
material to the Borrowers and their Subsidiaries, taken as a whole. Except as
disclosed to the Administrative Agent, neither Borrowers nor any of their
Subsidiaries (1) is a party to a corporate integrity agreement, or (2) has any
reporting obligations pursuant to a settlement agreement, plan of correction, or
other remedial measure entered into with any Governmental Authority. Each of the
Borrowers and their Subsidiaries, as applicable, has complied with the terms and
conditions of any corporate integrity agreements, settlement agreements, plans
of correction, or other remedial measures or demand of any Governmental
Authority to which it is subject except where non-compliance would not be
expected to have a Material Adverse Effect.

(f) Neither Borrower nor any of their Subsidiaries or their respective officers,
directors, employees or agents is, has been, or has been threatened to be,
(i) excluded from any Governmental Third Party Payor Program pursuant to 42
U.S.C. §1320a-7b and related regulations, or (ii) made a party to any other
action by any Governmental Authority that may prohibit it from selling products
to any governmental or other purchaser pursuant to any federal, state or local
laws or regulations, except where the same would not reasonably be expected to
have a Material Adverse Effect.

(g) To the extent applicable to the Borrowers or any of their Subsidiaries, and
for so long as (1) the Borrowers or any of their Subsidiaries are a “covered
entity” as defined in 45 C.F.R. § 160.103, (2) the Borrowers or any of their
Subsidiaries are a “business associate” as defined in 45 C.F.R. § 160.103,
(3) the Borrowers or any of their Subsidiaries are subject to or covered by the
HIPAA Administrative Requirements codified at 45 C.F.R. Parts 160& 162 (the
“Transactions Rule”) and/or the HIPAA Security and Privacy Requirements codified
at 45 C.F.R. Parts 160& 164 (the “Privacy and Security Rules”), and/or (4) the
Borrowers or any of their Subsidiaries sponsor any “group health plans” as
defined in 45 C.F.R. § 160.103, the Borrower and their Subsidiaries as the case
may be, has: (i) completed surveys, inventories, reviews, analyses and/or
assessments, including risk assessments, (collectively “Assessments”) of all
material areas of its business and operations subject to HIPAA and/or that would
be materially and adversely affected by the failure of the Borrowers or any of
their Subsidiaries, as the case may be, to the extent these Assessments are
appropriate or required for the Borrowers or any of their Subsidiaries, as the
case may be, to be HIPAA Compliant; (ii) developed a plan and time line for
becoming HIPAA Compliant (a “HIPAA Compliance Plan”); and (iii) implemented
those provisions of its HIPAA Compliance Plan necessary for such Borrower and
its Subsidiaries to be HIPAA Compliant except where non-compliance is not
reasonably expected to have a Material Adverse Effect.

4.23 Projections. The projections of the Borrowers and their Subsidiaries on a
consolidated basis for Fiscal Years 2008 thru 2012 (the “Projections”) that are
set forth in the Confidential

 

Credit Agreement – Page 46      



--------------------------------------------------------------------------------

Information Memorandum were, as of the date made, based on good faith estimates
and assumptions made by the management of the Lead Borrower; provided that the
Projections are not to be viewed as facts and actual results of the Borrowers
and their Subsidiaries on a consolidated basis for the period or periods covered
by the Projections may differ from such Projections and the differences may be
material; provided further, management of the Lead Borrower believes that the
Projections, as of the date made, were reasonable and attainable.

ARTICLE 5

CONDITIONS PRECEDENT

5.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction, prior to or concurrently with the making of such extension of
credit on the Closing Date, of the following conditions precedent:

(a) Credit Agreement; Guaranty Agreement. The Administrative Agent shall have
received (i) this Agreement, executed and delivered by the Administrative Agent,
the Agents, the Borrowers and each Person listed on Schedule 1.1, and (ii) the
Guaranty Agreement, executed and delivered by the Borrowers and each Subsidiary
Guarantor.

(b) Acquisition, Etc. The following transactions shall have been consummated, in
each case on terms and conditions reasonably satisfactory to the Lenders:

(i) The Acquisition;

(ii) the Borrower shall have received at least $100,000,000 in gross cash
proceeds from the issuance of the Senior Notes;

(iii)(x) the Administrative Agent shall have received satisfactory evidence that
the Existing Indebtedness shall have been satisfied or discharged and all
amounts thereof shall have been paid in full and (y) satisfactory arrangements
shall have been made for the termination of all Liens granted in connection
therewith other than Liens permitted by this Agreement.

(c) Pro Forma Balance Sheet; Financial Statements. The Lenders shall have
received (i) the Pro Forma Balance Sheet, (ii) audited consolidated financial
statements of the Borrowers for the 2005, 2006 and 2007 Fiscal Years and
(iii) unaudited interim consolidated financial statements of the Borrowers for
each Fiscal Quarter ended after the date of the latest applicable financial
statements delivered pursuant to clause (ii) of this paragraph as to which such
financial statements are available.

(d) Projections. The Lenders shall have received the Projections.

(e) Approvals. All material governmental and third party approvals necessary in
connection with the Acquisition, the continuing operations of the Group Members
and the transactions contemplated hereby shall have been obtained and be in full
force and effect, and all applicable waiting periods shall have expired without
any action being taken or threatened by any competent authority that would
restrain, prevent or otherwise impose adverse conditions on the Acquisition or
the financing contemplated hereby.

(f) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where assets of the Loan Parties
are located, and such search shall reveal no Liens on any of the assets of the
Loan Parties except for Liens permitted or created by the Loan Documents or
discharged on or prior to the Closing Date pursuant to documentation
satisfactory to the Administrative Agent.

 

Credit Agreement – Page 47      



--------------------------------------------------------------------------------

(g) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), on or before the
Closing Date. All such amounts will be paid with proceeds of Loans made on the
Closing Date and will be reflected in the funding instructions given by the
Borrower to the Administrative Agent on or before the Closing Date.

(h) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Closing Date, substantially in the form of
Exhibit “C”, with appropriate insertions and attachments, including the
certificate of incorporation or charter (or corresponding formation document if
not a corporation) of each Loan Party that is a corporation certified by the
relevant authority of the jurisdiction of organization of such Loan Party, and
(ii) a certificate of good standing (or equivalent) for each Loan Party from its
jurisdiction of organization.

(i) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:

(i) the legal opinion of Baker, Donelson, Bearman Caldwell & Berkowitz, PC,
counsel to the Borrower and its Subsidiaries, substantially in the form of
Exhibit “E”;

(ii) to the extent consented to by the relevant counsel, each legal opinion, if
any, delivered in connection with the Acquisition Agreement, accompanied by a
reliance letter in favor of the Lenders; and

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

(j) Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate, signed by a Responsible Officer of the Lead Borrower,
attesting to the Solvency of the Loan Parties, before and after giving effect to
this Agreement and the Acquisition.

(k) Insurance. The Administrative Agent shall have received insurance
certificates indicating the coverages required by Exhibit “H”.

(l) Compliance. The Lenders shall have received, sufficiently in advance of the
Closing Date, all documentation and other information that may be required by
the Lenders in order to enable compliance with applicable “know your customer”
and anti-money laundering rules and regulations, including the USA Patriot Act
and the information required pursuant to Section 10.17.

For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

Credit Agreement – Page 48      



--------------------------------------------------------------------------------

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it on any date (including its
initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, other than any such representations or warranties that, by their
express terms, refer to a specific date other than such Borrowing Date or
issuance or renewal, in which case as of such specific date.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

ARTICLE 6

AFFIRMATIVE COVENANTS

Borrowers hereby jointly and severally agree that, so long as the Commitments
remain in effect, any Letter of Credit remains outstanding or any Loan or other
amount is owing to any Lender or the Administrative Agent hereunder, each of the
Lead Borrower and the Co-Borrower shall and shall cause each of its Subsidiaries
to:

6.1 Financial Statements. Furnish to the Administrative Agent (with sufficient
copies for each Lender):

(a) as soon as available, but in any event within 90 days after the end of each
Fiscal Year of the Borrowers, a copy of the audited consolidated balance sheet
of the Lead Borrower and its consolidated Subsidiaries as at the end of such
year and the related audited consolidated statements of income and of cash flows
for such year, setting forth in each case in comparative form the figures for
the previous year, reported on without a “going concern” or like qualification
or exception, or qualification arising out of the scope of the audit, by a Big
Four Accounting Firm or other independent certified public accountants of
nationally recognized standing; provided, however, the Borrowers may comply with
this Section 6.1(a) by furnishing the Administrative Agent and each Lender, in
lieu of the foregoing financial statements, a copy of the Lead Borrower’s Annual
Report on Form 10-K for the applicable Fiscal Year as filed with the SEC; and

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three Fiscal Quarters of each Fiscal Year of the Borrowers,
the unaudited consolidated balance sheet of the Lead Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the Fiscal Year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal yearend audit adjustments); provided, however, the
Borrowers may comply with this Section 6.1(b) by furnishing Administrative Agent
and each Lender, in lieu of the foregoing financial statements, a copy of the
Lead Borrower’s Quarterly Report on Form 10-Q for the applicable quarterly
reporting period as filed with the SEC.

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.

 

Credit Agreement – Page 49      



--------------------------------------------------------------------------------

6.2 Certificates; Other Information. Furnish to the Administrative Agent (with
sufficient copies for each Lender (or, in the case of clause (g), the relevant
Lender)):

(a) concurrently with the delivery of the financial information referred to in
Section 6.1(a), a certificate from a Big Four Accounting Firm or other
independent certified public accountants reporting on such financial statements
stating that in the course of the regular audit of the business of the Lead
Borrower and its Subsidiaries, which audit was conducted by such Big Four
Accounting Firm in accordance with generally accepted auditing standards, such
Big Four Accounting Firm has obtained no knowledge that a Default of a financial
nature under Section 7.1, 7.2 or 7.7 has occurred and is continuing, or if, in
the opinion of such Big Four Accounting Firm, a Default of a financial nature
under Section 7.1, 7.2 or 7.7 has occurred and is continuing, a statement as to
the nature thereof;

(b) beginning June 30, 2008, concurrently with the delivery of any financial
information pursuant to Section 6.1, (i) a certificate of a Responsible Officer
stating that, to the best of each such Responsible Officer’s knowledge, each
Loan Party during such period has observed or performed all of its covenants and
other agreements, and satisfied every condition contained in this Agreement and
the other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate and
(ii) in the case of quarterly or annual financial statements, (x) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by the Lead Borrower and its Subsidiaries with the
provisions of this Agreement referred to therein as of the last day of the
Fiscal Quarter or Fiscal Year of the Borrowers and its Subsidiaries, as the case
may be, and (y) to the extent not previously disclosed to the Administrative
Agent, (1) a description of any change in the jurisdiction of organization of
any Loan Party, and (2) a description of any Person that has become a Group
Member, in each case since the date of the most recent report delivered pursuant
to this clause (y) (or, in the case of the first such report so delivered, since
the Closing Date);

(c) as soon as available, and in any event no later than January 31 of each
Fiscal Year of the Borrowers (or, if earlier, ten (10) Business Days after
approval by the Board of Directors of the Lead Borrower), a detailed
consolidated financial forecast for the following Fiscal Year (including a
projected consolidated balance sheet of the Borrowers and their Subsidiaries as
of the end of the following Fiscal Year, the related consolidated statements of
projected cash flow and projected income and a description of the underlying
assumptions applicable thereto);

(d) no later than 5 Business Days prior to the effectiveness thereof, copies of
substantially final drafts of any proposed amendment, supplement, waiver or
other modification with respect to the Senior Note Indenture or the Acquisition
Documentation;

(e)(i) Promptly upon becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event, a written notice specifying the nature thereof,
what action the Lead Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; and
(ii) with reasonable promptness, copies of (1) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by the Lead Borrower,
any of its Subsidiaries or any of their respective ERISA Affiliates with the
Internal Revenue Service with respect to each Pension Plan; (2) all notices
received by the Lead Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates from a Multiemployer Plan

 

Credit Agreement – Page 50      



--------------------------------------------------------------------------------

sponsor concerning an ERISA Event; and (3) copies of such other documents or
governmental reports or filings relating to any Employee Benefit Plan as
Administrative Agent shall reasonably request;

(f) within five days after the same are sent, copies of all financial statements
and reports that the Borrower sends to the holders of any class of its debt
securities or public equity securities;

(g) Promptly upon any officer of the Lead Borrower obtaining knowledge of a tax
event or liability not previously disclosed in writing by the Lead Borrower to
Administrative Agent which would reasonably be expected to result in a Material
Adverse Effect, written notice thereof together with such other information as
may be reasonably available to the Lead Borrower to enable Lenders and their
counsel to evaluate such matters;

(h) Health Care Matters:

(i)(x) any written recommendation from any Governmental Authority or other
regulatory body to the Borrowers or any of their Subsidiaries regarding any
Governmental Authorizations, Governmental Third Party Payor Program providers;
(y) any written notice regarding any accreditations or supplier numbers that
have been suspended, revoked, or limited in any way, or (z) notification of any
penalties or sanctions imposed that, in the case of any of (x), (y) or (z), are
material to the Borrowers and their Subsidiaries, taken as a whole;

(ii) notice of termination of eligibility to participate in any reimbursement
program of any Governmental Third Party Payor Program that is material to the
Borrowers and their Subsidiaries, taken as a whole;

(iii) the occurrence of any reportable event under any settlement agreement or
corporate integrity agreement entered into by the Borrowers or any of their
Subsidiaries with any Governmental Authority;

(iv) promptly upon any Responsible Officer of either of the Borrowers obtaining
knowledge thereof, notice that an officer, manager or employee of the Borrowers
or any of their Subsidiaries: (A) has had a civil monetary penalty assessed
against him or her pursuant to 42 U.S.C. § 1320a-7a or is the subject of a
proceeding seeking to assess such penalty; (B) has been excluded from
participation in a Federal Health Care Program (as that term is defined in 42
U.S.C. § 1320a-7b) or is the subject of a proceeding seeking to assess such
penalty; (C) has been convicted (as that term is defined in 42 C.F.R. § 1001.2)
of any of those offenses described in 42 U.S.C. § 1320a-7b or 18 U.S.C. §§ 669,
1035, 1347, 1518 or is the subject of a proceeding seeking to assess such
penalty; or (D) has been involved or named in a U.S. Attorney complaint made or
any other action taken pursuant to the federal False Claims Act or a qui tam
action; and

(v) copies of any report or communication from any Governmental Authority in
connection with any inspection of any facility of the Borrowers or any of their
Subsidiaries other than those which are routine and non-material to the
Borrowers and their Subsidiaries taken as a whole; and

(i) promptly, such additional information with respect to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Lead Borrower and it Subsidiaries as the Agent or any Lender
(acting through the Agent) may from time to time reasonably request.

 

Credit Agreement – Page 51      



--------------------------------------------------------------------------------

6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the relevant Group Member.

6.4 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 7.4 and except to the extent that a Person’s Board of
Directors has determined that the preservation thereof is no longer desirable in
the conduct of the business of such Person and the failure to do so would not
reasonably be expected to have a Material Adverse Effect; and (b) comply with
all Contractual Obligations and Requirements of Law except to the extent that
failure to comply therewith would not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

6.5 Maintenance of Property; Insurance. The Borrowers will maintain or cause to
be maintained, with financially sound and reputable insurers (a) business
interruption insurance and (b) casualty insurance, public liability insurance,
third party property damage insurance with respect to liabilities, losses or
damage in respect of the assets, properties and businesses of the Borrowers and
their Subsidiaries as may customarily be carried or maintained under similar
circumstances by Persons of established reputation engaged in similar
businesses, in such amounts (giving effect to self-insurance), with such
deductibles, covering such risks and otherwise on such terms and conditions as
shall be customary for such Persons.

6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all financial
dealings and transactions in relation to its business and activities and
(b) permit representatives of the Administrative Agent or any Lender at
reasonable times to visit and inspect any of its properties and examine and make
abstracts from any of its books and records at any reasonable time and as often
as may reasonably be desired and to discuss the business, operations, properties
and financial and other condition of the Group Members with officers and
employees of the Group Members and with their independent certified public
accountants.

6.7 Notices. Promptly give notice to the Administrative Agent and each Lender
of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

(c)(i) the institution of any Adverse Proceeding not previously disclosed in
writing by the Lead Borrower to Lenders, or (ii) any material development in any
Adverse Proceeding that, in the case of either clause (i) or (ii), is reasonably
expected to result in damages not otherwise covered by insurance in excess of
$5,000,000, or seeks to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated hereby, written notice thereof together with such other information
as may be reasonably available to the Lead Borrower to enable Lenders and their
counsel to evaluate such matters;

 

Credit Agreement – Page 52      



--------------------------------------------------------------------------------

(d) the following events, as soon as possible and in any event within 30 days
after the Borrowers know or have reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan; and

(e) any development or event that has caused, either in any case or in the
aggregate, or is reasonably expected to have a Material Adverse Effect.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

6.8 Environmental Laws. (a) Comply in all material respects with, and require
other Persons occupying or operating and property of the Borrowers and their
Subsidiaries, if any, to comply in all material respects with, all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain, and require other Persons occupying or operating and property of the
Borrowers and their Subsidiaries, if any, to obtain and comply in all material
respects with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws.

6.9 Further Assurances. At any time or from time to time upon the request of
Administrative Agent, each Loan Party will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as Administrative Agent may reasonably request in order to effect fully the
purposes of the Loan Documents. In furtherance and not in limitation of the
foregoing, each Loan Party shall take such actions as Administrative Agent may
reasonably request from time to time to ensure that the Obligations are
guaranteed by the Guarantors.

6.10 Subsidiaries. The Borrowers will at all times provide Guaranty Agreements
from their Subsidiaries such that as of the end of each Fiscal Quarter (x) the
Consolidated Adjusted EBITDA of the Borrowers and their Subsidiaries (excluding
any contribution to Consolidated Adjusted EBITDA from majority-owned Joint
Ventures) are not less than 95% of the Consolidated Adjusted EBITDA of the
Borrowers and their consolidated Subsidiaries (excluding any contribution to
Consolidated Adjusted EBITDA from majority-owned Joint Ventures) and (y) the
aggregate net revenues of the Borrowers and their Subsidiaries in accordance
with GAAP (excluding any contribution to net revenues from majority-owned Joint
Ventures) calculated as of the last day of the Borrowers’ and their
Subsidiaries’ most recently ended Fiscal Quarter for the four consecutive Fiscal
Quarters ending with such Fiscal Quarter do not constitute less than 95% of the
aggregate net revenues of the Borrowers and their consolidated Subsidiaries
(excluding any contribution to net revenues from majority-owned Joint Ventures)
calculated as of the last day of the Borrowers and their Subsidiaries’ most
recently ended Fiscal Quarter for the four consecutive Fiscal Quarters ending
with such Fiscal Quarter. The Borrowers shall (a) cause each Subsidiary of the
Borrowers acquired or created after the Closing Date (other than certain
Immaterial Subsidiaries designated by the Borrowers and any Consent
Subsidiaries, in each case subject to the foregoing sentence) (each, a
“Supplemental Guarantor”) to become a Guarantor by executing and

 

Credit Agreement – Page 53      



--------------------------------------------------------------------------------

delivering to Administrative Agent the form of Assumption Agreement (Guaranty)
attached as Annex 1 to the Guaranty Agreement promptly after acquisition or
creation of such Subsidiary, and (b) take all such actions and execute and
deliver, or cause to be executed and delivered, all such documents, instruments,
agreements, and certificates as are similar to those described in
Section 3.1(b). With respect to each such Supplemental Guarantor, the Borrowers
shall promptly send to Administrative Agent written notice setting forth with
respect to such Person (i) the date on which such Person became a Subsidiary of
the Borrowers, and (ii) all of the data required to be set forth in
Schedule 4.15 with respect to all Subsidiaries of the Borrowers; provided, such
written notice shall be deemed to supplement Schedule 4.15 for all purposes
hereof.

6.11 Compliance Program. Each of the Borrowers and their Subsidiaries shall,
(a) to the extent necessary, review and revise its policies and procedures to
provide continuing compliance with all applicable Health Care Laws, (b) maintain
appropriate programs and procedures for communicating such policies and
procedures to all officers, directors and employees of the Borrowers and their
Subsidiaries, (c) provide that all officers, directors and employees of the
Borrowers and their Subsidiaries are able to report violations of any Health
Care Laws, and (d) provide that such reported violations are adequately
addressed and corrected as soon as practicable.

6.12 Condition of Participation in Third Party Payor Programs. To the extent
applicable to the Borrowers and their Subsidiaries in the conduct of their
business, each of the Borrowers and their Subsidiaries shall maintain its
qualification for participation in, and payment under, Governmental Third Party
Payor Programs and Private Third Party Payor Programs, that provide for payment
or reimbursement for services, except to the extent such loss or relinquishment
would not reasonably be expected to have a Material Adverse Effect. The
Borrowers and their Subsidiaries shall promptly furnish or cause to be furnished
to Administrative Agent and Lenders copies of all material reports and
correspondence, if any, it sends or receives relating to any material loss or
revocation (or material threatened loss or revocation) of any qualification
described in this Section 6.12.

6.13 Payment of Taxes and Claims. Each Loan Party will, and will cause each of
its Subsidiaries to, pay all federal income taxes and all other Taxes (excluding
such other Taxes with respect to which the failure to pay would not result in
the loss, suspension, or impairment of any material Governmental Authorization,
and otherwise would not reasonably be expected to have a Material Adverse
Effect) imposed upon it or any of its properties or assets or in respect of any
of its income, businesses or franchises before any penalty or fine accrues
thereon, and all claims (including claims for labor, services, materials and
supplies) for sums that have become due and payable and that by law have or may
become a Lien upon any of its properties or assets, prior to the time when any
penalty or fine shall be incurred with respect thereto, except where the failure
to pay any such claims prior to such time would not result in a Material Adverse
Effect; provided, no such Tax or claim need be paid if it is being contested in
good faith by appropriate proceedings promptly instituted and diligently
conducted, so long as adequate reserve or other appropriate provision, as shall
be required in conformity with GAAP shall have been made therefor. No Loan Party
will, nor will it permit any of its Subsidiaries to, file or consent to the
filing of any consolidated income Tax return with any Person (other than the
Borrowers or any of their Subsidiaries).

ARTICLE 7

NEGATIVE COVENANTS

The Borrowers hereby jointly and severally agree that, so long as the
Commitments remain in effect, any Letter of Credit remains outstanding or any
Loan or other amount is owing to any Lender or

 

Credit Agreement – Page 54      



--------------------------------------------------------------------------------

the Administrative Agent hereunder, each of the Borrowers shall not, and shall
not permit any of its Subsidiaries to, directly or indirectly:

7.1 Financial Condition Covenants.

(a) Total Leverage Ratio. The Borrowers and their Subsidiaries will not permit
the ratio of Consolidated Total Debt to Consolidated Adjusted EBITDA, based upon
a rolling four quarters basis, as of the last day of any Fiscal Quarter ending
on the date set forth below under the heading “Testing Period” to be greater
than the ratio set forth below under the heading “Ratio”:

 

Testing Period

   Ratio

Closing Date through September 30, 2008

   3.50 to 1

December 31, 2008 through September 30, 2009

   3.00 to 1

December 31, 2009 through the maturity date of the Facilities

   2.50 to 1

With respect to any rolling four quarter period during which a Material Asset
Sale, a Material Acquisition or, in the Lead Borrower’s discretion, any other
Permitted Acquisition has occurred (each, a “Subject Transaction”), for purposes
of determining compliance with Total Leverage Ratio, Consolidated Adjusted
EBITDA shall be calculated pro forma (without duplication) on the basis of
(x) the historical financial statements of any business so acquired or to be
acquired or sold or to be sold and (y) reformulating the consolidated financial
statements of the Lead Borrower and its Subsidiaries as if such Subject
Transaction, and any Indebtedness incurred or repaid in connection therewith,
had been consummated or incurred or repaid at the beginning of the relevant four
quarter period (and assuming that such Indebtedness bears interest during any
portion of the applicable measurement period prior to the relevant acquisition
at the weighted average of the interest rates applicable to such Indebtedness
outstanding during such period). The determination of such pro forma
Consolidated Adjusted EBITDA shall be further modified pursuant to
Section 7.1(c)(i).

(b) Fixed Charge Coverage Ratio. The Borrowers and their Subsidiaries will not
permit the Fixed Charge Coverage Ratio as of the last day of any Fiscal Quarter,
based upon a rolling four quarters basis, beginning with the Fiscal Quarter
ending March 31, 2008 to be less than 1.25 to 1.00 for any Fiscal Quarter.

(c)(i) For purposes of determining compliance with the financial covenants set
forth in this Section 7.1, in the determination of Consolidated Adjusted EBITDA,
the following items shall be added back to Consolidated Net Income for such four
quarter period, to the extent deducted from revenues in the determination
thereof and to the extent such items arise out of events which are directly
attributable to a Subject Transaction, are factually supportable and are
expected to have an immediate and a continuing impact: severance costs,
retention costs, consultant expenses, closure of facilities, Legacy Costs and
other similar restructuring and non-recurring charges incurred in connection
with the Subject Transaction (such other restructuring and non-recurring charges
not specifically listed in the preceding phrase to be subject to the approval of
the Administrative Agent); provided however, that Legacy Costs shall not exceed
$5,000,000 during the term of the Loans.

 

Credit Agreement – Page 55      



--------------------------------------------------------------------------------

(ii) With respect to any rolling four quarter period during which a Subject
Transaction has occurred, for purposes of calculating the Fixed Charge Coverage
Ratio, Consolidated Adjusted EBITDAR for such four quarter period shall be
calculated, to the extent comprised of Consolidated Adjusted EBITDA, by
computing Consolidated Adjusted EBITDA for such four quarter period in the
manner set forth in Section 7.1(c)(i).

(iii) The failure of the Lead Borrower to include a Permitted Acquisition in the
pro forma calculations permitted to this Section 7.1 for any four quarter period
shall not preclude the Lead Borrower from including such Permitted Acquisition
in the calculation for any other four quarter period including the quarter in
which such Permitted Acquisition occurred.

(iv) The pro forma adjustments calculated pursuant to Section 7.1 shall be set
forth and certified by the Responsible Officer of the Lead Borrower.

7.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer or permit to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) Indebtedness of the Borrowers to any Subsidiary and of any Wholly Owned
Subsidiary Guarantor to the Borrowers or any other Subsidiary;

(c) Guarantee Obligations incurred in the ordinary course of business by the
Borrower or any of its Subsidiaries of obligations of any Wholly Owned
Subsidiary Guarantor;

(d) Indebtedness arising from a sale-leaseback of all or a portion of the
Corporate Headquarters;

(e) Indebtedness outstanding on the date hereof and listed on Schedule 7.2, but
not any extensions, renewals or replacements of such Indebtedness except
(i) renewals and extensions expressly provided for in the agreements evidencing
any such Indebtedness as the same are in effect on the date of this Agreement or
(ii) refinancings and extensions of any such Indebtedness if the terms and
conditions thereof are not more favorable to the Borrower than the terms and
conditions provided by the lenders of the existing Indebtedness, and the average
life to maturity thereof is greater than or equal to that of the Indebtedness
being refinanced or extended; provided, such Indebtedness permitted under the
immediately preceding clause (i) or (ii) above shall not (A) include
Indebtedness of an obligor that was not an obligor with respect to the
Indebtedness being extended, renewed or refinanced, (B) exceed in a principal
amount the Indebtedness being renewed, extended or refinanced or (C) be
incurred, created or assumed if any Default or Event of Default has occurred and
is continuing or would result therefrom; and any refinancings, refundings,
renewals or extensions thereof (without increasing, or shortening the maturity
of, the principal amount thereof);

(f) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(h) in an aggregate principal amount
not to exceed $10,000,000 at any one time outstanding;

(g)(i) Indebtedness of the Borrower in respect of the Senior Notes in an
aggregate principal amount not to exceed $100,000,000; and (ii) Guarantee
Obligations of any Subsidiary Guarantor in respect of such Indebtedness, but not
any extensions, renewals or replacements of such Indebtedness except
refinancings and extensions of any such Indebtedness if the terms and conditions
thereof are not more favorable to the holders than the terms and conditions
provided by the terms of the Senior Notes, and the average life to maturity
thereof is greater than or equal to that of the Indebtedness being refinanced or
extended;

 

Credit Agreement – Page 56      



--------------------------------------------------------------------------------

(h) Additional Indebtedness of the Borrowers or any of their Subsidiaries in an
unsecured aggregate principal amount (for the Borrowers and all Subsidiaries)
not to exceed $10,000,000 at any one time outstanding;

(i)(i) Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Subsidiary or Indebtedness attaching to assets
that are acquired by the Borrowers or any of their Subsidiaries after the
Closing Date as the result of a Permitted Acquisition in an aggregate amount not
to exceed at any time $20,000,000, provided that (x) such Indebtedness existed
at the time such Person became a Subsidiary or at the time such assets were
acquired and, in each case, was not created in anticipation thereof and (y) such
Indebtedness is not guaranteed in any respect by the Borrowers or any of their
Subsidiaries (other than by any such person that so becomes a Subsidiary), and
(ii) any refinancing, refunding, renewal or extension of any Indebtedness
specified in subclause (i) above, provided, that (1) the principal amount of any
such Indebtedness is not increased above the principal amount thereof
outstanding immediately prior to such refinancing, refunding, renewal or
extension, (2) the direct and contingent obligors with respect to such
Indebtedness are not changed and (3) such Indebtedness shall not be secured by
any assets other than the assets securing the Indebtedness being renewed,
extended or refinanced;

(j) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;

(k) Indebtedness in respect of earnouts in connection with Permitted
Acquisitions;

(l) Indebtedness in respect of Specified Swap Agreements;

(m) Other secured Indebtedness of the Borrowers or any of their Subsidiaries in
an aggregate amount not to exceed at any time $10,000,000 in addition to
Indebtedness described in Schedule 7.2;

(n) Indebtedness in respect of the Lead Borrower’s non-qualified deferred
compensation plan (as defined in §§ 409A(d)(1) of the Code and related
regulations thereunder) to the extent the assets of such plan are reflected on
the consolidated balance sheet of the Lead Borrower and its Subsidiaries; and

(o) Other unsecured Indebtedness of the Borrowers or any of their Subsidiaries
owed to sellers in connection with Permitted Acquisitions in an aggregate
principal amount not to exceed at any time the sum of $75,000,000 minus any of
such Indebtedness described in Schedule 7.2.

7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a) Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, provided
that adequate reserves with respect thereto are maintained on the books of the
Borrower or its Subsidiaries, as the case may be, in conformity with GAAP;

(b) statutory Liens of landlords, banks (and rights of set-off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other

 

Credit Agreement – Page 57      



--------------------------------------------------------------------------------

than any such Lien imposed pursuant to Section 401(a)(29) or 412(n) of the
Internal Revenue Code or by ERISA), in each case incurred in the ordinary course
of business (i) for amounts not yet overdue or (ii) for amounts that are overdue
and that (in the case of any such amounts overdue for a period in excess of five
(5) days) are being contested in good faith by appropriate proceedings, so long
as such reserves or other appropriate provisions, if any, as shall be required
by GAAP shall have been made for any such contested amounts;

(c) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness);

(d) any interest or title of a lessor under any lease entered into by the
Borrowers or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrowers or any of their Subsidiaries;

(f) Liens in existence on the date hereof listed on Schedule 7.3, securing
Indebtedness permitted by Section 7.2(e), provided that no such Lien is spread
to cover any additional property after the Closing Date and that the amount of
Indebtedness secured thereby is not increased;

(g) Liens securing Indebtedness of the Borrowers or any other Subsidiary
incurred pursuant to Section 7.2(d) to finance the Corporate Headquarters or any
expansion thereof or improvements thereto; provided that such Liens do not at
any time encumber any property other than the Corporate Headquarters;

(h) Liens securing Indebtedness of the Borrower or any other Subsidiary incurred
pursuant to Section 7.2(f) to finance the acquisition of property, provided that
(i) such Liens shall be created or assumed substantially simultaneously with the
acquisition of such property, (ii) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness and (iii) the
amount of Indebtedness secured thereby is not increased;

(i) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(j) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(k) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

(l) licenses of patents, trademarks and other Intellectual Property rights
granted by the Borrowers or any of their Subsidiaries in the ordinary course of
business and not interfering in any respect with the ordinary conduct of the
business of the Borrowers or such Subsidiary;

 

Credit Agreement – Page 58      



--------------------------------------------------------------------------------

(m) Liens consisting of judgment or judicial attachment liens with respect to
judgments that do not constitute an Event of Default under Article 8; and

(n) Liens related to Indebtedness permitted under Section 7.2(m) not otherwise
permitted by this Section so long as neither (i) the aggregate outstanding
principal amount of the obligations secured thereby nor (ii) the aggregate fair
market value (determined as of the date such Lien is incurred) of the assets
subject thereto exceeds (as to the Borrowers and all Subsidiaries) $10,000,000
at any one time.

7.4 Fundamental Changes; Disposition of Assets; Acquisitions. No Loan Party
shall, nor shall it permit any of its Subsidiaries to, enter into any
transaction of merger or consolidation, or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease or sub-lease
(as lessor or sublessor), transfer or otherwise dispose of, in one transaction
or a series of transactions, all or any part of its business, assets or property
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, or acquire by purchase or
otherwise (other than purchases or other acquisitions of inventory, materials
and equipment in the ordinary course of business) the business, property or
fixed assets of or stock or other evidence of beneficial ownership of, any
Person or any division or line of business or other business unit of any Person,
or become a general partner in any partnership, except:

(a) any Subsidiary of the Lead Borrower may be merged or consolidated with or
into the Borrowers or any other Subsidiary of the Lead Borrower, or be
liquidated, wound up or dissolved, or all or any part of its business, property
or assets may be conveyed, sold, leased, transferred or otherwise disposed of,
in one transaction or a series of transactions, to the Borrowers in all cases
involving the Borrowers, or any Subsidiary of the Lead Borrower; provided that,
in the case of any merger or consolidation with another Subsidiary, the Person
formed by such merger or consolidation shall be a direct or indirect wholly
owned Subsidiary of the Borrower, provided further that, in the case of any such
merger or consolidation to which a Guarantor is a party, the Person formed by
such merger or consolidation shall be a Guarantor;

(b) sales or other Dispositions of assets that do not constitute Asset Sales;

(c) Asset Sales, the proceeds of which (valued at the principal amount thereof
in the case of non-cash proceeds consisting of notes or other debt Securities
and valued at fair market value in the case of other non-cash proceeds) (i) when
aggregated with the proceeds of all other Asset Sales made within the same
Fiscal Year, are less than $50,000,000 and (ii) when aggregated with the
proceeds of all other Asset Sales made after the Closing Date and prior to the
date of determination, are less than $100,000,000; provided (1) the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof (if the value is greater than $5,000,000, as
determined in good faith by the Board of Directors of the Lead Borrower) and
(2) no less than 90% of such consideration shall be paid in cash;

(d) disposals of obsolete, worn out or surplus property;

(e) Permitted Acquisitions occurring after the Closing Date; and

(f) Investments made in accordance with Section 7.7.

 

Credit Agreement – Page 59      



--------------------------------------------------------------------------------

7.5 Clauses Restricting Subsidiary Distributions. Except as provided herein, in
any other Loan Document or pursuant to the organizational documents of any
Consent Subsidiary, no Loan Party shall, nor shall it permit any of its
Subsidiaries to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Subsidiary of the Lead Borrower to:

(a) pay dividends or make any other distributions on any of such Subsidiary’s
Capital Stock owned by the Lead Borrower or any other Subsidiary of the Lead
Borrower;

(b) repay or prepay any Indebtedness owed by such Subsidiary to the Lead
Borrower or any other Subsidiary of the Lead Borrower;

(c) make loans or advances to the Lead Borrower or any other Subsidiary of the
Lead Borrower; or

(d) transfer any of its property or assets to the Lead Borrower or any other
Subsidiary of the Lead Borrower other than restrictions (i) in agreements
evidencing purchase money Indebtedness permitted by Section 7.2 that impose
restrictions on the property so acquired, (ii) by reason of customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses, Joint Venture agreements and similar agreements entered into in the
ordinary course of business, or (iii) that are or were created by virtue of any
transfer of, agreement to transfer or option or right with respect to any
property, assets or Capital Stock not otherwise prohibited under this Agreement.

7.6 Restricted Payments. No Loan Party shall, nor shall it permit any of its
Subsidiaries or Affiliates through any manner or means or through any other
Person to, directly or indirectly, declare, order, pay, make or set apart, or
agree to declare, order, pay, make or set apart, or agree to declare, order,
pay, make or set apart, any sum for any Restricted Payment except that:

(a) so long as no Default or Event of Default shall have occurred and be
continuing (or would result therefrom on a pro forma basis after giving effect
to such payment), the Lead Borrower may make Restricted Payments; and

(b)(i) any Subsidiary may make Restricted Payments to its direct parent to the
extent its parent is a Borrower or any of their Subsidiaries, (ii) any such
Subsidiary that is not a Wholly Owned Subsidiary may make distributions to
Persons that are not Loan Parties, pro rata to such Persons’ ownership of such
Subsidiary and concurrently with the making of distributions to the Loan Parties
or otherwise for Taxes payable by such Persons.

7.7 Investments. No Loan Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including without limitation any Joint Venture or general partnership,
except:

(a) Cash Equivalents;

(b)(i) equity Investments owned as of the Closing Date in any Subsidiary, and
(ii) Investments made after the Closing Date in Wholly Owned Subsidiary
Guarantor of the Lead Borrower;

(c) Investments (i) in any Securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and
(ii) deposits, prepayments and other credits to suppliers made in the ordinary
course of business consistent with the past practices of the Borrowers or any of
their Subsidiaries;

(d) intercompany Indebtedness to the extent permitted under Section 7.2;

 

Credit Agreement – Page 60      



--------------------------------------------------------------------------------

(e) Consolidated Capital Expenditures;

(f) Investments in assets useful in the business of the Borrowers and their
Subsidiaries made by the Borrowers or any of their Subsidiaries with the
proceeds of any Reinvestment Deferred Amount;

(g) loans and advances to employees of the Borrowers or any of their
Subsidiaries made in the ordinary course of business in compliance with
applicable Requirements of Law (including Section 402 of the Sarbanes-Oxley Act)
in an aggregate principal amount not to exceed at any time $1,000,000;

(h) Investments in Joint Ventures in which the Lead Borrower or its Subsidiaries
own 50% or less of the Capital Stock thereof in an aggregate amount not to
exceed at any time $10,000,000;

(i) other Investments in an aggregate amount not to exceed at any time
$5,000,000; and

(j) Investments made in connection with Permitted Acquisitions permitted
pursuant to Section 7.4.

7.8 Transactions with Affiliates. No Loan Party shall, nor shall it permit any
of its Subsidiaries to, directly or indirectly, enter into or permit to exist
any transaction (including the purchase, sale, lease or exchange of any property
or the rendering of any service) with any Affiliate of the Lead Borrower or of
any such holder, unless such transaction (i) has been disclosed to
Administrative Agent, and (ii) is on terms that are no less favorable to the
Lead Borrower or that Subsidiary, as the case may be, than those that might be
obtained at the time from a Person who is not such a holder or Affiliate;
provided the foregoing restriction shall not apply to (a) the payment by the
Borrowers or any of their Subsidiaries of reasonable and customary fees to
members of its and its Subsidiaries’ Boards of Directors and the payment and
provisions of reasonable compensation and benefits (including, without
limitation, permitted incentive stock plans) to officers; (b) compensation
arrangements for officers and other employees of the Borrowers or any of their
Subsidiaries entered into in the ordinary course of business; (c) transactions
among the Loan Parties and their respective Subsidiaries and Joint Ventures and
(d) transactions described in this Schedule 7.8.

7.9 Sales and Leasebacks. Except for the sale and leaseback of the Corporate
Headquarters, enter into any arrangement with any Person providing for the
leasing by any Group Member of real or personal property that has been or is to
be sold or transferred by such Group Member to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Group Member.

7.10 Swap Agreements. Enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrowers or any Subsidiary
has actual exposure (other than those in respect of Capital Stock) and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrowers or any Subsidiary.

7.11 Changes in Fiscal Periods. No Loan Party shall, nor shall it permit any of
its Subsidiaries to change its Fiscal Year-end from December 31 (other than
Wentworth Homecare and Hospice, LLC, Tri-Cities Home Health, LLC, Heart of the
Rockies Home Health, LLC, Saint Alphonsus

 

Credit Agreement – Page 61      



--------------------------------------------------------------------------------

Home Health and Hospice, LLC and Portneuf Home Health Care, LLC, which each has
a Fiscal Year-end of June 30). Any Subsidiary shall be permitted to change its
Fiscal Year to that of the Lead Borrower.

7.12 Negative Pledge Clauses. Except with respect to (a) specific property
encumbered to secure payment of particular Indebtedness or to be sold pursuant
to an executed agreement with respect to a permitted Asset Sale, (b) customary
provisions restricting assignments, subletting or other transfers contained in
leases, licenses and similar agreements entered into in the ordinary course of
business (provided that such restrictions are limited to the property or assets
secured by such Liens or the property or assets subject to such leases, licenses
or similar agreements, as the case may be) and (c) the Senior Notes, no Loan
Party nor any of its Subsidiaries shall enter into any agreement prohibiting the
creation or assumption of any Lien upon any of its properties or assets, whether
now owned or hereafter acquired.

7.13 Lines of Business. From and after the Closing Date, no Loan Party shall,
nor shall it permit any of its Subsidiaries to, engage in any business other
than (a) the businesses engaged or proposed to be engaged in (provided such
proposal is in writing and disclosed to the Lenders) by such Loan Party on the
Closing Date and similar or related businesses and (b) such other lines of
business as may be consented to by Required Lenders.

7.14 Amendments to Acquisition Documents. (a) Amend, supplement or otherwise
modify (pursuant to a waiver or otherwise) the terms and conditions of the
indemnities and licenses furnished to the Borrower or any of its Subsidiaries
pursuant to the Acquisition Documentation such that after giving effect thereto
such indemnities or licenses shall be materially less favorable to the interests
of the Loan Parties or the Lenders with respect thereto or (b) otherwise amend,
supplement or otherwise modify the terms and conditions of the Acquisition
Documentation or any such other documents except for any such amendment,
supplement or modification that (i) becomes effective after the Closing Date and
(ii) could not reasonably be expected to have a Material Adverse Effect.

7.15 No Foreign Subsidiaries. No Loan Party shall, nor shall it permit any of
its Subsidiaries to, create, acquire or otherwise own directly or indirectly any
Subsidiary other than any Subsidiary organized under the laws of the United
States of America, any State or territory thereof or the District of Columbia.

ARTICLE 8

EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) the Borrowers shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrowers shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within three Business
Days after any such interest or other amount becomes due in accordance with the
terms hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

 

Credit Agreement – Page 62      



--------------------------------------------------------------------------------

(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to
Co-Borrower and Lead Borrower only), Sections 6.7(a), 7.1, 7.4, 7.5, 7.6, 7.7,
7.10, 7.11, 7.12, 7.13 and 7.14 of this Agreement; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of ten Business Days after notice to the
Borrower from the Administrative Agent or the Required Lenders; or

(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the Loans)
on the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $10,000,000 (provided that, if (and only so long
as) all such failures to pay are in the nature of a set-off against purchase
price adjustments or indemnities, in each case arising from seller financing
permitted pursuant to this Agreement in connection with Permitted Acquisitions,
then such $10,000,000 threshold amount shall be deemed to be $20,000,000); or

(f)(i) any Loan Party shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or Insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Loan Party shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Loan Party any case, proceeding or other action of a nature referred
to in clause (i) above that (A) results in the entry of an order for relief or
any such adjudication or appointment or (B) remains undismissed or undischarged
for a period of 60 days; or (iii) there shall be commenced against any Loan
Party any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Loan Party
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or
(iii) above; or (v) any Loan Party shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due; or

(g)(i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any

 

Credit Agreement – Page 63      



--------------------------------------------------------------------------------

Plan or any Lien in favor of the PBGC or a Plan shall arise on the assets of any
Loan Party or any Commonly Controlled Entity, (iii) a Reportable Event shall
occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of the Required Lenders,
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, (iv) any Single Employer Plan shall terminate for purposes of Title IV of
ERISA, (v) any Loan Party or any Commonly Controlled Entity shall, or in the
reasonable opinion of the Required Lenders is likely to, incur any liability in
connection with a withdrawal from, or the Insolvency or Reorganization of, a
Multiemployer Plan or (vi) any other event or condition shall occur or exist
with respect to a Plan; and in each case in clauses (i) through (vi) above, such
event or condition, together with all other such events or conditions, if any,
has had or would reasonably be expected to have a Material Adverse Effect; or

(h) one or more judgments or decrees shall be entered against any Loan Party
involving in the aggregate a liability (not paid or fully covered by insurance
as to which the relevant insurance company has acknowledged coverage) of
$10,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or

(i) at any time after the execution and delivery thereof, (i) the Guaranty for
any reason, other than the satisfaction in full of all Obligations, shall cease
to be in full force and effect (other than in accordance with its terms) or
shall be declared to be null and void or any Guarantor shall repudiate its
obligations thereunder, (ii) this Agreement ceases to be in full force and
effect (other than the satisfaction in full of the Obligations in accordance
with the terms hereof) or shall be declared null and void, or (iii) any Loan
Party shall contest the validity or enforceability of any Loan Document in
writing or deny in writing that it has any further liability, including with
respect to future advances by Lenders, under any Loan Document to which it is a
party; or

(j) a Change of Control shall occur; or

(k) the Borrowers or any of their Subsidiaries fails to (i) comply, in any
material respect, with any Health Care Law or (ii) maintain any material
Governmental Authorization, material accreditation or material Government Third
Party Payor Program provider agreement, and, in each case, such failure will
cause a Material Adverse Effect; or

(l) a default shall occur under the Senior Notes and not be cured within the
time period allowed in the Senior Note Indenture;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrowers,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrowers declare the
Revolving Commitments to be terminated forthwith, whereupon the Revolving
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrowers,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts

 

Credit Agreement – Page 64      



--------------------------------------------------------------------------------

of L/C Obligations, whether or not the beneficiaries of the then outstanding
Letters of Credit shall have presented the documents required thereunder) to be
due and payable forthwith, whereupon the same shall immediately become due and
payable. With respect to all Letters of Credit with respect to which presentment
for honor shall not have occurred at the time of an acceleration pursuant to
this paragraph, the Borrowers shall at such time deposit in a cash collateral
account opened by the Administrative Agent an amount equal to the aggregate then
undrawn and unexpired amount of such Letters of Credit. Amounts held in such
cash collateral account shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other obligations of the Borrower
hereunder and under the other Loan Documents. After all such Letters of Credit
shall have expired or been fully drawn upon, all Reimbursement Obligations shall
have been satisfied and all other obligations of the Borrowers hereunder and
under the other Loan Documents shall have been paid in full, the balance, if
any, in such cash collateral account shall be returned to the Borrowers (or such
other Person as may be lawfully entitled thereto). Except as expressly provided
above in this Section, presentment, demand, protest and all other notices of any
kind are hereby expressly waived by the Borrowers.

ARTICLE 9

THE AGENTS

9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

9.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, advisors, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and non-appealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be

 

Credit Agreement – Page 65      



--------------------------------------------------------------------------------

under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party.

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy or email
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Borrowers), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or refusing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender, or the Borrowers
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Agents nor any of their respective officers, directors,
employees, agents, advisors, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or

 

Credit Agreement – Page 66      



--------------------------------------------------------------------------------

otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

9.7 Indemnification. The Lenders agree to indemnify each Agent and its officers,
directors, employees, affiliates, agents, advisors and controlling persons
(each, an “Agent Indemnitee”) (to the extent not reimbursed by the Borrowers and
without limiting the obligation of the Borrowers to do so), ratably according to
their respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent Indemnitee in any way relating to or arising out of,
the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
Indemnitee under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and non-appealable decision
of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence or willful misconduct. The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder.

9.8 Agent in Its Individual Capacity. Each Agent and its Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Borrowers. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a) or Section 8(f) with
respect to the Borrowers shall have occurred and be continuing) be subject to
approval by the Borrowers (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Article 9 and of
Section 10.5 shall continue to inure to its benefit.

9.10 Documentation Agents and Syndication Agents. Neither the Documentation
Agents nor the Syndication Agents shall have any duties or responsibilities
hereunder in its capacity as such.

 

Credit Agreement – Page 67      



--------------------------------------------------------------------------------

ARTICLE 10

MISCELLANEOUS

10.1 Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party to the relevant Loan Document may, or, with the written consent
of the Required Lenders, the Administrative Agent and each Loan Party party to
the relevant Loan Document may, from time to time, (a) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (b) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall (i) forgive the principal amount or extend the final
scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any Term Loan, reduce the stated rate of any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Majority Facility Lenders of each adversely
affected Facility) and (y) that any amendment or modification of defined terms
used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (i)) or
extend the scheduled date of any payment thereof, or increase the amount or
extend the expiration date of any Lender’s Revolving Commitment, in each case
without the written consent of each Lender directly affected thereby;
(ii) eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders, consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, release all or substantially all of the
Subsidiary Guarantors from their obligations under the Guaranty Agreement, in
each case without the written consent of all Lenders; (iv) amend, modify or
waive any provision of Section 2.17 without the written consent of the Majority
Facility Lenders in respect of each Facility adversely affected thereby;
(v) reduce the amount of Net Cash Proceeds required to be applied to prepay
Loans under this Agreement without the written consent of the Majority Facility
Lenders with respect to each Facility adversely affected thereby; (vi) reduce
the percentage specified in the definition of Majority Facility Lenders with
respect to any Facility without the written consent of all Lenders under such
Facility; (vii) amend, modify or waive any provision of Article 9 or any other
provision of any Loan Document that affects the Administrative Agent without the
written consent of the Administrative Agent; (viii) amend, modify or waive any
provision of Section 2.6 or 2.7 without the written consent of the Swingline
Lender; or (ix) amend, modify or waive any provision of Article 3 without the
written consent of the Issuing Lender. Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Administrative Agent and all
future holders of the Loans. In the case of any waiver, the Loan Parties, the
Lenders and the Administrative Agent shall be restored to their former position
and rights hereunder and under the other Loan Documents, and any Default or
Event of Default waived shall be deemed to be cured and not continuing; but no
such waiver shall extend to any subsequent or other Default or Event of Default,
or impair any right consequent thereon.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits

 

Credit Agreement – Page 68      



--------------------------------------------------------------------------------

of this Agreement and the other Loan Documents with the Term Loan and Revolving
Extensions of Credit and the accrued interest and fees in respect thereof and
(b) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Majority Facility Lenders.

10.2 Notices. Except in the case of notices and other communications expressly
permitted by telephone (and except as provided below), all notices, requests and
demands to or upon the respective parties hereto to be effective shall be in
writing (including by telecopy), and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made when delivered by hand
or by overnight courier service, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy or other electronic
notice, when received, addressed as follows in the case of the Borrowers and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified (pursuant to the procedures set forth
in this Section 10.2) by the respective parties hereto:

Borrowers:

Amedisys, Inc.

5959 South Sherwood Forest Blvd.

Baton Rouge, Louisiana 70816

Attention: Chief Financial Officer

Telephone: (225) 292-2031

Telecopy: (225) 292-8163

with a copy to:

Baker Donelson Bearman Caldwell & Berkowitz, PC

Commerce Center

211 Commerce Street, Suite 1000

Nashville, TN 37201

Attention: Gary Brown

Telephone: 615.726.5763

Telecopy: 615.744.5763

Administrative Agent:

JPMorgan Chase Bank, N.A.

707 Travis Street, 7th Floor North

Houston, Texas 77002

Attention: John Stucker

Telephone: (713) 216-3769

Telecopy: (713) 216-2339

 

Credit Agreement – Page 69      



--------------------------------------------------------------------------------

with a copy to:

JPMorgan Chase Bank, N.A.

451 Florida Street, Floor 01

Baton Rouge, Louisiana 70801-1700

Attention: Suzanne Marquette

Telephone: (225) 332-7516

Telecopy: (225) 332-4573

Gardere Wynne Sewell LLP

1000 Louisiana, Suite 3400

Houston, TX 77002-5011

Attention: Carol Martin Burke

Telephone: (713) 276-5561

Telecopy: (713) 276-6561

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrowers may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Payment of Expenses and Taxes. Each of the Borrowers, jointly and
severally, agree (a) to pay or reimburse the Administrative Agent for all its
costs and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and filing and recording
fees and expenses, with statements with respect to the foregoing to be submitted
to the Borrowers prior to the Closing Date (in the case of amounts to be paid on
the Closing Date) and from time to time thereafter on a quarterly basis or such
other periodic basis as the Administrative Agent shall deem appropriate, (b) to
pay or reimburse each Lender and the Administrative Agent for all its costs and
expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement,

 

Credit Agreement – Page 70      



--------------------------------------------------------------------------------

the other Loan Documents and any such other documents, including the fees and
disbursements of counsel (including the allocated fees and expenses of in-house
counsel) to each Lender and of counsel to the Administrative Agent, (c) to pay,
indemnify, and hold each Lender and the Administrative Agent harmless from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any delay in paying, stamp, excise and other taxes, if any,
that may be payable or determined to be payable in connection with the execution
and delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify, and hold each Lender and
the Administrative Agent and their respective officers, directors, employees,
affiliates, agents, advisors and controlling persons (each, an “Indemnitee”)
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including any of the foregoing relating
to the use of proceeds of the Loans or the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of any Group
Member or any of the Properties and the reasonable fees and expenses of legal
counsel in connection with claims, actions or proceedings by any Indemnitee
against any Loan Party under any Loan Document (all the foregoing in this
clause (d), collectively, the “Indemnified Liabilities”), provided, that the
Borrowers shall have no obligation hereunder to any Indemnitee with respect to
Indemnified Liabilities to the extent such Indemnified Liabilities are found by
a final and non-appealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
Without limiting the foregoing, and to the extent permitted by applicable law,
the Borrowers agree not to assert and to cause their Subsidiaries not to assert,
and hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. All amounts due
under this Section 10.5 shall be payable not later than 10 Business Days after
written demand therefor. Statements payable by the Borrowers pursuant to this
Section 10.5 shall be submitted to the address of the Borrower set forth in
Section 10.2, or to such other Person or address as may be hereafter designated
by the Borrower in a written notice to the Administrative Agent. The agreements
in this Section 10.5 shall survive repayment of the Loans and all other amounts
payable hereunder.

10.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any Affiliate of the Issuing Lender that issues any Letter of Credit), except
that (i) no Borrowers may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent of:

(A) the Borrowers (such consent not to be unreasonably withheld), provided that
no consent of the Borrowers shall be required for an assignment to a Lender, an
affiliate of a Lender, an Approved Fund (as defined below) or, if an Event of
Default has occurred and is continuing, any other Person; and

 

Credit Agreement – Page 71      



--------------------------------------------------------------------------------

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an affiliate of a Lender or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (or, in the case of the Term Facility, $1,000,000) unless each of the
Borrowers and the Administrative Agent otherwise consent, provided that (1) no
such consent of the Borrowers shall be required if an Event of Default has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its affiliates or Approved Funds, if any;

(B)(1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective Securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is or will be engaged in making, purchasing, holding
or investing in commercial loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.17,
2.19, 2.20 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms

 

Credit Agreement – Page 72      



--------------------------------------------------------------------------------

hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Lender and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrowers or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Administrative Agent, the Issuing Lender and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 10.1 and (2) directly
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.17, 2.19 and 2.20 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.7(b) as though it were a Lender, provided such
Participant shall be subject to Section 10.7(a) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.17 or 2.19 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. Any Participant that is a Non-U.S. Lender shall not be entitled
to the benefits of Section 2.19 unless such Participant complies with
Section 2.19(d).

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrowers, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

10.7 Adjustments; Setoff. (a) Except to the extent that this Agreement, any
other Loan Document or a court order expressly provides for payments to be
allocated to a particular Lender or to the

 

Credit Agreement – Page 73      



--------------------------------------------------------------------------------

Lenders under a particular Facility, if any Lender (a “Benefitted Lender”) shall
receive any payment of all or part of the Obligations owing to it (other than in
connection with an assignment made pursuant to Section 10.6), or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by setoff,
pursuant to events or proceedings of the nature referred to in Section 8(f), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of the Obligations owing to
such other Lender, such Benefitted Lender shall purchase for cash from the other
Lenders a participating interest in such portion of the Obligations owing to
each such other Lender, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefitted Lender, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without notice to the Borrowers, any such notice
being expressly waived by the Borrower to the extent permitted by applicable
law, upon any Obligations becoming due and payable by the Borrower (whether at
the stated maturity, by acceleration or otherwise), to apply to the payment of
such Obligations, by setoff or otherwise, any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, Indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of the Borrower. Each Lender
agrees promptly to notify the Borrowers and the Administrative Agent after any
such application made by such Lender, provided that the failure to give such
notice shall not affect the validity of such application.

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrowers, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

Credit Agreement – Page 74      



--------------------------------------------------------------------------------

10.12 Submission To Jurisdiction; Waivers. Each of the Borrowers, jointly and
severally, hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
nonexclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrowers, as the
case may be at its address set forth in Section 10.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

10.13 Acknowledgements. Each of the Borrowers hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or fiduciary duty to either of the Borrowers arising out of or
in connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and Lenders, on one hand, and the
Borrowers, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and

(c) no Joint Venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrowers and the Lenders.

10.14 Releases of Guarantees. (a) Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Administrative Agent is
hereby irrevocably authorized by each Lender (without requirement of notice to
or consent of any Lender except as expressly required by Section 10.1) to take
any action requested by the Borrowers having the effect of releasing any
Guarantee Obligations (i) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 10.1 or (ii) under the circumstances described in
paragraph (b) below.

(b) At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than obligations under or in respect
of Swap Agreements)

 

Credit Agreement – Page 75      



--------------------------------------------------------------------------------

shall have been paid in full, the Commitments have been terminated and no
Letters of Credit shall be outstanding, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Loan Party under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person.

10.15 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Loan
Party, the Administrative Agent or any Lender pursuant to or in connection with
this Agreement that is designated by the provider thereof as confidential;
provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent, any
other Lender or any affiliate thereof, (b) subject to an agreement to comply
with the provisions of this Section, to any actual or prospective Transferee or
any direct or indirect counterparty to any Swap Agreement (or any professional
advisor to such counterparty), (c) to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates, (d) upon the request or demand of any Governmental Authority, (e) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (f) if requested or
required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed, (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, or
(i) in connection with the exercise of any remedy hereunder or under any other
Loan Document.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrowers and its Affiliates and their related
parties or their respective Securities, and confirms that it has developed
compliance procedures regarding the use of material non-public information and
that it will handle such material non-public information in accordance with
those procedures and applicable law, including United States federal and state
securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrowers or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrowers and their Affiliates and their related parties or their
respective Securities. Accordingly, each Lender represents to the Borrowers and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

10.16 WAIVERS OF JURY TRIAL. THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). AND FOR ANY COUNTERCLAIM WITH RESPECT THERETO. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO

 

Credit Agreement – Page 76      



--------------------------------------------------------------------------------

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.17 USA Patriot Act Notice. Each Lender is subject to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(as amended, restated, modified, supplemented or replaced, the “USA Patriot
Act”), and hereby notifies the Borrowers that it is required to obtain, verify
and record information that identifies the Borrowers and its Subsidiaries, which
information includes the name and address of the Borrowers and such Subsidiaries
and other information that will allow such Lender to identify the Borrowers and
its Subsidiaries in accordance with the USA Patriot Act.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK -

SIGNATURE PAGE FOLLOWS]

 

Credit Agreement – Page 77      



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

AMEDISYS, INC., as the Lead Borrower By:   /s/ Dale E. Redman   Dale E. Redman,
Chief Financial Officer AMEDISYS HOLDING, L.L.C., as the Co-Borrower By:   /s/
Dale E. Redman   Dale E. Redman, Vice President JPMORGAN CHASE BANK, N.A., as
Administrative Agent, the Swingline Lender, Issuing Bank and as a Lender By:  
Suzanne H. Marquette Name:   Suzanne H. Marquette Title:   Senior Vice President
J.P. MORGAN SECURITIES INC., as Co-Lead Arranger and Joint Bookrunner By:   /s/
John Stucker   John Stucker, Vice President UBS SECURITIES LLC, as Syndication
Agent, Co-Lead Arranger and Joint Bookrunner By:   /s/ Mary E. Evans Name:  
Mary E. Evans Title:   Associate Director By:   /s/ Irja R. Otsa Name:   Irja R.
Otsa Title:   Associate Director OPPENHEIMER & CO, as Syndication Agent By:  
/s/ Brian Perman Name:   Brian Perman Title:   Managing Director

 

Credit Agreement – Signature Page      



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as Documentation Agent and as a Lender By:   /s/ Joshua
Livingston   Joshua Livingston, Officer BANK OF AMERICA, N.A., as Documentation
Agent and as a Lender By:   /s/ Alexander L. Rody   Alexander L. Rody, Senior
Vice President UBS LOAN FINANCE LLC, as a Lender By:   /s/ Mary E. Evans Name:  
Mary E. Evans Title:   Associate Director By:   /s/ Irja R. Otsa Name:   Irja R.
Otsa Title:   Associate Director CIBC INC., as a Lender By:   /s/ Caroline Adams
  Caroline Adams, Authorized Signatory COMPASS BANK, as a Lender By:   /s/ Eric
E. Ensmann Name:   Eric E. Ensmann Title:   Senior Vice President UNION BANK OF
CALIFORNIA, N.A., as a Lender By:   /s/ Michael Tschida Name:   Michael Tschida
Title:   Vice President ROYAL BANK OF CANADA, as a Lender By:   /s/ Gordon C.
MacArthur   Gordon C. MacArthur, Authorized Signatory

 

Credit Agreement – Signature Page      



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, FSB, as a Lender By:   /s/ Steven F. Paley   Steven F.
Paley, Senior Vice President BANK OF TEXAS, N.A., as a Lender By:   /s/ Gary K.
Whitt   Gary K. Whitt, Senior Vice President NATIONAL CITY BANK, as a Lender By:
  /s/ Nicholas J. Comerford   Nicholas J. Comerford, Relationship Manager

 

Credit Agreement – Signature Page      



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULES

[Disclosure Schedules intentionally omitted from filing due to immateriality]

 

Credit Agreement – Disclosure Schedules      



--------------------------------------------------------------------------------

EXHIBIT “A”

FORM OF GUARANTY AGREEMENT

GUARANTY AGREEMENT

(this “Guaranty”)

March 26, 2008

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as Administrative Agent for the Lenders (the “Administrative Agent”)

707 Travis, Floor 7 North

Houston, Texas 77002

 

Re: The Credit Agreement dated as of March 26, 2008 (the “Agreement”), among
AMEDISYS, INC. (the “Lead Borrower”), AMEDISYS HOLDING, LLC, (together with the
Lead Borrower, the “Borrowers”), the LENDERS party hereto, JPMORGAN SECURITIES
INC. (“JPM Securities”) and UBS SECURITIES LLC (“UBSS”) as Co-Lead Arrangers and
Joint Bookrunners, JPMORGAN CHASE BANK, N.A., as Administrative Agent,
Oppenheimer & Co. Inc. and UBSS, as Syndication Agents, and Fifth Third Bank and
Bank of America, N.A., as Documentation Agents.

Ladies and Gentlemen:

WHEREAS, each of the undersigned (each, a “Guarantor” and, collectively, the
“Guarantors”) is a direct or indirect Subsidiary of the Borrowers; and

WHEREAS, capitalized terms used herein and not defined herein shall have the
meanings assigned to such terms in the Agreement; and

WHEREAS, the Lenders have agreed to make Loans to the Borrowers, and the Issuing
Bank has agreed to issue Letters of Credit for the account of the Borrowers,
pursuant to, and upon the terms and subject to the conditions specified in, the
Agreement; and

WHEREAS, each Guarantor acknowledges that it will derive substantial, direct or
indirect, benefits from the making of the Loans by the Lenders, and the issuance
of the Letters of Credit by the Issuing Bank; and

WHEREAS, the obligations of the Lenders to make Loans and of the Issuing Bank to
issue Letters of Credit are conditioned on, among other things, the execution
and delivery by the Guarantors of this Guaranty; and

WHEREAS, as consideration therefor and in order to induce the Lenders to make
Loans and the Issuing Bank to issue Letters of Credit, the Guarantors are
willing to execute this Guaranty; and

WHEREAS, each Guarantor has duly authorized the execution, delivery and
performance of this Guaranty and will receive direct and indirect benefits by
reason of the availability of the Loans made from time to time to the Borrowers
by the Lenders; and

WHEREAS, each Guarantor’s business is a specialized part of an integrated and
coordinated enterprise conducted by the Borrowers through the Borrowers, each
Guarantor and Borrowers’ other Subsidiaries

 

Credit Agreement – Exhibit “A” Page 1 of 16      



--------------------------------------------------------------------------------

for the convenience, economic advantage and greater profit of the integrated and
coordinated enterprise represented by the Borrowers, the Guarantors and the
Borrowers’ other Subsidiaries.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Guarantor hereby agrees as follows:

1. Guaranty. The undersigned Guarantors do hereby irrevocably, absolutely, and
unconditionally guarantee (a) payment, when due, of any and all indebtedness and
other amounts of every kind, howsoever created, arising, or evidenced, whether
direct or indirect, absolute or contingent, now or hereafter existing or owing
to the Lenders or the Administrative Agent, by the Borrowers under the Notes,
(including, without limitation, amounts that would become due but for operation
of any applicable provision of Title 11 of the United States Code (including,
without limitation, 11 U.S.C. §§ 502 and 506)), together with all pre- and
post-maturity interest thereon (including, without limitation, all post-petition
interest if either of the Borrowers voluntarily or involuntarily file for
bankruptcy protection) (all such obligations being hereinafter collectively
referred to as the “Liabilities”) and (b) the performance by the Borrowers of
their obligations under the Agreement and the Loan Documents pursuant to the
terms thereof (the “Obligations”). The Guarantors hereby agree that, upon the
occurrence of any Event of Default, the Guarantors will forthwith pay the
Liabilities as limited by this paragraph immediately upon written demand or
perform the Obligations. Notwithstanding anything in this Guaranty to the
contrary, the aggregate amount of each Guarantor’s liability under this Guaranty
shall not exceed the maximum amount of such liability that can be hereby
incurred without rendering this Guaranty voidable under applicable law relating
to fraudulent conveyance or fraudulent transfer and not for any greater amount.

2. Guaranty Continuing, Absolute, Unlimited. This Guaranty is a continuing,
absolute, and unlimited guarantee of payment and the Guarantors are a primary
obligor and not a surety. The Liabilities and Obligations shall be conclusively
presumed to have been created in reliance on this Guaranty. The Administrative
Agent shall not be required to proceed first against the Borrowers or any other
person, firm or corporation or against any property securing any of the
Liabilities or Obligations before resorting to the Guarantors for payment or
performance. To the extent permitted by applicable law, this Guaranty shall be
construed as a guarantee of payment without regard to the enforceability of any
of the Liabilities or Obligations or the rejection of the Agreement in
bankruptcy, and notwithstanding any claim, defense (other than payment or
performance by the Borrowers or the Guarantors) or right of setoff which the
Borrowers or the Guarantors may have against any Lender or the Administrative
Agent, including any such claim, defense, or right of setoff based on any
present or future law or order of any government (de jure or de facto), or of
any agency thereof or court of law purporting to reduce, amend, or otherwise
affect any of the Liabilities or Obligations of the Borrowers or any other
obligor, or to vary any terms of payment thereof, and without regard to any
other circumstances which might otherwise constitute a legal or equitable
discharge of a surety or a guarantor. The Guarantors agree that this Guaranty
shall continue to be effective or be reinstated, as the case may be, if at any
time payment to the Lenders or the Administrative Agent of the Liabilities or
any part thereof is rescinded or must otherwise be returned by any Lender or the
Administrative Agent upon the insolvency, bankruptcy, or reorganization of the
Borrowers, or otherwise, as though such payment to such Lender or the
Administrative Agent had not been made. To the extent permitted by applicable
law, the Guarantors’ obligation to fully pay or perform the Liabilities and any
remedy for the enforcement thereof shall not be impaired, modified, released, or
limited in any way by any impairment, modification, release, or limitation of
the liability of the Borrower or its bankruptcy estate, resulting from the
operation of any present or future provision of any debtor relief law or from
the decision of any court interpreting the same.

3. Guaranty Not Affected by Change in Security or Other Actions. The
Administrative Agent and the Lenders may, from time to time, without the consent
of or notice to the Guarantors, take

 

Credit Agreement – Exhibit “A” Page 2 of 16      



--------------------------------------------------------------------------------

any or all of the following actions without impairing or affecting (except
insofar as the Liabilities are reduced or modified thereby), the Guarantors’
obligations under this Guaranty or releasing or exonerating any Guarantor from
any of its liabilities hereunder:

(a) retain or obtain a security interest in any property to secure any of the
Liabilities or any obligation hereunder;

(b) retain or obtain the primary or secondary liability of any party or parties,
in addition to the Guarantors, with respect to any of the Liabilities;

(c) extend the time or change the manner, place or terms of payment of, or renew
or amend any note or other instrument evidencing the Liabilities or any part
thereof, or amend in any manner any agreement relating thereto, in each case in
accordance with the terms of each such agreement;

(d) release or compromise, in whole or in part, or accept full or partial
payment for, any of the Liabilities hereby guaranteed, or any liability of any
nature of any other party or parties with respect to the Liabilities or any
security therefore;

(e) enforce the Administrative Agent’s or the Lenders’ security interest, if
any, in all or any properties securing any of the Liabilities or any Obligations
hereunder in order to obtain full or partial payment of the Liabilities then
outstanding; or

(f) release or fail to perfect, protect, or enforce the Administrative Agent’s
or the Lenders’ security interest, if any, in all or any properties securing any
of the Liabilities or any obligation hereunder, or permit any substitution or
exchange for any such property.

4. Waivers. Each Guarantor hereby expressly waives to the extent permitted by
law:

(a) notice of acceptance of this Guaranty;

(b) notice of the existence or incurrence of any or all of the Liabilities in
accordance with the Loan Documents;

(c) presentment, demand, notice of dishonor, protest, and all other notices
whatsoever (except the written demand referred to in Section 1 hereinabove);

(d) any requirement that proceedings first be instituted by the Administrative
Agent or any Lender against the Borrowers;

(e) all diligence in collection or protection of or realization upon the
Liabilities or any part thereof, or any obligation hereunder, or any collateral
for any of the foregoing;

(f) any rights or defenses based on the Administrative Agent’s or a Lender’s
election of remedies, including any defense to the Administrative Agent’s or
Lender’s action to recover any deficiency after a non-judicial sale; and

(g) the occurrence of every other condition precedent to which the Guarantor
might otherwise be entitled.

 

Credit Agreement – Exhibit “A” Page 3 of 16      



--------------------------------------------------------------------------------

5. Representations, Warranties and Agreements of each Guarantor. Each Guarantor
represents and warrants to the Administrative Agent and the Lenders that:

(a) Existence, Good Standing, Authority and Compliance. Each Guarantor is duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it is incorporated, organized, or otherwise formed. Except
where failure will not have a Material Adverse Effect, each Guarantor (a) is
duly qualified to transact business and is in good standing as a foreign
corporation or other entity in each jurisdiction where the nature and extent of
its business and properties require due qualification and good standing,
(b) possesses all requisite authority, permits and power to conduct its business
as is now being, or as currently contemplated to be, conducted, and (c) is in
compliance with all applicable laws, except in each case where the failure to so
qualify, to possess such authority, permits or power or to comply with such law
would not have a Material Adverse Effect.

(b) Authorization and Contravention. The execution and delivery by each
Guarantor of this Guaranty or related document to which it is a party and the
performance by it of its obligations thereunder (a) are within its corporate,
organizational or partnership power, (b) have been duly authorized by all
necessary corporate, organizational, or partnership action, (c) require no
action by or filing with any tribunal (other than any action or filing that has
been taken or made on or before the date of this Guaranty or which would not
cause a Material Adverse Effect), (d) do not violate any provision of its
charter, bylaws, resolutions, or partnership agreement, (e) do not violate any
provision of law or order of any tribunal applicable to it, other than
violations that individually or collectively will not have a Material Adverse
Effect, (f) do not violate any material agreements to which it is a party, other
than a violation which would not have a Material Adverse Effect, (g) are in
furtherance of the corporate, organizational, or partnership purposes of the
Guarantors and (h) do not require the consent or approval of the shareholders,
members, or partners of the Guarantors, except in such cases in which such
consent or approval has been obtained.

(c) Binding Effect. Upon execution and delivery by all parties thereto, this
Guaranty will constitute a legal and binding obligation of each Guarantor,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable debtor relief laws and general principles of
equity.

(d) Solvency. As of the date of this Guaranty, each Guarantor is, and after
giving effect to this Guaranty, including without limitation, the limitations
set forth in Section 1 hereof, will be, Solvent.

6. Remedies Upon Default. Without limiting any other rights or remedies of the
Administrative Agent or the Lenders provided for elsewhere in this Guaranty or
the Loan Documents, or by any requirement of law, or in equity, or otherwise:

(a) Upon the occurrence of any Event of Default, the Lenders may without any
notice to (except as expressly provided herein or in any Loan Document) or
demand upon the Guarantors, which are expressly waived by the Guarantors (except
as to notices expressly provided for herein or in any Loan Document), proceed to
protect, exercise and enforce the rights and remedies of the Lenders against the
Guarantors hereunder or under the Loan Documents and such other rights and
remedies as are provided by requirement of Law or equity.

(b) The rights provided for in this Guaranty and the Loan Documents are
cumulative and are not exclusive of any other rights, powers, privileges or
remedies provided by law or in equity, or under any other instrument, document
or agreement now existing or hereafter arising.

 

Credit Agreement –Exhibit “A” Page 4 of 16      



--------------------------------------------------------------------------------

(c) The order and manner in which the Lenders’ rights and remedies upon the
occurrence and during the continuance of an Event of Default are to be exercised
shall be determined by the Administrative Agent or the Lenders, as the case may
be, in its sole discretion, and all payments received by the Administrative
Agent shall be applied first to the costs and expenses (including reasonable
attorney’s fees incurred by the Administrative Agent and Lenders) of the
Administrative Agent and Lenders, then to the payment of all accrued and unpaid
amounts due under any Loan Documents to and including the date of such
application. To the extent permitted by applicable law, no application of
payments will cure any Default, or prevent acceleration, or continued
acceleration, of amounts payable under the Loan Documents, or prevent the
exercise, or continued exercise, of rights or remedies of the Administrative
Agent and Lenders hereunder or thereunder or under any requirement of Law or in
equity.

7. Payments. Each payment by the Guarantors to the Administrative Agent under
this Guaranty shall be made by transferring the amount thereof in immediately
available funds without set-off or counterclaim.

8. Costs, Expenses and Taxes. The Guarantors agree to pay on demand: (a) all
reasonable out of pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution and delivery of this Guaranty and any
other documents to be delivered hereunder, including the reasonable fees and out
of pocket expenses of counsel for the Administrative Agent with respect thereto
and with respect to advising the Administrative Agent as to its rights and
responsibilities under this Guaranty, and any modification, supplement or waiver
of any of the terms of this Guaranty, (b) all reasonable costs and expenses of
the Administrative Agent hereunder, including reasonable legal fees and expenses
of counsel to the Administrative Agent, in connection with a default or the
enforcement of this Guaranty and (c) reasonable costs and expenses incurred in
connection with third party professional services reasonably required by the
Administrative Agent pursuant to the Loan Documents such as appraisers,
environmental consultants, accountants or similar Persons; provided that except
during the continuance of any Event of Default hereunder, the Administrative
Agent will first obtain the consent of the Guarantors to such expense, which
consent shall not be unreasonably withheld. Without prejudice to the survival of
any other obligations of the Guarantors hereunder, the obligations of the
Guarantors under this Section shall survive the termination of this Guaranty.

9. Subrogation. The Guarantors shall not be subrogated to, in whole or in part,
and agrees not to exercise any rights of subrogation with respect to, the rights
of the Administrative Agent or any Lender or those of any subsequent assignee or
transferee of any of the Liabilities until all the Liabilities to the
Administrative Agent and the Lenders and every such subsequent assignee or
transferee shall have been paid in full. The provisions of this Section 9 shall
survive the termination of this Guaranty and any satisfaction and discharge of
the Borrower by virtue of any payment, court order, or law.

10. No Waiver; Remedies. No failure on the part of the Administrative Agent to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right, or
any abandonment or discontinuance of any steps to enforce such right, preclude
any other or further exercise thereof or the exercise of any other right. No
notice to or demand on the Guarantors in any case shall entitle the Guarantors
to any other or further notice or demand in similar or other circumstances. The
remedies herein are cumulative and not exclusive of any other remedies provided
by law, at equity or in any other agreement.

11. Survival of Representations and Warranties. All representations, warranties
and covenants contained herein or made in writing by the Guarantors in
connection herewith shall survive the execution and delivery of this Guaranty,
and the termination of the Loan Documents and will bind and inure to the benefit
of the respective successors and assigns of the parties hereto, whether so
expressed or not.

 

Credit Agreement –Exhibit “A” Page 5 of 16      



--------------------------------------------------------------------------------

12. Confidentiality. The Administrative Agent and each Lender agree to keep any
information delivered or made available by the Guarantors to it which is clearly
indicated to be confidential information, confidential from anyone other than
Persons employed or retained by the Administrative Agent who are or are expected
to become engaged in evaluating, approving, structuring or administering the
Loan Documents; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing such information (a) to any Lender,
(b) pursuant to subpoena or upon the order of any court or administrative
agency, (c) upon the request or demand of any regulatory agency or authority
having jurisdiction over Administrative Agent or any Lender, (d) which has been
publicly disclosed, (e) to the extent reasonably required in connection with any
litigation to which the Administrative Agent, any Lender, the Borrowers, the
Guarantors or their respective Affiliates may be a party, (f) to the extent
reasonably required in connection with the exercise of any remedy hereunder, or
(g) to any Lender’s legal counsel and independent auditors. The Administrative
Agent will promptly notify the Guarantors of any information that it is required
or requested to deliver pursuant to clause (b) or (c) of this Section 12 and, if
the Guarantors are a party to any such litigation, clause (e) of this
Section 12.

13. Bankruptcy, Etc.

(a) So long as any Obligations remain outstanding, no Guarantor shall, without
the prior written consent of the Administrative Agent acting pursuant to the
instructions of the Majority Facility Lenders, commence or join with any other
Person in commencing any bankruptcy, reorganization or insolvency case or
proceeding of or against the Borrowers or any other Guarantor. The obligations
of the Guarantors hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case or proceeding, voluntary or
involuntary, involving the bankruptcy, insolvency, receivership, reorganization,
liquidation or arrangement of the Borrowers or any other Guarantor or by any
defense which the Borrowers or any other Guarantor may have by reason of the
order, decree or decision of any court or administrative body resulting from any
such proceeding.

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Obligations which accrues after the commencement of any case or proceeding
referred to in clause (a) above (or, if interest on any portion of the
Obligations ceases to accrue by operation of law by reason of the commencement
of such case or proceeding, such interest as would have accrued on such portion
of the Obligations if such case or proceeding had not been commended) shall be
included in the Obligations because it is the intention of the Guarantors and
the Agent, the Issuing Lender or other Lender that the Obligations which are
guaranteed by the Guarantors pursuant hereto should be determined without regard
to any rule of law or order which may relieve the Borrowers of any portion of
such Obligations. The Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
person to pay the Administrative Agent, or allow the claim of the Administrative
Agent in respect of, any such interest accruing after the date on which such
case or proceeding is commenced.

(c) In the event that all or any portion of the Obligations are paid by the
Borrowers, the obligations of the Guarantors hereunder shall continue and remain
in full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Agent, Issuing Lender or other Lender as a preference,
fraudulent transfer or otherwise, and any such payments which are so rescinded
or recovered shall constitute Obligations for all purposes hereunder.

 

Credit Agreement –Exhibit “A” Page 6 of 16      



--------------------------------------------------------------------------------

14. Discharge of Guaranty upon Sale of Guarantor. If all of the Capital Stock of
any Guarantor or any of its successors in interest hereunder shall be sold or
otherwise disposed of (including by merger or consolidation) in accordance with
the terms and conditions of the Agreement, the guarantee of such Guarantor or
such successor in interest, as the case may be, hereunder shall automatically be
discharged and released without any further action by any Agent, Issuing Lender
or other Lender or any other Person effective as of the time of such Asset Sale.

15. Severability. Should any clause, sentence, paragraph or Section of this
Guaranty be judicially declared to be invalid, unenforceable or void, such
decision will not have the effect of invalidating or voiding the remainder of
this Guaranty, and the parties hereto agree that the part or parts of this
Guaranty so held to be invalid, unenforceable or void will be deemed to have
been stricken herefrom and the remainder will have the same force and
effectiveness as if such part or parts had never been included herein.

16. Execution in Counterparts. This Guaranty may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

17. Interpretation.

(a) In this Guaranty, unless a clear contrary intention appears:

(i) the singular number includes the plural number and vice versa;

(ii) reference to any gender includes each other gender;

(iii) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Guaranty as a whole and not to any particular Article,
Section or other subdivision;

(iv) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are not prohibited by this
Guaranty, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually; provided that nothing in this
clause is intended to authorize any assignment not otherwise permitted by this
Guaranty;

(v) except as expressly provided to the contrary herein, reference to any
agreement, document or instrument (including this Guaranty) means such
agreement, document or instrument as amended, supplemented or modified and in
effect from time to time in accordance with the terms thereof and, if
applicable, the terms hereof;

(vi) unless the context indicates otherwise, reference to any Article, Section,
Schedule or Exhibit means such Article or Section hereof or such Schedule or
Exhibit hereto;

(vii) the word “including” (and with correlative meaning “include”) means
including, without limiting the generality of any description preceding such
term;

 

Credit Agreement – Exhibit “A” Page 7 of 16      



--------------------------------------------------------------------------------

(viii) with respect to the determination of any period of time, except as
expressly provided to the contrary, the word “from” means “from and including”
and the word “to” means “to but excluding”; and

(ix) reference to any law, rule or regulation means such as amended, modified,
codified or reenacted, in whole or in part, and in effect from time to time.

(b) The Article and Section headings herein are for convenience only and shall
not affect the construction hereof.

(c) No provision of this Guaranty shall be interpreted or construed against any
Person solely because that Person or its legal representative drafted such
provision.

18. Submission to Jurisdiction. The Guarantors, to the extent permitted by
applicable law, hereby agrees as follows:

(a) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY MAY BE BROUGHT
IN THE DISTRICT COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND, BY EXECUTION AND DELIVERY OF
THIS GUARANTY, EACH GUARANTOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS WITH RESPECT TO ANY SUCH ACTION OR PROCEEDING. EACH GUARANTOR FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT ITS ADDRESS PROVIDED IN
SECTION 21, SUCH SERVICE TO BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH
MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR
ANY LENDER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE GUARANTORS IN ANY OTHER
JURISDICTION.

(b) EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS GUARANTY BROUGHT IN THE
COURTS REFERRED TO IN CLAUSE (A) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

19. Waiver of Jury Trial. EACH GUARANTOR HEREBY WAIVES, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS UNDER THIS GUARANTY OR UNDER ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH, AND AGREES, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT
AND NOT BEFORE A JURY.

20. Parties. This Guaranty shall inure to the benefit of the Administrative
Agent and the Lenders and their respective successors, assigns or transferees,
and shall be binding upon the Guarantors and its successors and assigns. The
Guarantors may not assign any of its duties under this Guaranty

 

Credit Agreement – Exhibit “A” Page 8 of 16      



--------------------------------------------------------------------------------

without the prior written consent of the Administrative Agent. The
Administrative Agent and the Lenders may assign their respective rights and
benefits under this Guaranty to any Participant in accordance with the
provisions of Section 10.6 of the Agreement.

21. Notices. All such notices (i) sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received, or (ii) sent by facsimile shall be deemed to have been given when
sent; provided that if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient:

(a) If to any Guarantors:

 

c/o Amedisys, Inc.

  

5959 S. Sherwood Forest Boulevard

  

Baton Rouge, Louisiana 70816

  

Attention:

   Chief Financial Officer

Telephone:

   (225) 292-2031

Telecopy:

   (225) 292-8163

e-mail:

   dredman@amedisys.com

(b) If to the Administrative Agent:

 

JPMorgan Chase Bank, National Association

  

707 Travis, Floor 7 North

  

Houston, Texas 77002

  

Attention:

   John Stucker

Telephone:

   (713) 216-3769

Telecopy:

   (713) 216-2339

e-mail:

   john.stucker@jpmorgan.com

with a copy to:

 

Gardere Wynne Sewell LLP

  

1000 Louisiana, Suite 3400

  

Houston, Texas 77002

  

Attention:

   Carol M. Burke

Telephone

   (713) 276-5561

Telecopy:

   (713) 276-6561

e-mail:

   cburke@gardere.com

(c) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent. The Administrative Agent or the Guarantors may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
such approval of such procedures may be limited to particular notices or
communications.

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Guaranty shall be deemed to have been given on the date
of receipt.

 

Credit Agreement – Exhibit “A” Page 9 of 16      



--------------------------------------------------------------------------------

22. Term; Additional Guarantors.

(a) Term. This Guaranty is not limited to any particular period of time, but
shall continue in full force and effect until all of the Liabilities have been
fully and finally paid or have been otherwise discharged by the Administrative
Agent and the Lenders, and the Guarantors shall not be released from any
obligation or liability hereunder until such full payment or discharge shall
have occurred.

(b) Additional Guarantors. Each Subsidiary of the Borrower that is required to
become a party to this Guaranty pursuant to Section 6.10 of the Agreement shall
become a Guarantor for all purposes of this Guaranty upon the execution and
delivery by such Subsidiary of an Assumption Agreement in the form of Annex 1
attached hereto, thereafter such Subsidiary shall have the same rights, benefits
and obligations as a Guarantor party hereto on the date thereof.

23. Governing Law. THIS GUARANTY AND ALL OTHER DOCUMENTS EXECUTED IN CONNECTION
HEREWITH SHALL BE DEEMED TO BE CONTRACTS AND AGREEMENTS EXECUTED BY THE
GUARANTORS AND ADMINISTRATIVE AGENT UNDER THE INTERNAL LAWS OF THE STATE OF NEW
YORK AND FOR ALL PURPOSES SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED
BY, THE INTERNAL LAWS OF SAID STATE.

24. Indemnity.

(a) The Borrowers shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Guaranty, the
Agreement, or any agreement or instrument contemplated hereby, the performance
by the parties hereto of their respective obligations hereunder or the
consummation of the transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom,
(iii) any Environmental Claim arising out of or related to any property owned or
operated by the Borrowers or any of their Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

(b) Without limiting any provision of this Guaranty, it is the express intention
of the parties hereto that each Person to be indemnified hereunder or thereunder
shall be indemnified and held harmless against any and all losses, liabilities,
claims or damages: (i) arising out of or resulting from the ordinary sole or
contributory negligence of such Person or (ii) imposed upon said party under any
theory of strict liability. Without prejudice to the survival of any other
obligations of the Guarantors hereunder and under the Loan Documents, the
obligations of the Guarantors under this Section shall survive the termination
of this Guaranty and the Loan Documents and the payment of the Liabilities.

25. New Guaranty. In the event that (a) any Loan Document is rejected by a
trustee or debtor-in-possession in any bankruptcy or insolvency proceeding
involving the Borrowers or (b) any Loan Document or this Guaranty is terminated
as a result of any bankruptcy or insolvency proceeding

 

Credit Agreement – Exhibit “A” Page 10 of 16      



--------------------------------------------------------------------------------

involving the Borrowers and, if within sixty (60) days after such rejection or
termination, the Administrative Agent or its designee shall so request and shall
certify in writing to the Guarantors that it intends to perform the obligations
of the Borrowers as and to the extent required under such Loan Document or this
Guaranty, as applicable, the Guarantors will, unless prohibited by bankruptcy or
other applicable law, execute and deliver to the Administrative Agent or such
designee, a new Guaranty that shall contain the same conditions, agreements,
terms, provisions and limitations as such original Guaranty (except for any
requirements which have been fulfilled by the Borrowers and the Guarantors prior
to such rejection or termination).

 

Sincerely yours, GUARANTORS:

ACCUMED HOLDING CORP.

ACCUMED HOME HEALTH SERVICES OF GEORGIA, INC.

ACCUMED HOME HEALTH OF TEXAS, INC.

ADVENTA HOSPICE, INC.

ADVENTA HOSPICE SERVICES OF FLORIDA, INC.

AMEDISYS HOME HEALTH, INC. OF ALABAMA

AMEDISYS HOME HEALTH, INC. OF FLORIDA

AMEDISYS HOME HEALTH, INC. OF SOUTH CAROLINA

AMEDISYS HOME HEALTH, INC. OF VIRGINIA

AMEDISYS SPECIALIZED MEDICAL SERVICES, INC.

COMPREHENSIVE HOME HEALTHCARE SERVICES, INC.

EMERALD CARE, INC.

FAMILY HOME HEALTH CARE, INC.

HHC, INC.

HMA HOLDING, INC.

HMR ACQUISITION, INC.

HOME HEALTH OF ALEXANDRIA, INC.

HOUSECALL, INC.

HOUSECALL HOME HEALTH, INC.

HOUSECALL MEDICAL RESOURCES, INC.

HOUSECALL MEDICAL SERVICES, INC.

HOUSECALL-SCS MANAGEMENT, INC.

HOUSECALL-SIC MANAGEMENT, INC.

HOUSECALL SUPPORTIVE SERVICES, INC.

HORIZONS HOSPICE CARE, INC.

TLC HOLDINGS I CORP.

TLC HEALTH CARE SERVICES, INC.

ACCUMED GENPAR, L.L.C.

ALBERT GALLATIN HOME CARE AND HOSPICE SERVICES, LLC

AMEDISYS AIR, L.L.C.

AMEDISYS ALASKA, LLC

AMEDISYS ARIZONA, L.L.C.

AMEDISYS ARKANSAS, LLC

AMEDISYS CALIFORNIA, L.L.C.

 

Credit Agreement – Exhibit “A” Page 11 of 16   



--------------------------------------------------------------------------------

AMEDISYS COLORADO, L.L.C.

AMEDISYS CONNECTICUT, L.L.C.

AMEDISYS DELAWARE, L.L.C.

AMEDISYS EQUITY GROUP, L.L.C.

AMEDISYS GEORGIA, L.L.C.

AMEDISYS HEALTH MANAGEMENT, L.L.C.

AMEDISYS HOSPICE, L.L.C.

AMEDISYS HMA ACQUISITION, L.L.C.

AMEDISYS IDAHO, L.L.C.

AMEDISYS ILLINOIS, L.L.C.

AMEDISYS INDIANA, L.L.C.

AMEDISYS IOWA, L.L.C.

AMEDISYS KANSAS, L.L.C.

AMEDISYS LA ACQUISITIONS, L.L.C.

AMEDISYS LOUISIANA, L.L.C.

AMEDISYS MAINE, P.L.L.C.

AMEDISYS MARYLAND, L.L.C.

AMEDISYS MICHIGAN, L.L.C.

AMEDISYS MINNESOTA, L.L.C.

AMEDISYS MISSISSIPPI, L.L.C.

AMEDISYS MISSOURI, L.L.C.

AMEDISYS NEVADA, L.L.C.

AMEDISYS NEW HAMPSHIRE, L.L.C.

AMEDISYS NEW MEXICO, L.L.C.

AMEDISYS NORTH CAROLINA, L.L.C.

AMEDISYS NORTHWEST, L.L.C.

AMEDISYS OHIO, L.L.C.

AMEDISYS OKLAHOMA, L.L.C.

AMEDISYS OREGON, L.L.C.

AMEDISYS PENNSYLVANIA, L.L.C.

AMEDISYS PROPERTY, L.L.C.

AMEDISYS PUERTO RICO, L.L.C.

AMEDISYS QUALITY OKLAHOMA, L.L.C.

AMEDISYS RHODE ISLAND, L.L.C.

AMEDISYS SC, L.L.C.

AMEDISYS SOUTH FLORIDA, L.L.C.

AMEDISYS SP-IN, L.L.C.

AMEDISYS SP-KY, L.L.C.

AMEDISYS SP-OH, L.L.C.

AMEDISYS SP-TN, L.L.C.

AMEDISYS TENNESSEE, L.L.C.

AMEDISYS TLC ACQUISITION, L.L.C.

AMEDISYS UTAH, L.L.C.

AMEDISYS WASHINGTON, L.L.C.

AMEDISYS WEST VIRGINIA, L.L.C.

AMEDISYS WISCONSIN, L.L.C.

AMEDISYS WYOMING, L.L.C.

ARNICA THERAPY SERVICES, L.L.C.

BROOKSIDE HOME HEALTH, LLC

GM VENTURES, LLC

M2 VENTURES, L.L.C.

 

Credit Agreement – Exhibit “A” Page 12 of 16   



--------------------------------------------------------------------------------

MC VENTURES, LLC

TENDER LOVING CARE HEALTH CARE SERVICES OF ERIE NIAGARA, LLC

TENDER LOVING CARE HEALTH CARE SERVICES OF NASSAU SUFFOLK, LLC

TENDER LOVING CARE HEALTH CARE SERVICES OF WESTERN NEW YORK, LLC

TENDER LOVING CARE HEALTH CARE SERVICES OF LONG ISLAND, LLC

TENDER LOVING CARE HEALTH CARE SERVICES MIDWEST, LLC

TENDER LOVING CARE HEALTH CARE SERVICES OF BROWARD, LLC

TENDER LOVING CARE HEALTH CARE SERVICES OF NEW ENGLAND, LLC

TENDER LOVING CARE HEALTH CARE SERVICES OF FLORIDA, LLC

TENDER LOVING CARE HEALTH CARE SERVICES OF GEORGIA, LLC

TENDER LOVING CARE HEALTH CARE SERVICES OF MICHIGAN, LLC

TENDER LOVING CARE HEALTH CARE SERVICES OF PA, LLC

TENDER LOVING CARE HEALTH CARE SERVICES WESTERN, LLC

TENDER LOVING CARE HEALTH CARE SERVICES INTERNATIONAL, LLC

TENDER LOVING CARE HEALTH CARE SERVICES OF DADE, LLC

TENDER LOVING CARE HEALTH CARE SERVICES SOUTHEAST, LLC

TENDER LOVING CARE HEALTH CARE SERVICES OF ILLINOIS, LLC

 

By:       Dale Redman, Vice President

 

ACCUMED HEALTH SERVICES, L.P. By:   AccuMed Genpar, L.L.C., its General Partner
  By:         Dale Redman, Vice President

 

Credit Agreement – Exhibit “A” Page 13 of 16   



--------------------------------------------------------------------------------

ACCUMED HOME HEALTH OF NORTH TEXAS, LLP By:   GM Ventures, LLC, its General
Partner   By:         Dale Redman, Vice President AMEDISYS TEXAS, LTD By:  
Amedisys Health Management, L.L.C., its General Partner   By:         Dale
Redman, Vice President M.M. VENTURES, L.L.P. By:   M2 Ventures, L.L.C., its
General Partner   By:         Dale Redman, Vice President NINE PALM 2, LLP By:  
MC Ventures, LLC, its General Partner   By:         Dale Redman, Vice President
NINE PALMS 1, LP By:   Brookside Home Health, LLC, its General Partner   By:    
    Dale Redman, Vice President

 

Credit Agreement –Exhibit “A” Page 14 of 16   



--------------------------------------------------------------------------------

ANNEX 1

FORM OF ASSUMPTION AGREEMENT (GUARANTY)

ASSUMPTION AGREEMENT (GUARANTY) (the “Agreement”), dated as of
            ,20     made by                         , a                         
(“Subsidiary Guarantor”), in favor of JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders party to the Credit Agreement referred to
below (in such capacity, together with its successors in such capacity, the
“Administrative Agent”). All capitalized terms not defined herein shall have the
meaning ascribed to them in the Credit Agreement referred to below, or if not
defined therein, the Guaranty referred to below.

W I T N E S S E T H:

WHEREAS, AMEDISYS, INC. (the “Lead Borrower”), AMEDISYS HOLDING, LLC, (together
with the Lead Borrower, the “Borrowers”), the LENDERS party thereto, JPMORGAN
SECURITIES INC. and UBS SECURITIES LLC (“UBSS”) as Co-Lead Arrangers and Joint
Bookrunners, JPMORGAN CHASE BANK, N.A., as Administrative Agent, Oppenheimer &
Co. Inc. and UBSS, as Syndication Agents, and Fifth Third Bank and Bank of
America, N.A., as Documentation Agents are parties to a Credit Agreement dated
as of March 26, 2008 (as amended, modified, restated, or supplemented and in
effect from time to time, the “Credit Agreement”), providing, subject to the
terms and conditions thereof, for the making of loans by said lenders to the
Borrower in an initial aggregate principal amount not exceeding $400,000,000.00;

WHEREAS, in connection with the Credit Agreement, the Subsidiaries of the
Borrower have delivered a Guaranty, dated as of March 26, 2007 (as amended,
supplemented or otherwise modified from time to time, the “Guaranty”) in favor
of the Administrative Agent for the benefit of the Lenders, in order to
guarantee the payment by Borrower of the Liabilities and performance by Borrower
of the Obligations;

WHEREAS, the Credit Agreement requires that Subsidiary Guarantor become a party
to the Guaranty;

WHEREAS, Subsidiary Guarantor has agreed to execute and deliver this Agreement
in order to become a party to the Guaranty; and

WHEREAS, Subsidiary Guarantor’s business is a specialized part of an integrated
and coordinated enterprise conducted by the Borrowers through the Borrowers, the
Guarantors and Borrowers’ other Subsidiaries for the convenience, economic
advantage and greater profit of the integrated and coordinated enterprise
represented by the Borrowers, the Guarantors and the Borrowers’ other
Subsidiaries.

WHEREAS, Subsidiary Guarantor acknowledges that it will derive substantial,
direct or indirect, benefit from the making of the Loans by the Lenders, and the
issuance of the Letters of Credit by the Issuing Bank.

NOW, THEREFORE, IT IS AGREED:

1. Guaranty. By executing and delivering this Agreement, Subsidiary Guarantor,
as provided in Section 6.10 of the Credit Agreement and Section 24 of the
Guaranty, hereby becomes a party to the Guaranty as a Guarantor thereunder with
the same force and effect as if originally named in the Guaranty as Guarantor.
Subsidiary Guarantor hereby represents and warrants that each of the

 

Credit Agreement – Exhibit “A” Page 15 of 16   



--------------------------------------------------------------------------------

representations and warranties contained in Section 5 of the Guaranty and in
Article IV of the Credit Agreement is true and correct, unless otherwise
disclosed to the Lenders, on and as the date hereof (after giving effect to this
Agreement) as if made on and as of such date and, without limiting the
generality of the foregoing, represents and warrants that the value of the
consideration received and to be received by Subsidiary Guarantor is reasonably
worth at least as much as its liability under the Guaranty, and such liability
may reasonably be expected to benefit Subsidiary Guarantor directly or
indirectly.

2. Governing Law and Related Provisions. Without limiting the Subsidiary
Guarantor’s ratification of all of the provisions of the Guaranty (as set forth
in Paragraph 1), Sections 18, 19 and 23 of the Guaranty are incorporated herein
as if copied verbatim and Subsidiary Guarantor agrees to be bound by such
provisions.

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

[SUBSIDIARY GUARANTOR] By:     Name:     Title:    

 

Credit Agreement – Exhibit “A” Page 16 of 16   



--------------------------------------------------------------------------------

EXHIBIT “B”

FORM OF COMPLIANCE CERTIFICATE

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

1. I am the Chief Financial Officer of AMEDISYS, INC., a Delaware corporation
(“Lead Borrower”).

2. I have reviewed the terms of that certain Credit Agreement dated as of
March 26, 2008 (as it may be amended, supplemented, restated or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among AMEDISYS,
INC., a Delaware corporation (the “Lead Borrower”) and AMEDISYS HOLDING, L.L.C.,
a Louisiana limited liability company (the “Co-Borrower”; together with the Lead
Borrower, the “Borrowers”), the Lenders party thereto from time to time, FIFTH
THIRD BANK and BANK OF AMERICA, N.A., as Documentation Agents, OPPENHEIMER &
CO., INC. and UBS SECURITIES LLC (“UBSS”), as Syndication Agents, JPMORGAN CHASE
BANK, N.A, as Administrative Agent, J.P. Morgan Securities Inc. and UBSS as
Co-Lead Arrangers and Joint Bookrunners, and I have made, or have caused to be
made under my supervision, a review in reasonable detail of the transactions and
condition of the Lead Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements.

3. The examination described in paragraph 2 above did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes an
Event of Default or Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Compliance Certificate, except as set forth in a separate attachment, if any, to
this Compliance Certificate, describing in detail, the nature of the condition
or event, the period during which it has existed and the action which the Lead
Borrower has taken, is taking, or proposes to take with respect to each such
condition or event.

The foregoing certifications, together with the computations set forth in the
Annex A hereto (and the schedules and worksheets attached thereto) and the
financial statements delivered with this Compliance Certificate for the Fiscal
Quarter ending                 , 20     (the “Subject Date”) in support hereof,
are made and delivered [mm/dd/yy] pursuant to Section 6.1(b) of the Credit
Agreement.

 

AMEDISYS, INC. By:       Title:   Chief Financial Officer

 

Credit Agreement – Exhibit “B”      



--------------------------------------------------------------------------------

ANNEX A TO

COMPLIANCE CERTIFICATE

 

               In Compliance as
of
End of Subject
Period 2.   

Total Leverage Ratio—Section 7.1(a)

 

As of the last day of any Fiscal Quarter ending during the period set forth
below under the heading “Testing
Period” to be greater than the ratio set forth below under the heading “Ratio.”

              

Testing Period

   Ratio             

Closing Date through September 30, 2008

   3.50 to 1    Yes    No   

December 31, 2008 through September 30, 2009

   3.00 to 1    Yes    No   

December 31, 2009 through the maturity date of the Facilities

   2.50 to 1    Yes    No

3.

  

Fixed Charge Coverage Ratio—Section 7.1(b)

 

As of the last day of any Fiscal Quarter, based upon a rolling four quarters
basis, beginning with the Fiscal Quarter ending March 31, 2008 to be less than
1.25 to 1.

   Yes    No

 

Credit Agreement – Annex A      



--------------------------------------------------------------------------------

SCHEDULE 1 TO ANNEX A TO

COMPLIANCE CERTIFICATE

CONSOLIDATED ADJUSTED EBITDA

(For the Reporting Period Commencing              and Ending             )

 

(i)    (a)    Consolidated Net Income ((1) minus (2)):    $________       (1)   
the net income (or loss) of the Lead Borrower and its consolidated Subsidiaries
for such period taken as a single accounting period determined in conformity
with GAAP:    $________       (2)    (A)    the income (or loss) of any Person
accrued prior to the date it becomes a Subsidiary of the Lead Borrower or is
merged into or consolidated with the Lead Borrower or any of its Subsidiaries or
that Person’s assets are acquired by the Lead Borrower or any of its
Subsidiaries:    $________          (B)    the income of any Subsidiary of the
Lead Borrower to the extent that the declaration or payment of dividends or
similar distributions by that Subsidiary of that income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Subsidiary:    $________          (C)    any after-tax gains or losses
attributable to a Material Asset Sale or returned surplus assets of any Pension
Plan:    $________          (D)    to the extent not included in clauses (ii)(A)
through (C) above, any net extraordinary non-cash gains or net extraordinary
non-cash losses:    $________    (b)    Consolidated Interest Expense:   
$________    (c)    provisions for Taxes based on income:    $________    (d)   
total depreciation expense:    $________    (e)    total amortization expense:
   $________    (f)    Restructuring Charges:    $________    (g)    other
non-cash items reducing Consolidated Net Income:1    $________

 

 

 

1 Excluding any such non-cash item to the extent that it represents an accrual
or reserve for potential cash items in any future period or amortization of a
prepaid cash item that was paid in a prior period.

 

Credit Agreement – Schedule 1 Page 1 of 2   



--------------------------------------------------------------------------------

(ii)       other non-cash items increasing Consolidated Net Income:2   
$________ (iii)       Consolidated Adjusted EBITDA for the period: (i)-(ii)   
$________ (iv)       Consolidated Adjusted EBITDA for the four-Fiscal Quarter
period ending on the Subject Date:3    $________

 

 

2 Excluding (x) any such non-cash item to the extent that it represents the
reversal of an accrual or reserve for potential cash items to the extent that
such accrual or reversal was created in such period and (y) any such non-cash
item to the extent it will result in the receipt of cash payments in any future
period or in respect of which cash was received in a prior period).

 

3 Insert a worksheet showing the calculations of any pro forma adjustments to
Consolidated Adjusted EBITDA based on Section 7.1 of the Credit Agreement.

 

Credit Agreement – Schedule 1 Page 2 of 2   



--------------------------------------------------------------------------------

SCHEDULE 2 TO ANNEX A TO

COMPLIANCE CERTIFICATE

CALCULATIONS DEMONSTRATING COMPLIANCE

WITH FINANCIAL COVENANTS

 

1.    Total Leverage Ratio:       (Section 7.1(a) of the Credit Agreement)      
(i)    Consolidated Total Debt:    $ ________    (ii)    Consolidated Adjusted
EBITDA for the four-Fiscal Quarter period ending on the Subject Date (See (iv)
of Schedule 1):    $ ________       Actual Ratio (i)/(ii):      _.__:1.00      
Covenant Ratio not to be greater than (see applicable Testing Period on Annex
A):      _.__:1.00 2.    Fixed Charge Coverage Ratio:       (Section 7.1(b) of
the Credit Agreement)       (i)    Consolidated Adjusted EBITDAR for the
four-Fiscal Quarter period ending on the Subject Date:    $ ________    (ii)   
Consolidated Capital Expenditures for the four Fiscal Quarter period ending on
the Subject Date1:    $ ________    (iii)    Taxes based on income that are paid
in cash for the four Fiscal Quarter period ending on the Subject Date:    $
________    (iv)    Scheduled payments of principal on Indebtedness for the four
Fiscal Quarter period ending on the Subject Date:    $ ________    (v)   
Consolidated Cash Interest Expense for the four-Fiscal Quarter period ending on
the Subject Date:    $ ________    (vi)    Consolidated Rent for the four Fiscal
Quarter period ending on the Subject Date:    $ ________    (vii)    Restricted
Payments for the four Fiscal Quarter period ending on the Subject Date:    $
________    (viii)    Actual Ratio (i)-(ii)-(iii)/((iv)+(v)+(vi)+(vii)):     
_.__:1.00    (ix)    Covenant Ratio not to be less than      1.25:1.00

 

1 The Borrowers shall be permitted to exclude an aggregate amount of $20,000,000
of Consolidated Capital Expenditures during the term of the Loans for
discretionary capital expenditures included in such total incurred in connection
with the Corporate Headquarters. As of the Subject Date, the cumulative
exclusion used for discretionary capital expenditures incurred with the
Corporate Headquarters by the Borrower is
$                                                             .

 

Credit Agreement – Schedule 2      



--------------------------------------------------------------------------------

EXHIBIT “C”

FORM OF CLOSING CERTIFICATE

CLOSING CERTIFICATE

OF

AMEDISYS, INC. AND

AMEDISYS HOLDING, L.L.C.

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

I am the chief financial officer of AMEDISYS, INC., a Delaware corporation
(“Lead Borrower”) and the Vice President of AMEDISYS HOLDING, L.L.C., a
Louisiana limited liability company (the “Co-Borrower”, together with the Lead
Borrower, the “Borrowers”). Reference is made to that certain Credit Agreement
dated as of March 26, 2008 (as amended, modified, supplemented or restated, the
“Credit Agreement”), entered into by and among the Lead Borrower, the
Co-Borrower, the Lenders party thereto from time to time, FIFTH THIRD BANK and
BANK OF AMERICA, N.A., as Documentation Agents, OPPENHEIMER & CO., INC. and UBS
SECURITIES LLC (“UBSS”), as Syndication Agents, JPMORGAN CHASE BANK, N.A, as
Administrative Agent, J.P. Morgan Securities Inc. and UBSS as Co-Lead Arrangers
and Joint Bookrunners. Capitalized terms used herein but not defined herein
shall have meanings given to such terms in the Credit Agreement.

1. Representations and Warranties. The representations and warranties of the
Borrowers to the Credit Agreement and each of the Loan Documents are true and
correct as if made on the date hereof.

2. Authority. Each Borrower and each Loan Party has the authority to execute and
deliver and perform its obligations under the Credit Agreement and each of the
Loan Documents to which it is a party.

3. Compliance. Pursuant to Section 5.1 of the Credit Agreement, as of the date
hereof, each Borrower has performed all covenants and agreements and satisfied
all conditions on its part to be performed or satisfied under the Credit
Agreement and under the Loan Documents to which it is a party.

4. Material Adverse Change. Pursuant to 4.2 of the Credit Agreement, since
December 31, 2007, there has been no development or event with respect to the
Borrowers, their Subsidiaries, or TLC that has had or could reasonably be
expected to have a Material Adverse Effect. In addition, during the period from
December 31, 2007 to and including the date hereof there has been no Disposition
by any Group Member of any material part of its business or property.

5. Statements. Pursuant to Section 4.18 of the Credit Agreement, as of the date
hereof, neither the Credit Agreement, any Loan Document, Confidential
Information Memorandum nor any other documents, certificates and statements
furnished to the Administrative Agent and the Lenders for use in connection with
the transactions contemplated hereby and by the other Loan Documents contains an
untrue statement of a material fact or omits to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.

6. No Trigger Event. Pursuant to Section 4.7 of the Credit Agreement, as of the
date hereof, no event has occurred, and no condition exists that would
constitute (or which with the giving of notice or passage of time or both would
constitute) an Event of Default.

 

Credit Agreement – Exhibit “C” Page 1 of 2      



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this instrument is executed by the undersigned as of
March 26, 2008.

 

AMEDISYS, INC.    Dale Redman, Chief Financial Officer AMEDISYS HOLDING, L.L.C.
   Dale Redman, Vice President

 

Credit Agreement – Exhibit “C” Page 2 of 2      



--------------------------------------------------------------------------------

EXHIBIT “D”

FORM OF ASSIGNMENT AND ASSUMPTION

Reference is made to the Credit Agreement dated as of March 26, 2008 (as amended
and in effect on the date hereof, the “Credit Agreement”), among [            ],
the Lenders party thereto from time to time, FIFTH THIRD BANK and BANK OF
AMERICA, N.A., as Documentation Agents, OPPENHEIMER & CO., INC. and UBS
SECURITIES LLC (“UBSS”), as Syndication Agents, JPMORGAN CHASE BANK, N.A, as
Administrative Agent, J.P. Morgan Securities Inc. and UBSS as Co-Lead Arrangers
and Joint Bookrunners. Terms defined in the Credit Agreement are used herein
with the same meanings.

The Assignor named below hereby sells and assigns, without recourse, to the
Assignee named below, and the Assignee hereby purchases and assumes, without
recourse, from the Assignor, effective as of the Assignment Date set forth
below, the interests set forth below (the “Assigned Interest”) in the Assignor’s
rights and obligations under the Credit Agreement, including, without
limitation, the interests set forth below in the [Term Commitment] [Revolving
Commitment] of the Assignor on the Assignment Date and [Term Loans] [Revolving
Loans] owing to the Assignor which are outstanding on the Assignment Date,
together with the participations in Letters of Credit, L/C Obligations and
Swingline Loans held by the Assignor on the Assignment Date, but excluding
accrued interest and fees to and excluding the Assignment Date. The Assignee
hereby acknowledges receipt of a copy of the Credit Agreement. From and after
the Assignment Date (i) the Assignee shall be a party to and be bound by the
provisions of the Credit Agreement and, to the extent of the Assigned Interest,
have the rights and obligations of a Lender thereunder and (ii) the Assignor
shall, to the extent of the Assigned Interest, relinquish its rights and be
released from its obligations under the Credit Agreement.

This Assignment and Assumption is being delivered to the Administrative Agent
together with, if the Assignee is not already a Lender under the Credit
Agreement, an administrative questionnaire in the form supplied by the
Administrative Agent, duly completed by the Assignee. The [Assignee/Assignor]
shall pay the fee payable to the Administrative Agent pursuant to
Section 10.6(b)(ii)(B) of the Credit Agreement.

This Assignment and Assumption shall be governed by and construed in accordance
with the laws of the State of New York.

Date of Assignment:

Legal Name of Assignor:

Legal Name of Assignee:

Assignee’s Address for Notices:

 

Credit Agreement – Exhibit “D” Page 1 of 2      



--------------------------------------------------------------------------------

Effective Date of Assignment

(“Assignment Date”):

 

Facility

   Principal Amount Assigned    Percentage Assigned of Facility/Commitment (set
forth, to at least 8 decimals, as a percentage of the
Facility and the aggregate Commitments of all
Lenders thereunder)

Commitment Assigned:

   $      %

Revolving Loans:

   $      %

Term Loans:

   $      %

The terms set forth above are hereby agreed to:

 

[Name of Assignor] , as Assignor By:     Name:   Title:   [Name of Assignee] ,
as Assignee By:     Name:   Title:    

The undersigned hereby consent to the within assignment:5

 

Amedisys, Inc.     JPMorgan Chase Bank, N.A., Amedisys Holding, L.L.C.     as
Administrative Agent, By:         By:     Name:         Name:     Title:        
Title:    

 

 

 

5 Consents to be included to the extent required by Section 10.6(b) of the
Credit Agreement.

 

Credit Agreement – Exhibit “D” Page 2 of 2      



--------------------------------------------------------------------------------

EXHIBIT “E”

FORM OF LEGAL OPINION OF BAKER,

DONELSON, BEARMAN, CALDWELL & BERKOWITZ, PC

LAW OFFICES

BAKER, DONELSON, BEARMAN, CALDWELL & BERKOWITZ

A PROFESSIONAL CORPORATION

COMMERCE CENTER

211 COMMERCE STREET

SUITE 1000

NASHVILLE, TENNESSEE 37201

TELEPHONE

(615) 726-5600

FACSIMILE

(615) 726-0464

March 26, 2008

The Lenders now or hereafter parties

to the Credit Agreement

hereinafter referred to and

JPMorgan Chase Bank, N.A., as the

Administrative Agent for the Lenders

 

Re: Amedisys, Inc.

Amedisys Holding, L.L.C.

Ladies and Gentlemen:

We have acted as counsel to Amedisys, Inc., a Delaware corporation (the “Lead
Borrower”), Amedisys Holding, L.L.C., a Louisiana limited liability company (the
“Co-Borrower” and together with the Lead Borrower, the “Borrowers”) and each of
the Subsidiary Guarantors listed on Schedule A to this Opinion Letter (each a
“Subsidiary Guarantor”, collectively, the “Subsidiary Guarantors” and, together
with the Borrowers, the “Loan Parties”) in connection with that certain Credit
Agreement, dated as of March 26, 2008 (the “Credit Agreement”) among the
Borrowers, the Lenders party thereto from time to time, JPMorgan Securities Inc.
and UBS Securities LLC, as Co-Lead Arranger and Joint Book Runners, Fifth Third
Bank and Bank of America, N.A., as Co-Documentation Agents, Oppenheimer & Co.
Inc. and UBS Securities LLC, as Co-Syndication Agents and JPMorgan Chase Bank,
N.A., as Administrative Agent (in such capacity, the “Agent”) and the other Loan
Documents (as defined below).

This Opinion Letter is delivered to you pursuant to Section 5.1(i)(i) of the
Credit Agreement. Capitalized terms defined in the Credit Agreement, used herein
and not otherwise defined herein, shall have the meanings given them in the
Credit Agreement.

In connection with this Opinion Letter, we have (a) investigated such questions
of law, (ii) examined originals or certified, conformed or reproduction copies
of such corporate agreements, instruments, documents and records of the
Borrowers and their respective Subsidiaries, such

 

Credit Agreement – Exhibit “E”      



--------------------------------------------------------------------------------

Lenders and JPMorgan Chase Bank,

as Administrative Agent

March 26, 2008

Page 2

 

certificates of public officials and such other documents, and (iii) received
such certificates and other information from officers and representatives of the
Borrowers and their respective Subsidiaries, in each case, as we have deemed
necessary or appropriate for the purposes of this Opinion Letter. Our
examination has included the following documents:

 

  (a) The executed Credit Agreement;

 

  (b) The executed Swingline Note, dated March 26, 2008, between the Borrowers
and JPMorgan Chase Bank, N.A., as Swingline Lender, in the original principal
amount of $15,000,000;

 

  (c) An executed Revolving Note and executed Term Note, each dated March 26,
2008, between the Borrowers and JPMorgan Chase Bank, N.A. in the original
principal amounts, respectively, of $46,875,000 and $28,125,000;

 

  (d) An executed Revolving Note and executed Term Note, each dated March 26,
2008, between the Borrowers and UBS Loan Finance LLC in the original principal
amounts, respectively, of $31,250,000 and $18,750,000;

 

  (e) An executed Revolving Note and executed Term Note, each dated March 26,
2008, between the Borrowers and CIBC Inc. in the original principal amounts,
respectively, of $25,000,000 and $15,000,000;

 

  (f) An executed Revolving Note and executed Term Note, each dated March 26,
2008, between the Borrowers and Bank of America, N.A. in the original principal
amounts, respectively, of $28,125,000 and $16,875,000;

 

  (g) An executed Revolving Note and executed Term Note, each dated March 26,
2008, between the Borrowers and Fifth Third Bank in the original principal
amounts, respectively, of $28,125,000 and $16,875,000;

 

  (h) An executed Revolving Note and executed Term Note, each dated March 26,
2008, between the Borrowers and Compass Bank in the original principal amounts,
respectively, of $25,000,000 and $15,000,000;

 

  (i) An executed Revolving Note and executed Term Note, each dated March 26,
2008, between the Borrowers and Bank of Texas, N.A. in the original principal
amounts, respectively, of $9,375,000 and $5,625,000;

 

  (j) An executed Revolving Note and executed Term Note, each dated March 26,
2008, between the Borrowers and National City Bank in the original principal
amounts, respectively, of $15,625,000 and $9,375,000;

 



--------------------------------------------------------------------------------

Lenders and JPMorgan Chase Bank,

as Administrative Agent

March 26, 2008

Page 3

 

  (k) An executed Revolving Note and executed Term Note, each dated March 26,
2008, between the Borrowers and Raymond James Bank, fsb in the original
principal amounts, respectively, of $25,000,000 and $15,000,000;

 

  (l) An executed Revolving Note and executed Term Note, each dated March 26,
2008, between the Borrowers and Royal Bank of Canada in the original principal
amounts, respectively, of $9,375,000 and $5,625,000;

 

  (m) An executed Revolving Note and executed Term Note, each dated March 26,
2008, between the Borrowers and Union Bank of California, N.A. in the original
principal amounts, respectively, of $6,250,000 and $3,750,000;

 

  (n) The executed Guaranty Agreement;

 

  (o) The Articles or Certificates of Incorporation and Bylaws, the limited
liability company formation documents, the Limited Liability Company or
Operating Agreements or the Articles or Certificates of Limited Partnership and
the Limited Partnership Agreement of each Loan Party, as applicable (the
“Governing Documents”); and

 

  (p) Certificates of existence or good standing certificates and foreign
qualification certificates for each of the Loan Parties, dated as of the dates
indicated on Schedule A (the “Public Official Certificates”).

The documents described in subsections (b)-(m) above are referred to herein
collectively as the “Notes.” The documents described in subsections
(a)-(n) above are referred to herein collectively as the “Loan Documents.”

In all such examinations, we have assumed the genuineness of all signatures on
original or certified, conformed or reproduction copies of documents of all
parties other than the Loan Parties and the conformity to original or certified
copies of all copies submitted to us as conformed or reproduction copies. As to
various questions of fact relevant to the opinions expressed herein, none of
which have been independently verified by us, we have relied upon, and assumed
the accuracy of the factual content of, representations and warranties contained
in the Loan Documents, written information and certificates of public officials,
of representatives of the Loan Parties, and of others deemed by us to be
appropriate. In the course of our representation of the Loan Parties, nothing
has come to our attention which causes us to believe that we are not justified
in relying upon such representations, warranties, written information and
certificates.

To the extent it may be relevant to the opinions expressed herein, we have
assumed that the Loan Documents have been duly authorized, executed and
delivered by, and constitute legal, valid and binding obligations of, the
parties thereto other than the Loan Parties.

 



--------------------------------------------------------------------------------

Lenders and JPMorgan Chase Bank,

as Administrative Agent

March 26, 2008

Page 4

 

In basing certain of the opinions expressed below on “our knowledge,” or matters
with respect to which we are “aware,” the words “our knowledge” or “aware”
signify that, in the course of our representation of the Loan Parties as
aforesaid, no information has come to our attention that has given us actual
knowledge that any such opinions are not accurate or that any of the documents,
certificates and information on which we have relied in expressing any such
opinions are not true and complete in all material respects. The phrase “our
knowledge” and the term “aware” are each limited to the actual knowledge of the
lawyers within our firm who have worked on the transactions contemplated by the
Loan Documents.

Based upon the foregoing and such legal considerations as we have deemed
necessary, and subject to the limitations, assumptions and qualifications set
forth in this Opinion Letter, we are of the opinion that:

1. The Lead Borrower is a corporation duly incorporated under the general
corporation law of the State of Delaware. Based solely on the Public Official
Certificates and without independent investigation or verification by us, and
with the exceptions noted on Schedule A hereto where Public Official
Certificates were not available for our review, we confirm that each Loan Party
(a) is a corporation, a limited liability company or a limited partnership, as
indicated on Schedule A hereto, duly incorporated or duly formed and in good
standing (or the equivalent thereof) under the law of the state indicated on
Schedule A hereto opposite its name; and (b) is licensed, registered or
qualified to do business and is in good standing (or the equivalent thereof) as
a foreign corporation, limited liability company or limited partnership, as the
case may be, in each of the jurisdictions set forth on Schedule A as of the date
of the Public Official Certificate.

2. The Lead Borrower has the requisite corporate power and authority to own its
property and conduct its business substantially as currently conducted by it and
to enter into and perform its obligations under the Loan Documents to which it
is a party. Each of the Co-Borrower and the Subsidiary Guarantors has the
requisite organizational (whether corporate, limited liability or limited
partnership as applicable) power and authority to own its property and conduct
its business substantially as currently conducted by it and to enter into and to
perform its obligations under the Loan Documents to which it is a party.

3. The execution, delivery and performance of the Loan Documents by each Loan
Party that is a party thereto have been duly authorized by all necessary
organizational (whether corporate, limited liability or limited partnership as
applicable) action of such Loan Party, and the Loan Documents have been duly
executed and delivered by each Loan Party that is a party thereto.

4. Each of the Loan Documents constitutes a legally valid and binding obligation
of each Loan Party that is a party thereto, enforceable against each such Loan
Party in accordance with its terms.

 



--------------------------------------------------------------------------------

Lenders and JPMorgan Chase Bank,

as Administrative Agent

March 26, 2008

Page 5

 

5. The execution and delivery by each Loan Party of each Loan Document to which
it is a party thereto and the performance by each Loan Party of its respective
obligations under the Loan Documents (a) do not (except for filings,
registrations, approvals and consents which have been made or obtained and are
valid and subsisting and adequate for their intended purposes) require any
filing or registration with, or approval, consent or authorization of, any
Governmental Authority, and (b) do not conflict with, result in any violation
of, or constitute any default under (i) any provision of such Loan Party’s
Governing Documents, (ii) any present law or governmental regulation applicable
to any Loan Party or its property, or (iii) any material agreement binding upon
or applicable to any Loan Party or its property, or any court decree or order
applicable to any Loan Party or its property, the opinion rendered in this
subclause (iii) being limited to those agreements, decrees or orders of which we
have knowledge.

6. None of the Loan Parties is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock. The making of the Loans and the application of the
proceeds thereof as contemplated in the Credit Agreement will not violate
Regulations T, U or X of the Board of Governors of the Federal Reserve System.

7. None of the Loan Parties is an “investment company” or an “affiliated person”
of, or a “promoter” or a “principal underwriter” for, an “investment company,”
as such terms are defined in the Investment Company Act of 1940, as amended.

8. To our knowledge, and relying solely upon representations of the Borrowers,
no litigation, arbitration or governmental investigation or proceeding against
the Loan Parties, or to which any of the properties of the Loan Parties is
subject, is pending or threatened which:

 

  (a) if adversely determined, might have a Material Adverse Effect; or

 

  (b) purports to affect the legality, validity or enforceability of any of the
Loan Documents or the consummation of the transactions contemplated in the
Credit Agreement.

The opinions set forth above are subject to the following additional assumptions
and qualifications:

A. Our opinions, insofar as they relate to enforceability, are subject to the
effects of any applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally, including, without limitation, judicially developed
doctrines relevant to any of the foregoing laws.

B. Our opinions, insofar as they relate to enforceability, are subject to the
effects of judicial discretion or general equitable principles that may be
applied by a court to the exercise of certain rights and remedies whether
considered in a proceeding in equity or at law (including the



--------------------------------------------------------------------------------

Lenders and JPMorgan Chase Bank,

as Administrative Agent

March 26, 2008

Page 6

 

possible unavailability of specific performance or injunctive relief), concepts
of materiality, reasonableness, good faith and fair dealing.

C. Our opinions, insofar as they relate to enforceability, are subject to the
invalidity under certain circumstances under law or court decisions of
provisions for the indemnification or exculpation of or contribution to a party
with respect to a liability where such indemnification, exculpation or
contribution is contrary to public policy.

D. In rendering the opinions set forth herein, we have assumed that each of the
Loan Parties, individually, and all of the Loan Parties, on a consolidated
basis, are not insolvent or unable to meet their debts as they mature on the
date hereof, and do not as of such date have unreasonably small capital with
which to engage in their respective businesses. We understand that you have
satisfied yourselves as to the Loan Parties’ solvency, ability to meet their
debts as they mature and capital positions as of such date on the basis of,
among other things, the financial and other information contained in the
financial statements described in Section 4.1 of the Credit Agreement and the
Solvency Certificate. We express no opinion as to any Loan Party’s ability to
repay or otherwise satisfy the Notes or any other amounts due or to become due
under the Loan Documents, or to perform any other obligations under any of the
Loan Documents.

E. We express no opinion as to the creation, perfection or priority (and,
therefore, no opinion as to the respective rights of any creditor, encumbrancer
or other third party as against the rights of the Lenders) of any lien or
security interest.

F. We express no opinion as to federal or state securities laws, tax laws,
antitrust or trade regulation laws, insolvency or fraudulent transfer laws,
antifraud laws, compliance with fiduciary duty requirements, pension or employee
benefit laws, usury laws, and environmental laws (without limiting other laws
excluded by customary practice).

G. We express no opinion as to any provision of the Loan Documents insofar as
they provide that any person purchasing a participation from another person
pursuant thereto may exercise set-off or similar rights with respect to such
participation or that the Agent or any other person may exercise set-off rights
other than in accordance with applicable law.

H. We express no opinion as to the effect of the compliance or non-compliance of
the Agent or any Lender with any state or federal laws or regulations applicable
because of the legal or regulatory status or the nature of the business of any
of them or their participation in the Loan Documents.

I. We have assumed that the Agent and the Lenders at all times will act
equitably and in good faith in a commercially reasonable manner and in
compliance with all applicable laws and regulations. We have assumed that the
Loan Documents will be enforced according to their terms.

 



--------------------------------------------------------------------------------

Lenders and JPMorgan Chase Bank,

as Administrative Agent

March 26, 2008

Page 7

 

J. We express no opinion as to the enforceability of any provision in the Loan
Documents that purports to provide for or effect a confession of judgment on the
part of the Borrower in any amount.

K. We express no opinion as to the validity, binding effect or enforceability of
any provision in the Loan Documents that purports to: (i) impose on, or waive
for the benefit of, the Agent or any of the Lenders standards for the care of
collateral in the possession of the Agent or any of the Lenders, as the case may
be, other than as permitted by applicable law; (ii) waive, or consent to waiver
of, any rights of a debtor or duties owing to it, existing as a matter of law,
except to the extent that such debtor may so waive or consent as a matter of
law; (iii) permit the unilateral or ex parte appointment of a receiver,
(iv) prohibit oral modifications to an agreement, (v) provide advance waivers of
claims, defenses, rights granted by law, statutes of limitations, trial by jury,
notices in connection with the exercise of remedies, the opportunity for
hearing, evidentiary requirements, other procedural rights or the marshalling of
assets, (vi) provide that the failure to exercise, or a delay in exercising, a
right or remedy will not operate as a waiver of such right or remedy,
(vii) appoint a third party as an attorney-in-fact to act on behalf of a Loan
Party, (viii) consent to, or restrict, governing law, jurisdiction, venue,
arbitration, remedies or judicial relief; (ix) waive broadly or vaguely stated
rights; (x) provide for exclusivity, election or cumulation of rights or
remedies; (xi) authorize or validate conclusive or discretionary determinations;
(xii) grant setoff rights; (xiii) provide that a Guarantor is liable as a
primary obligor, and not as a surety; (xiv) provide for the payment of
attorneys’ fees where such payment is contrary to law or public policy;
(xv) provide for liquidated damages, default interest, late charges, monetary
penalties, make-whole premiums or other economic remedies to the extent such
provisions are deemed to constitute a penalty; (xvi) provide that the failure to
exercise, or a delay in exercising, a right or remedy will not operate as a
waiver of a right or remedy, and (xvii) the severability, if invalid, of
provisions to the foregoing effect.

L. The opinions expressed in this Opinion Letter are limited to the federal laws
of the United States of America, the internal laws of the State of New York, and
in our opinions set forth in paragraphs 1, 2, 3 and 5 of this Opinion Letter,
the General Corporation Law of the State of Delaware and the Limited Liability
Company Act of the State of Louisiana. We express no opinion as to any other
laws or regulations or as to any matters of municipal law or the laws of any
local agencies within any state, and have assumed, with your approval and
without rendering any opinion to such effect, that the laws of any other states
which may be applicable in any respect to the matters addressed in these
opinions are substantively identical to the laws of the States of New York,
Delaware and Louisiana, without regard to conflict of law provisions. Unless
otherwise stated, our opinions in this Opinion Letter are based upon our
consideration of only those statutes, rules and regulations which, in our
experience, are normally applicable to borrowers and guarantors in loan
transactions.

 



--------------------------------------------------------------------------------

Lenders and JPMorgan Chase Bank,

as Administrative Agent

March 26, 2008

Page 8

 

M. The opinions expressed herein are as of the date hereof. We assume no
obligation to update or supplement the opinions expressed herein to reflect any
facts or circumstances that may hereafter come to our attention or any change in
laws that may hereafter occur.

N. The opinions expressed herein are solely for the benefit of the Agent and the
Lenders now or hereafter parties to the Credit Agreement and may not be relied
on in any manner or for any purpose by any other person or entity without our
express written consent, which may be granted or withheld in our discretion.

O. This Opinion Letter is strictly limited to those matters expressly addressed
herein. We express no opinion as to any matter not specifically stated to be and
numbered as an opinion.

Very truly yours,

 

 

BAKER, DONELSON, BEARMAN,

CALDWELL & BERKOWITZ, PC

 



--------------------------------------------------------------------------------

SCHEDULE A

Loan Parties

List of Subsidiary Guarantors

Public Official Certificates

[Intentionally omitted]



--------------------------------------------------------------------------------

EXHIBIT “F”

FORM OF NOTICE OF BORROWING

            , 20            

JPMorgan Chase Bank, N.A., Administrative Agent

451 Florida Street, Floor 01

Baton Rouge, Louisiana 70801-1700

Attention: Suzanne Marquette

Phone:(225) 332-7516

Fax:    (225) 332-4573

Email: suzanne.marquette@chase.com

Dear Ms. Marquette:

Reference is made to the Credit Agreement, dated as of March 26, 2008 (as it may
be amended, supplemented, restated or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among AMEDISYS, INC., a Delaware
corporation (the “Lead Borrower”) and AMEDISYS HOLDING, L.L.C., a Louisiana
limited liability company (the “Co-Borrower”; together with the Lead Borrower,
the “Borrowers”), the Lenders party thereto from time to time, FIFTH THIRD BANK
and BANK OF AMERICA, N.A., as Documentation Agents, OPPENHEIMER & CO., INC. and
UBS SECURITIES LLC (“UBSS”), as Syndication Agents, JPMORGAN CHASE BANK, N.A, as
Administrative Agent, J.P. Morgan Securities Inc. and UBSS as Co-Lead Arrangers
and Joint Bookrunners.

Pursuant to Section [2.2] [2.5] [2.7] of the Credit Agreement, the undersigned
gives you irrevocable notice of its desire that Lenders make the following Loans
to [NAME OF BORROWER] in accordance with the applicable terms and conditions of
the Credit Agreement on [                     ], 20[__]:

The aggregate amount of the proposed borrowing is $___________________6.

The Borrowing Date of the proposed borrowing is ___________________________.

Including this proposed borrowing, there are              Eurodollar Loans
outstanding on the Facilities (not to exceed ten at any one time).

The Facility under which the proposed borrowing is requested:

Term Loan:

The proposed Term Loan will be composed of a [Eurodollar Loan] [ABR Loan].

The Interest Period for each Eurodollar Loan made as part of the proposed
borrowing is [one] [two] [three] or [six] months or with the consent of each
Lender, [nine] or [twelve] months which will commence on              and end on
             (not to exceed the Term Loan Maturity Date).

 

 

 

6 Any Eurodollar Loan or ABR Loan amount must be at least $1,000,000 or whole
multiples of $100,000.

 

Credit Agreement – Exhibit “F” Page 1 of 2      



--------------------------------------------------------------------------------

Revolving Loan:

The proposed borrowing will be composed of a [Eurodollar Loan] [ABR Loan].

The Interest Period for each Eurodollar Loan made as part of the proposed
borrowing is [one] [two] [three] or [six] months or with the consent of each
Lender, [nine] or [twelve] months which will commence on
                                         and end on
                                                              (not to exceed the
Revolving Loan Maturity Date).

Swingline Loan:

The proposed borrowing will be composed of an ABR Loan in an amount that is an
integral multiple of $100,000 and not less than $500,000.

The proposed maturity date is                                               (not
to exceed ten Business Days from the Borrowing Date.

Including this proposed borrowing, the amount of the outstanding Swingline Loans
is $                     (not to exceed $15,000,000).

The location and number of the Borrower’s account to which funds are to be
disbursed is                                         
                                        
                                                         .

[NAME OF BORROWER] hereby certifies that:

(i) after making the Loans requested on the Borrowing Date, the Total Revolving
Extensions of Credit shall not exceed the Total Revolving Commitments then in
effect;

(ii) as of the Borrowing Date, the representations and warranties contained in
each of the Loan Documents are true, correct and complete in all material
respects on and as of such Borrowing Date to the same extent as though made on
and as of such date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties are true, correct and complete in all material respects on and as of
such earlier date; and

(iii) as of the Borrowing Date, no event has occurred and is continuing or would
result from the consummation of the borrowing contemplated hereby that would
constitute an Event of Default or a Default.

 

[AMEDISYS, INC. By:     Name:   Title:]   [AMEDISYS HOLDING, L.L.C. By:    
Name:   Title:]  

 

Credit Agreement – Exhibit “F” Page 2 of 2      



--------------------------------------------------------------------------------

EXHIBIT “G”

CONTINUATION/CONVERSION NOTICE

Reference is made to the Credit Agreement, dated as of March 26, 2008 (as it may
be amended, supplemented, restated or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among AMEDISYS, INC., a Delaware
corporation (the “Lead Borrower”) and AMEDISYS HOLDING, L.L.C., a Louisiana
limited liability company (the “Co-Borrower”; together with the Lead Borrower,
the “Borrowers”), the Lenders party thereto from time to time, FIFTH THIRD BANK
and BANK OF AMERICA, N.A., as Documentation Agents, OPPENHEIMER & CO., INC. and
UBS SECURITIES LLC (“UBSS”), as Syndication Agents, JPMORGAN CHASE BANK, N.A, as
Administrative Agent, J.P. Morgan Securities Inc. and UBSS as Co-Lead Arrangers
and Joint Bookrunners.

Pursuant to Section 2.12 of the Credit Agreement, the Lead Borrower desires to
convert or to continue the following Loans, each such conversion and/or
continuation to be effective as of [mm/dd/yy]:

 

$[            ,            ,             ]

   Eurodollar Loans to be continued with Interest Period of ____ month(s)

$[            ,            ,             ]

   ABR Loans to be converted to Eurodollar Loans with Interest Period of ____
month(s)

$[            ,            ,             ]

   Eurodollar Loans to be converted to ABR Loans

The Lead Borrower hereby certifies that as of the date hereof, no event has
occurred and is continuing or would result from the consummation of the
conversion and/or continuation contemplated hereby that would constitute an
Event of Default or a Default.

 

Date: [mm/dd/yy]     AMEDISYS, INC.       By:           Name:           Title:  
 

 

Credit Agreement – Exhibit “G”      



--------------------------------------------------------------------------------

EXHIBIT “H”

INSURANCE REQUIREMENTS

The Borrowers will, and will cause each of their Subsidiaries to, maintain
insurance with financially sound and reputable insurance companies, and with
respect to property and risks of a character usually maintained by corporations
of comparable size engaged in the same or similar business and similarly
situated, against loss, damage and liability of the kinds and in the amounts
customarily maintained by such corporations. The Borrowers will in any event
maintain (with respect to itself and each of their Subsidiaries):

(A) Casualty Insurance — insurance against loss or damage covering all of the
tangible real and personal property and improvements of the Borrowers and each
of their Subsidiaries by reason of any Peril (as defined below) in such amounts
(subject to such reasonable and customary deductibles as shall be satisfactory
to the Administrative Agent) as shall be reasonable and customary and sufficient
to avoid the insured named therein from becoming a co-insurer of any loss under
such policy.

(B) Automobile Liability Insurance for Bodily Injury and Property Damage —
insurance against liability for bodily injury and property damage in respect of
all vehicles (whether owned, hired or rented by the Borrowers or any of their
Subsidiaries) at any time located at, or used in connection with, its properties
or operations.

(C) Comprehensive General Liability Insurance — insurance against claims for
bodily injury, death or property damage occurring on, in or about the properties
(and adjoining streets, sidewalks and waterways) of the Borrowers and their
Subsidiaries.

(D) Workers’ Compensation Insurance — workers’ compensation insurance
(including, without limitation, Employers’ Liability Insurance) to the extent
required by applicable law.

(E) Professional Liability Insurance — professional liability insurance.

 

Credit Agreement – Exhibit “H”      



--------------------------------------------------------------------------------

EXHIBIT “I”

FORM OF EXEMPTION CERTIFICATE

CAN BE OBTAINED FROM ADMINISTRATIVE AGENT

 

Credit Agreement – Exhibit “I”      



--------------------------------------------------------------------------------

EXHIBIT “J”

SOLVENCY CERTIFICATE

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

1. I am the chief financial officer of AMEDISYS, INC., a Delaware corporation
(“Lead Borrower”).

2. Reference is made to that certain Credit Agreement dated as of March 26, 2008
(as amended, modified, supplemented or restated, the “Credit Agreement”),
entered into by and among the Lead Borrower, Amedisys Holding, L.L.C., a
Louisiana limited liability company (the “Co-Borrower”, together with the Lead
Borrower, the “Borrowers”), the Lenders party thereto from time to time, FIFTH
THIRD BANK and BANK OF AMERICA, N.A., as Documentation Agents, OPPENHEIMER &
CO., INC. and UBS SECURITIES LLC (“UBSS”), as Syndication Agents, JPMORGAN CHASE
BANK, N.A, as Administrative Agent, J.P. Morgan Securities Inc. and UBSS as
Co-Lead Arrangers and Joint Bookrunners. Capitalized terms used herein without
definition shall have the same meanings herein as set forth in the Credit
Agreement.

3. I have reviewed the terms of Articles 4 and 5 of the Credit Agreement and the
definitions and provisions contained in the Credit Agreement relating thereto,
and, in my opinion, have made, or have caused to be made under my supervision,
such examination or investigation as is necessary to enable me to express an
informed opinion as to the matters referred to herein.

4. Based upon my review and examination described in paragraph (3) above, I
certify that as of the date hereof, after giving effect to the entering into of
the Credit Agreement, the related financings and the other transactions
contemplated by the Loan Documents, each Loan Party is Solvent.

The foregoing certifications are made and delivered as of March 26, 2008.

 

AMEDISYS, INC.    Title: Dale Redman, Chief Financial Officer

 

Credit Agreement – Exhibit “J”      



--------------------------------------------------------------------------------

EXHIBIT “K”

FORM OF INCREASE COMMITMENT SUPPLEMENT

This INCREASED COMMITMENT SUPPLEMENT (this “Supplement”) is dated as of
                                             ,              and is made with
reference to that certain Credit Agreement dated as of March 26, 2008 (as
amended, modified, supplemented or restated, the “Credit Agreement”), entered
into by and among Amedisys, Inc., a Delaware corporation (the “Lead Borrower”),
Amedisys Holding, L.L.C., a Louisiana limited liability company (the
“Co-Borrower”, together with the Lead Borrower, the “Borrowers”), the Lenders
party thereto from time to time, FIFTH THIRD BANK and BANK OF AMERICA, N.A., as
Documentation Agents, OPPENHEIMER & CO., INC. and UBS SECURITIES LLC (“UBSS”),
as Syndication Agents, JPMORGAN CHASE BANK, N.A, as Administrative Agent, J.P.
Morgan Securities Inc. and UBSS as Co-Lead Arrangers and Joint Bookrunners.
Capitalized terms used herein without definition shall have the same meanings
herein as set forth in the Credit Agreement.

RECITALS

WHEREAS, pursuant to Section 2.23 of the Credit Agreement, the Borrowers and the
Lenders are entering into this Increased Commitment Supplement to provide for
the increase of the aggregate Commitments;

WHEREAS, each Lender party [hereto and already a party to the Credit Agreement]
wishes to increase its Commitment [, and each Lender, to the extent not already
a Lender party to the Credit Agreement (herein a “New Lender”), wishes to become
a Lender party to the Credit Agreement];

WHEREAS, the Lenders are willing to agree to supplement the Credit Agreement in
the manner provided herein.

NOW THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

1. Increase in Commitments. Subject to the terms and conditions hereof, each
Lender severally agrees that its Commitment shall be increased to [or in the
case of a New Lender, shall be] the amount set forth opposite its name on the
signature pages hereof.

2. New Lenders. Each New Lender (i) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents, together with copies of the most
recent financial statements of the Borrower delivered under Section 6.1 of the
Credit Agreement and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (ii) agrees that it has, independently and without reliance upon the
Administrative Agent, any other Lender or any of their officers, directors,
subsidiaries or affiliates based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Supplement; (iii) agrees that it will, independently and without reliance upon
the Administrative Agent, any other Lender or any of their officers, directors,
subsidiaries or affiliates based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents; (iv) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; and (v) agrees that
it is a “Lender” und the Credit Agreement and will perform in accordance with
their terms all of the obligations that by the terms of the Credit Agreement are
required to be performed by it as a Lender.

 

Credit Agreement – Exhibit “K” Page 1 of 3      



--------------------------------------------------------------------------------

3. Conditions to Effectiveness. Paragraph 1 of this Supplement shall become
effective only upon the satisfaction of the following conditions precedent:

(a) Receipt by the Administrative Agent of an opinion of counsel to the Borrower
as to the matters referred to in Sections 5.1 and 5.2 of the Credit Agreement
(with the term “Agreement” as used therein meaning this Supplement for purposes
of such option), dated the date hereof, satisfactory in form and substance to
the Agent;

(b) Receipt by the Administrative Agent of certified copies of all corporate
action taken by the Borrowers to authorize the execution, delivery and
performance of this Supplement; and

(c) Receipt by the Administrative Agent of a certificate of the Secretary or an
Assistant Secretary of the Borrowers certifying the names and true signatures of
the officers of each Borrower authorized to sign this Supplement and the other
documents to be delivered hereunder.

4. Representations and Warranties. In order to induce the Lenders to enter into
this Supplement and to supplement the Credit Agreement in the manner provided
herein, each Borrower represents and warrants to the Administrative Agent and
each Lender that (a) the representations and warranties contained in Article 4
of the Credit Agreement are and will be true, correct and complete on and as of
the effective date hereof to the same extent as though made on and as of that
date and for that purpose, this Supplement shall be deemed to be included as
part of the Agreement referred to therein, and (b) no event has occurred and is
continuing or will result from the consummation of the transactions contemplated
by this Supplement that would constitute a Default.

5. Effect of Supplement. The terms and provisions set forth in this Supplement
shall modify and supersede all inconsistent terms and provisions set forth in
the Credit Agreement and except as expressly modified and superceded by this
Supplement, the terms and provisions of the Credit Agreement are ratified and
confirmed and shall continue in full force and effect. The Borrowers, the
Administrative Agent, and the Lenders agree that the Credit Agreement as
supplemented hereby and the other Loan Documents shall continue to be legal,
valid, binding and enforceable in accordance with their respective terms. Any
and all agreements, documents, or instruments now or hereafter executed and
delivered pursuant to the terms hereof or pursuant to the term of the Credit
Agreement as supplemented hereby, are hereby amended so that any reference in
such documents to the Credit Agreement shall mean a reference to the Credit
Agreement as supplemented hereby.

6. Applicable Law. This Supplement shall be governed by, and construed in
accordance with, the laws of the State of New York and applicable laws of the
United States of America.

7. Counterparts, Effectiveness. This Supplement may be executed in any number of
counterparts, by different parties hereto in separate counterparts and on
telecopy counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute by one
and the same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document. This Supplement (other than the
provisions of Paragraph 1 hereof, the effectiveness of which is governed by
Paragraph 3 hereof) shall become effective upon the execution of a counterpart
hereof by the Borrowers, the Lenders and receipt by the Borrowers and the
Administrative Agent of written or telephonic notification of such execution and
authorization of delivery thereof.

8. Entire Agreement. This Supplement embodies the final, entire agreement among
the parties relating to the subject matter hereof and supersede any and all
previous commitments, agreements, representations and understandings, whether
oral or written, relating to the subject matter hereof and may not be
contradicted or varied by evidence or prior, contemporaneous or subsequent oral
agreements or discussions of the parties hereto there are no unwritten oral
agreements among the parties hereto.

 

Credit Agreement – Exhibit “K” Page 2 of 3      



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

New Term Commitment:     $________________________________________       New
Total Revolving Commitment:     $________________________________________  
JPMORGAN CHASE BANK, N.A.,   individually and as the Administrative Agent    
By:        Name:       Title:     $________________________________________  
LENDER   By:       Name:       Title:    
$________________________________________   LENDER   By:       Name:      
Title:    

 

Credit Agreement – Exhibit “K” Page 3 of 3      